Exhibit 10.1

Execution Version

AGREEMENT AND PLAN OF MERGER

among

BEECHER CARLSON HOLDINGS, INC.,

BROWN & BROWN, INC.,

BROWN & BROWN MERGER CO.

and

BC SELLERS’ REPRESENTATIVE LLC,

solely in its capacity as Sellers’ Representative



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

             Page  

1.

 

The Merger

     2     

1.1.

  Effective Time      2     

1.2.

  Articles of Incorporation      2     

1.3.

  Bylaws      2     

1.4.

  Directors and Officers      2     

1.5.

  Conversion of Shares in Merger      2     

1.6.

  Exchange Procedures and Payments at Closing      5     

1.7.

  Rights of Former Stockholders      7     

1.8.

  Working Capital Adjustments      8     

1.9.

  Sellers’ Representative      10     

1.10.

  Closing      12     

1.11.

  Further Assurances      13     

1.12.

  Lost, Stolen or Destroyed Certificates      13     

1.13.

  Transfer Taxes      13   

2.

 

Representations of the Company

     13     

2.1.

  Organization, Qualification, and Power      14     

2.2.

  Authorization of Transaction; Enforceability; Notice      14     

2.3.

  No Conflict      15     

2.4.

  Capitalization      16     

2.5.

  Title to Personal Property; Encumbrances; Leases; Condition and Sufficiency   
  17     

2.6.

  Financial Statements      18     

2.7.

  Books and Records      19     

2.8.

  Compliance with Applicable Laws      19     

2.9.

  Description of Material Contracts      20     

2.10.

  Legal Proceedings; Orders      22     

2.11.

  Tax Matters      22     

2.12.

  Employee Benefits      25     

2.13.

  Environmental Matters; Environmental and Safety Laws      27     

2.14.

  Broker Fees      27     

2.15.

  Governmental Authorizations      27     

2.16.

  Labor Matters      27     

2.17.

  Intellectual Property      28     

2.18.

  Real Property      30     

2.19.

  Absence of Certain Developments      31     

2.20.

  Bank Accounts      33     

2.21.

  Insurance      33     

2.22.

  Accounts Receivable      33     

2.23.

  Transactions with Related Persons      34     

2.24.

  Certain Payments      34     

2.25.

  Guaranties      34     

2.26.

  Disaster Recovery      34     

2.27.

  Certain Insurance Matters      35     

2.28.

  Employee Obligations      36   

 

- i -



--------------------------------------------------------------------------------

             Page  

3.

 

Representations of Parent and Buyer

     36     

3.1.

  Organization and Authority      36     

3.2.

  Financial Strength      37     

3.3.

  Authorization      37     

3.4.

  Legal Proceedings      37   

4.

 

Access to Information; Public Announcements

     37     

4.1.

  Access to Management, Properties and Records      37     

4.2.

  Confidentiality      38     

4.3.

  Public Announcements      38   

5.

 

Pre-Closing Covenants of the Company

     38     

5.1.

  Conduct of Business      38     

5.2.

  Absence of Material Changes      39     

5.3.

  Delivery of Interim Financial Statements      42     

5.4.

  Exclusive Dealing      42     

5.5.

  Submission of Vote for Merger      42     

5.6.

  Takeover Statutes      43     

5.7.

  Notification; Supplemental Disclosure      44     

5.8.

  Share Based Compensation or Earn-Out Payments      44   

6.

 

Commercially Reasonable Efforts to Obtain Satisfaction of Conditions;
Hart-Scott-Rodino Act Filings

     44     

6.1.

  Commercially Reasonable Efforts      44     

6.2.

  Hart-Scott-Rodino Act Filings      44   

7.

 

Conditions to Obligations of Buyer and Parent

     45     

7.1.

  Continued Truth of Representations and Warranties of the Company; Compliance
with Covenants and Obligations      45     

7.2.

  Hart-Scott-Rodino Act; Governmental Approvals      45     

7.3.

  Adverse Proceedings      45     

7.4.

  Stockholders’ Approvals; Appraisal Shares      45     

7.5.

  No Company Material Adverse Effect      46     

7.6.

  Closing Deliveries      46   

8.

 

Conditions to Obligations of the Company

     48     

8.1.

  Continued Truth of Representations and Warranties of Parent and Buyer;
Compliance with Covenants and Obligations      48     

8.2.

  Corporate Proceedings      48     

8.3.

  Hart-Scott-Rodino Act; Governmental Approvals      48     

8.4.

  Adverse Proceedings      48     

8.5.

  Stockholders’ Approvals      48     

8.6.

  Closing Deliveries      48   

9.

 

Indemnification

     49     

9.1.

  Of Buyer Indemnities      49     

9.2.

  Of the Seller Indemnities      50   

 

- ii -



--------------------------------------------------------------------------------

             Page    

9.3.

  Claims for Indemnification      50     

9.4.

  Third-Party Claims      51     

9.5.

  Survival of Representations; Claims for Indemnification      51     

9.6.

  Limits      52     

9.7.

  Losses      52     

9.8.

  Insurance Proceeds and Third Party Payments      53     

9.9.

  Exclusive Remedy      53     

9.10.

  Errors and Omissions and Employment Practices Liability Extended Reporting
(“Tail”) Coverage      53     

9.11.

  Tax Treatment      54   

10.

 

Post-Closing Agreements

     54     

10.1.

  Indemnification of Officers and Directors      54     

10.2.

  Release of Sellers, Directors and Officers      55     

10.3.

  Employee Matters      55     

10.4.

  Tax Matters      55     

10.5.

  Cooperation on Tax Matters; Tax Claims      58     

10.6.

  Covenant Regarding Post-Closing Payments      60     

10.7.

  Covenant Regarding Aged Net Receivables      60   

11.

 

Termination of Agreement

     61     

11.1.

  Termination by Lapse of Time      61     

11.2.

  Termination by Agreement of the Parties      61     

11.3.

  Extension; Waiver      61     

11.4.

  Availability of Remedies at Law      61   

12.

 

Brokers

     61     

12.1.

  For the Company      61     

12.2.

  For Buyer      62   

13.

 

Notices

     62   

14.

 

Successors and Assigns

     62   

15.

 

Entire Agreement; Amendments; Attachments

     63   

16.

 

Severability

     63   

17.

 

Governing Law and Venue

     63   

18.

 

Section Headings; Currency

     63   

19.

 

Counterparts; Electronic Signature

     64   

20.

 

Expenses

     64   

21.

 

Remedies

     64   

22.

 

Waiver of Jury Trial

     64   

23.

 

Waiver of Conflict

     64   

24.

 

Definitions

     65   

 

- iii -



--------------------------------------------------------------------------------

Schedules

 

Schedule I

 

-   Estimated Third Party Payables

Schedule 7.6(j)

      Non-Compete Parties

Schedule 7.6(k)

      Non-Solicit Parties

Schedule 7.6(l)

      Modified Non-Compete Parties

Schedule 7.6(m)

      Key Employees

Schedule 7.6(o)

      Third Party Consents

Schedule 7.6(r)

      Surviving Financial Obligations

Schedule 10.6

      Post-Closing Payments

Schedule 10.7(c)

      Aged Net Receivables Mechanics

Schedule 10.8

      Transition Costs

Schedule 24

      Principal Stockholders

Company Disclosure Schedules

Section 2.1(b)

      Corporate Jurisdictions

Section 2.1(c)

      Investment Interests

Section 2.2(b)

      Required Governmental Consents

Section 2.3

      Absence of Conflicts

Section 2.4(a)

      Capital Stock

Section 2.4(b)

      Options; Warrants; Mandatory Dividends

Section 2.4(c)

      Subsidiary Capital Stock

Section 2.4(d)

      Agreements Regarding Shares

Section 2.5(a)

      Personal Property

Section 2.5(b)

      Risk-Bearing Activities

Section 2.6(c)

      Absence of Undisclosed Liabilities

Section 2.6(d)

      Indebtedness

Section 2.9

      Description of Material Contracts

Section 2.10(a)

      Legal Proceedings

Section 2.10(b)

      Judgments; Decrees; Orders

Section 2.11(a)

      Tax Returns

Section 2.11(b)

      Tax Due and Payable

Section 2.11(c)

      Tax Deficiencies

Section 2.11(f)

      Audits

Section 2.12(a)

      Employee Benefit Plans

Section 2.13

      Environmental Matters

Section 2.15

      Governmental Authorizations

Section 2.16(a)

      Compliance with Labor Laws

Section 2.16(c)

      Settlements with Employees

Section 2.16(d)

      Immigration Laws

Section 2.17(a)

      Intellectual Property

Section 2.17(b)

      Infringements

Section 2.17(c)

      Infringement Notices

Section 2.18(b)

      Leased Real Property

Section 2.18(c)

      Leases

Section 2.18(d)

      Permitted Exceptions

 

- iv -



--------------------------------------------------------------------------------

Section 2.19

  Certain Developments

Section 2.20

  Bank Accounts / Powers of Attorney

Section 2.21

  Insurance Policies

Section 2.23

  Transactions with Related Persons

Section 2.25

  Guaranties

Section 2.26

  Disaster Recovery Plan

Section 2.27(a)

  Captive Insurance Compliance

Section 2.27(c)

  Captive Insurance Matters

Section 2.28

  Employee Obligations

Section 5.1

  Pre-Closing Covenants

Section 5.2

  Absence of Material Changes

 

- v -



--------------------------------------------------------------------------------

Exhibits

 

A

  -   Certificate of Incorporation of the Surviving Corporation

B

  -   Sample Working Capital Amount Calculation and Closing Date Balance Sheet

C-1

  -   Common Stock Certificate Letter of Transmittal

C-2

  -   Converted Preferred Stock Certificate Letter of Transmittal

C-3

  -   Preferred Stock Certificate Letter of Transmittal

D-1

  -   Option Cancellation and Payment Acknowledgement

D-2

  -   Warrant Cancellation and Payment Acknowledgement

E

  -   Escrow Agreement

F-1

  -   Modified Non-Compete Agreement

F-2

    Non-Compete Agreement

F-3

    Non-Solicitation Agreement

G

  -   Release

H

  -   Form of Written Consent

 

- vi -



--------------------------------------------------------------------------------

AGREEMENT AND PLAN OF MERGER

This Agreement and Plan of Merger (this “Agreement”) is made as of the         
day of May, 2013 by and among Brown & Brown, Inc., a Florida corporation
(“Parent”), Brown & Brown Merger Co., a Delaware corporation (“Buyer”), Beecher
Carlson Holdings, Inc., a Delaware corporation (the “Company”), and BC Sellers’
Representative LLC, as the Sellers’ Representative. Capitalized terms not
otherwise defined in the text hereof are defined in Section 24 of this
Agreement.

Preliminary Statement

Each of the Common Stockholders owns the number of the issued and outstanding
shares of the Class A Common Stock, $0.001 par value per share (the “Class A
Common Stock”), and Class B Common Stock, $0.001 par value per share (the “Class
B Common Stock”; collectively, the Class A Common Stock and the Class B Common
Stock are referred to as the “Common Stock”), of the Company set forth opposite
his, her or its name under the caption “Total Common Shares” in Section 2.4(a)
of the Company Disclosure Schedule.

Each of the Preferred Stockholders owns the number of the issued and outstanding
shares of the Preferred Stock, $0.001 par value per share (the “Preferred
Stock”), of the Company and in the series set forth opposite his, her or its
name under the caption “Total Preferred Shares” in Section 2.4(a) of the Company
Disclosure Schedule.

The Preferred Stock and Common Stock, together, represent all of the issued and
outstanding shares of the capital stock of the Company.

The respective Boards of Directors of the Company, Parent, and Buyer have
determined that the transactions described herein are in the best interests of
such party and its respective stockholders. This Agreement provides for the
acquisition of the Company by Parent pursuant to the merger of Buyer with and
into the Company. At the effective time of such Merger, each outstanding share
of Common Stock and Preferred Stock, and each Option and Warrant shall, subject
to the terms and conditions of this Agreement, be converted into the right to
receive a cash payment at Closing and contingent payments after Closing.

The Company’s Certificate of Incorporation provides that this Agreement and the
Merger must be approved by the affirmative vote of holders of (a) a majority of
the outstanding shares of Preferred Stock and voting Common Stock, voting
together as a single class, (b) a majority of the outstanding shares of
Preferred Stock voting together as a single class, and (c) a majority of the
outstanding shares of the Series D Preferred Stock, voting together as a single
class (collectively, the “Stockholders’ Approvals”). Immediately after the
execution and delivery of this Agreement, the Written Consent will be executed
and delivered by the Investors and the Management Stockholders, which Written
Consent when executed and delivered will be sufficient to obtain the
Stockholders’ Approval.

 

- 1 -



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing premises, the mutual promises
hereinafter set forth and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereby agree as
follows:

1. The Merger. Subject to the terms and conditions of this Agreement, at the
Effective Time, Buyer shall be merged with and into the Company in accordance
with the applicable provisions of the DGCL (the “Merger”). The Company shall be
the Surviving Corporation resulting from the Merger (the “Surviving
Corporation”) and shall continue to be governed by the laws of the State of
Delaware. The Merger shall be consummated pursuant to the terms of this
Agreement, which has been approved and adopted by the respective Boards of
Directors of the Company, Buyer and Parent.

1.1. Effective Time. A certificate of merger shall be filed with the Secretary
of State of the State of Delaware on the Closing Date and the Merger shall be
deemed effective as of the time of the filing of the certificate of merger with
the Secretary of State of the State of Delaware (the “Effective Time”).

1.2. Articles of Incorporation. At the Effective Time, the Certificate of
Incorporation of the Surviving Corporation shall be amended to read in its
entirety as set forth on Exhibit A.

1.3. Bylaws. At the Effective Time, the bylaws of the Surviving Corporation
shall be amended and restated to conform to the bylaws of Buyer as in effect
immediately prior to the Effective Time.

1.4. Directors and Officers. The directors of Buyer in office immediately prior
to the Effective Time shall become the directors of the Surviving Corporation
and shall continue to hold such office from the Effective Time until their
respective successors are duly elected or appointed in the manner provided by
the Certificate of Incorporation or bylaws of the Surviving Corporation or as
otherwise provided by Applicable Law. The officers of the Company in office
immediately prior to the Effective Time shall continue as the corresponding
officers of the Surviving Corporation and shall continue to hold such offices
from the Effective Time until their respective successors are duly elected or
appointed in the manner provided by the Certificate of Incorporation or bylaws
of the Surviving Corporation or as otherwise provided by Applicable Law.

1.5. Conversion of Shares in Merger. Subject to the provisions of this
Section 1, by virtue of the Merger and without any further action on the part of
Buyer or the Company:

(a) Each share of Preferred Stock issued and outstanding at the Effective Time
(excluding Appraisal Shares and shares of Preferred Stock that were converted
into shares of Common Stock at or immediately before the Effective Time) shall
cease to be outstanding and shall be converted into and exchanged for the right
to receive from the Merger Consideration, the liquidation preference that such
share’s series of Preferred Stock is entitled to receive pursuant to the
Company’s Certificate of Incorporation (the “Liquidation Preferences”), plus all
accrued but unpaid dividends on such share of Preferred Stock as provided in the
Company’s Certificate of Incorporation.

 

- 2 -



--------------------------------------------------------------------------------

(b) Each share of Series D Preferred Stock that is converted to Common Stock at
or immediately before the Effective Time shall also be entitled to receive from
the Merger Consideration any accrued but unpaid dividends on such share of
Series D Preferred Stock as provided in the Company’s Certificate of
Incorporation. If the Merger Consideration is insufficient to permit the payment
to the holders of Preferred Stock of the full amounts described in Sections
1.5(a) and (b), then the entire Merger Consideration shall be distributed with
equal priority and pro rata among the holders of the Preferred Stock in
proportion to the full amounts they would otherwise be entitled to receive
pursuant to Sections 1.5(a) and (b).

(c) To the extent any Merger Consideration remains after payment of the Merger
Consideration in respect of the Liquidation Preferences and the accrued but
unpaid dividends pursuant to Sections 1.5(a) and (b) (the “Remaining Merger
Consideration”), each share of Common Stock issued and outstanding at the
Effective Time (excluding Appraisal Shares, but including shares of Common Stock
issued upon conversion of any Preferred Stock) shall cease to be outstanding and
shall be converted into and exchanged for the right to receive an amount equal
to (i) the Per Share Price, without any interest thereon, plus (ii) subject to
Section 9, the Per Share Indemnity Escrow Consideration, if any, if and when
released in accordance with the Escrow Agreement, plus (iii) the Per Share
Working Capital Excess, if any. To the extent no Merger Consideration remains
after payment of Merger Consideration in respect of the liquidation preferences
of all series of Preferred Stock pursuant to Sections 1.5(a) and (b), each
issued and outstanding share of Common Stock shall no longer be outstanding and
shall automatically be cancelled and retired and shall cease to exist, and no
consideration shall be delivered or deliverable in exchange therefor.

(d) To the extent of any Remaining Merger Consideration, each Option, whether or
not vested or exercisable, issued and outstanding immediately prior to the
Effective Time shall cease to be outstanding and shall be converted into and
exchanged for the right to receive an amount equal to (i) the product of (X) the
aggregate number of shares of Common Stock of the Company that would be issued
to the holder of such Option if such Option were exercised in full multiplied by
(Y) the Per Share Price Per Option, without any interest thereon, plus
(ii) subject to Section 9, the Per Share Indemnity Escrow Consideration, if any,
if and when released in accordance with the Escrow Agreement, plus (iii) the Per
Share Working Capital Excess, if any.

(e) To the extent of any Remaining Merger Consideration, each Warrant issued and
outstanding immediately prior to the Effective Time shall cease to be
outstanding and shall be converted into and exchanged for the right to receive
an amount equal to (i) the product of (X) the aggregate number of shares of
Common Stock of the Company that would be issued to the holder of such Warrant
if such Warrant were exercised in full multiplied by (Y) the Per Share Price Per
Warrant, without any interest thereon, plus (ii) subject to Section 9, the Per
Share Indemnity Escrow Consideration, if any, if and when released in accordance
with the Escrow Agreement, plus (iii) the Per Share Working Capital Excess, if
any.

 

- 3 -



--------------------------------------------------------------------------------

(f) All shares of the capital stock of the Company which are held in the
treasury of the Company shall be cancelled and retired and shall cease to exist
without any conversion thereof, and no consideration shall be delivered in
exchange therefor.

(g) Each share of capital stock of Buyer issued and outstanding immediately
prior to the Effective Time shall cease to be outstanding and shall be converted
into and exchanged for one newly and validly issued, fully paid and
non-assessable share of common stock of the Surviving Corporation and such
shares shall, collectively, represent all of the issued and outstanding capital
stock of the Surviving Corporation.

(h) Buyer, the Company, or the Surviving Corporation shall be entitled to deduct
and withhold from the consideration otherwise payable with respect to the
conversion of shares of Common Stock or Preferred Stock pursuant to Section 1.5
of this Agreement, Options pursuant to Section 1.5(d) of this Agreement or
Warrants pursuant to Section 1.5(e) of this Agreement at the time such
consideration is paid, such amounts as Buyer, the Company, or the Surviving
Corporation is required to deduct and withhold with respect to the making of
such payment under the Code, or any applicable provision of state, local, or
foreign Tax law. Payments of the net consideration to be paid to holders of the
Options at Closing shall be made by Company checks through the Company’s payroll
process. To the extent that amounts are so withheld, such withheld amounts shall
be timely paid to the appropriate Taxing Authority and shall be treated for all
purposes of this Agreement as having been paid to the Person in respect of whom
such deduction and withholding was made.

(i) Notwithstanding anything in this Agreement to the contrary, shares of Common
Stock or Preferred Stock that are outstanding immediately prior to the Effective
Time and that are held by any person who is entitled to demand and properly
demands appraisal of such shares (the “Appraisal Shares”) pursuant to, and who
complies in all respects with, Section 262 of the DGCL (“Section 262”) shall not
be converted into Merger Consideration as provided in this Section 1.5, but
rather the holders of Appraisal Shares shall be entitled to the payment of the
fair market value of such Appraisal Shares in accordance with Section 262;
provided, however, that if any such holder shall fail to perfect or otherwise
shall waive, withdraw or lose the right to receive payment of the fair market
value under Section 262, then the right of such holder to be paid the fair
market value of such holder’s Appraisal Shares shall cease and such Appraisal
Shares shall be deemed to have been converted as of the Effective Time into, and
to have become exchangeable solely for the right to receive, Merger
Consideration as provided in this Section 1.5, without interest thereon, upon
surrender of the certificate formerly representing such shares. The Company
shall give prompt written notice to Buyer of any written demands for appraisal
of such Shares and shall have the right to direct all negotiations and
proceedings with respect to such demands. The Company shall not make any payment
with respect to, or settle or offer to settle, any such demands in excess of the
payment of the applicable Liquidation Preference and accrued but unpaid
dividends outlined in the Company’s Certificate of Incorporation, in the case of
Preferred Stock, or the Per Share Price, if any in the case of Common Stock, in
respect of any Appraisal Share, without the written consent of Buyer, except to
the extent that (i) the Company’s cash is used prior to the Closing to effect
such payment or settlement, (ii) a full release is obtained from such holder and
(iii) no obligations with respect to the Appraisal Shares remain following the
Closing. As

 

- 4 -



--------------------------------------------------------------------------------

provided in Section 1.6(f)(i)(H), any payment by the Company prior to the
Effective Time with respect to Appraisal Shares shall be a Company Fee and
Expense. Compliance by the Company in delivering notice of any statutory rights
to dissent to holders of capital stock of the Company or in complying with the
applicable provisions of the DGCL related to appraisal rights shall not serve as
any waiver of the rights the Company has under Section 5 of the Voting Agreement
against any holder who dissents or exercises any rights of appraisal in the
Merger. If a payment is made by the Company prior to the Effective Time with
respect to Appraisal Shares, the Sellers’ Representative and Parent shall adjust
the Per Share Price to reflect the additional Company Fees and Expenses and the
reduced number of Shares Outstanding, if applicable, arising from the payments
so made.

1.6. Exchange Procedures and Payments at Closing.

(a) As a condition to payment of any amounts payable to a Stockholder hereunder,
(i) any such holder of shares of Common Stock issued and outstanding at the
Effective Time (other than Appraisal Shares) shall surrender the certificate or
certificates representing such shares of Common Stock to the Company and deliver
a letter of transmittal in the form attached hereto as Exhibit C-1, together
with its attachments, (ii) any such holder of shares of Common Stock issued upon
conversion of Preferred Stock and outstanding at the Effective Time shall
surrender the certificate or certificates formerly representing shares of
Preferred Stock to the Company and deliver a letter of transmittal in the form
attached hereto as Exhibit C-2, together with its attachments, and (iii) any
such holder of shares of Preferred Stock issued and outstanding at the Effective
Time (other than Appraisal Shares) shall surrender the certificate or
certificates representing such shares of Preferred Stock to the Company and
deliver a letter of transmittal in the form attached hereto as Exhibit C-3,
together with its attachments (the letters of transmittal in the form of
Exhibits C-1, C-2 and C-3 collectively, the “Letters of Transmittal”).

(b) As a condition to payment of any amounts payable to an Optionholder
hereunder, such Optionholder shall deliver an Option Cancellation and Payment
Acknowledgement in the form attached hereto as Exhibit D-1 (the “Option
Cancellation and Payment Acknowledgement”), together with its attachments,
including its Option, if available, for cancellation by the Company.

(c) As a condition to payment of any amounts payable to a Warrantholder
hereunder, such Warrantholder shall deliver a Warrant Cancellation and Payment
Acknowledgement in the form attached hereto as Exhibit D-2 (the “Warrant
Cancellation and Payment Acknowledgement”), together with its attachments,
including its Warrant for cancellation by the Company.

(d) (i) Payments of the Liquidation Preferences and accrued but unpaid dividends
pursuant to the terms of the Company’s Certificate of Incorporation shall be
made by Parent on the later of the Closing Date or five business days after the
receipt by the Company of the certificates representing all of such holder’s
shares of Preferred Stock and a corresponding Letter of Transmittal, by wire
transfer or, at the option of the Company, if such payment is less than $100,000
and not made at the Closing, by check as described in such Letter of
Transmittal.

 

- 5 -



--------------------------------------------------------------------------------

(ii) Payment of the accrued but unpaid dividends on each share of Series D
Preferred Stock that is converted to Common Stock at or immediately prior to the
Effective Time shall be paid by Parent when holders receive the Per Share Price
pursuant to subsection (iii) below.

(iii) Payments of the Per Share Price (less the value of any outstanding
Stockholder Loans) to the holders of the Common Stock (including Common Stock
issuable upon conversion of Preferred Stock) pursuant to Section 1.5(c)(i) shall
be made by Parent on the later of the Closing Date or five business days after
the receipt by the Company of the certificates representing all of such holder’s
shares of Common Stock and certificates formerly representing all of such
holder’s shares of Preferred Stock and a corresponding Letter of Transmittal, by
wire transfer or, at the option of the Company, if such payment is less than
$100,000 and not made at the Closing, by check as described in such Letter of
Transmittal.

(iv) Payments of the Per Share Price Per Option to the holders of the Options
pursuant to Section 1.5(d)(i) shall be made by Surviving Corporation on the
first day payroll payments are made after the later of the Closing Date or five
business days after the receipt by the Company of such holder’s Option
Cancellation and Payment Acknowledgement, together with its attachments, by
check through the Company’s payroll system as described in such Option
Cancellation and Payment Acknowledgement.

(v) Payments of the Per Share Price Per Warrant to the holders of the Warrants
pursuant to Section 1.5(e)(i) shall be made by Parent on the later of the
Closing Date or five business days after the receipt by the Company of such
holder’s Warrants and corresponding Warrant Cancellation and Payment
Acknowledgement, together with its attachments, by wire transfer as described in
such Warrant Cancellation and Payment Acknowledgement.

(e) Neither Parent, Buyer nor the Surviving Corporation shall be liable to any
holder of a certificate formerly representing shares of Common Stock or
Preferred Stock or any holder of Options or Warrants for any amount properly
delivered to a public official pursuant to any applicable abandoned property,
escheat or similar Applicable Law.

(f) Subject to the terms and conditions of this Agreement, including, without
limitation, Sections 5.1 and 5.2, from the date hereof through the Closing, the
Company shall be entitled to utilize available cash of the Company (i) to pay
fees and expenses incurred in connection with or related to the transactions
contemplated by this Agreement (the “Contemplated Transactions”) by Sellers, the
Company or the Sellers’ Representative (on behalf of Sellers) (collectively,
“Company Fees and Expenses”), including, without limitation, (A) legal and
accounting fees and expenses, (B) the advisory fees, expenses and any other
payments owed to the Company Financial Advisor pursuant to that certain letter
agreement dated September 13, 2012, by and between the Company and the Company
Financial Advisor (the “Advisory Agreement”),

 

- 6 -



--------------------------------------------------------------------------------

(C) any fees or expenses in the nature of prepayment penalties, or make-whole
payments or prepayment penalties associated with the payment of Indebtedness,
(D) fees and expenses (other than one-half of the filing fees under the
Hart-Scott-Rodino Act which Buyer has agreed to pay) to obtain any Consents
required for the Contemplated Transactions (the “Consent Fees”), (E) $500,000
for the fees and expenses of the Sellers’ Representative (which the Sellers’
Representative may use to pay any Third Party Payables in excess of the amount
set forth therefor on Schedule I or that are not set forth on the Third Party
Payables Schedule), (F) any compensation payable by the Company or its
Subsidiaries to any director, officer, employee, agent, consultant or advisor as
a result of the Contemplated Transactions, including those amounts payable to
those individuals to be agreed upon by the Parties in writing, (G) amounts paid
to any holder of Appraisal Shares prior to the Effective Time in settlement of
such holder’s demand to be paid the fair market value of such Appraisal Shares
in connection with the Merger, (H) all premiums, commissions and other charges,
fees and expenses incurred by the Company or its Subsidiaries in connection with
the Post-Closing D&O Policy and the Required Tail Coverage and (I) any special,
change-in-control, closing or sale bonus payable at any time before, on or after
the Closing Date in connection with or by reason of the consummation of the
Contemplated Transactions, arising out of any agreement, arrangement or
understanding entered into or made prior to the Closing between or binding upon
the Company or its Subsidiaries, on the one hand, and any director, officer,
employee or agent of, or any consultant or advisor to, the Company or its
Subsidiaries, on the other hand, and (ii) to repay outstanding Indebtedness. On
the business day prior to the Closing, the Company shall deliver to Buyer a
schedule (the “Third Party Payables Schedule”) setting forth (x) all Company
Fees and Expenses that have been paid after the Current Balance Sheet Date and
prior to the Effective Time (the “Pre-Closing Third Party Payments”) and (y) all
Company Fees and Expenses and all Indebtedness that remain unpaid after giving
effect to the Pre-Closing Third Party Payments (the “Third Party Payables”). At
the Closing, Parent shall pay or shall cause to be paid in full the Third Party
Payables. For the avoidance of doubt, Company Fees and Expenses shall not
include payroll taxes payable by the Company or the Surviving Corporation with
respect to compensation attributable to the exercise of Options and Warrants
(provided, however, certain payroll taxes are included within Current
Liabilities).

1.7. Rights of Former Stockholders. After the date hereof, the stock, option and
warrant transfer books of the Company shall be closed and no transfer of Common
Stock, Preferred Stock, Options or Warrants of the Company shall thereafter be
made or recognized other than the issuance of Common Stock in connection with
the exercise of Options or Warrants, the conversion of Preferred Stock into
Common Stock, or the repurchase of Common Stock by the Company pursuant to the
Management Restricted Stock Agreement. Until surrendered for exchange in
accordance with the provisions of Section 1.6 of this Agreement, each
certificate theretofore representing shares of Common Stock or Preferred Stock,
each Option and each Warrant, shall from and after the Effective Time be deemed
to be cancelled and retired and shall cease to exist, and shall represent for
all purposes only the right to receive the consideration set forth in
Section 1.5.

 

- 7 -



--------------------------------------------------------------------------------

1.8. Working Capital Adjustments.

(a) Pre-Closing Determination. At least five (5) Business Days prior to the
Closing, the Company shall deliver to Parent (i) the estimated unaudited balance
sheet of the Company as of the close of business on the Closing Date but prior
to the consummation of the Contemplated Transactions (the “Estimated Closing
Balance Sheet”), together with (ii) a certificate of the Company (the “Company
Pre-Closing Certificate”) executed on its behalf by the Chief Financial Officer
of the Company that sets forth in reasonable detail the Company’s good faith
estimate of the Merger Consideration and the Per Share Price (assuming
conversion of all shares of Preferred Stock into shares of Common Stock
immediately prior to the Effective Time) as well as its estimates of the Working
Capital Amount (the “Estimated Working Capital”), Indebtedness (“Estimated
Indebtedness”), and Third Party Payables (“Estimated Third Party Payables”) as
of the time immediately prior to the Effective Time, such Estimated Closing
Balance Sheet and other estimates shall be prepared in accordance with the
Sample Working Capital Calculation and GAAP, using the policies, conventions,
methodologies and procedures used by the Company in preparing the Audited
Financial Statements as of and for the period ended December 31, 2012, subject
to exceptions for customary year-end adjustments and other modifications
specifically identified in this Agreement. The amount set forth as Estimated
Working Capital, Estimated Indebtedness, or Estimated Third Party Payables, as
applicable, on the Company Pre-Closing Certificate shall be deemed to be
Estimated Working Capital, Estimated Indebtedness and Estimated Third Party
Payables, as applicable, for all purposes under this Agreement, provided that
prior to the Company’s delivery of the Estimated Closing Balance Sheet and the
Company Pre-Closing Certificate, Parent shall have a reasonable opportunity to
review and consult with the Company with respect to the Company’s preparation of
the Estimated Closing Balance Sheet and the above estimates set forth in the
Company Pre-Closing Certificate. A sample calculation of the Working Capital
Amount and the Closing Date Balance Sheet calculated as of June 30, 2013 is
attached hereto as Exhibit B (the “Sample Working Capital Calculation”).

(b) Post-Closing Determination. Within ninety (90) calendar days after the
Closing Date, the Surviving Corporation will conduct a review (the “Closing Date
Review”) of the Working Capital Amount as of the Closing Date but prior to the
consummation of the Contemplated Transactions and will prepare and deliver to
the Sellers’ Representative a balance sheet (the “Closing Date Balance Sheet”)
and a computation of the Working Capital Amount as of the time immediately prior
to the Effective Time (the “Closing Date Working Capital Amount”). The Closing
Date Working Capital Amount shall be calculated in accordance with the Sample
Working Capital Calculation and GAAP, using the policies, conventions,
methodologies used by the Company in preparing the Audited Financial Statements,
as of and for the period ended December 31, 2012, subject to exceptions for
customary year-end adjustments. The Surviving Corporation will make available to
the Sellers’ Representative all records and work papers used in preparing the
Closing Date Balance Sheet. If the Sellers’ Representative disagrees with the
computation of the Closing Date Working Capital Amount or the items reflected on
the Closing Date Balance Sheet, the Sellers’ Representative may, within thirty
(30) calendar days after receipt of the Closing Date Balance Sheet, records

 

- 8 -



--------------------------------------------------------------------------------

and work papers, deliver a notice (an “Objection Notice”) on behalf of the
Sellers to the Surviving Corporation setting forth the Sellers’ Representative’s
calculation of the Closing Date Working Capital Amount. If the Sellers’
Representative does not deliver an Objection Notice within such thirty
(30) calendar day period, then the Closing Date Working Capital Amount shall be
deemed to be finally determined. If the Sellers’ Representative delivers an
Objection Notice to the Surviving Corporation, the Sellers’ Representative and
the Surviving Corporation will use reasonable efforts to resolve any
disagreement as to the computation of the Closing Date Working Capital Amount as
soon as practicable, but if they cannot reach a final resolution within
forty-five (45) calendar days after the Surviving Corporation has received the
Objection Notice, the Surviving Corporation and the Sellers’ Representative on
behalf of the Sellers will jointly retain a firm to be agreed upon in writing
prior to Closing (the “Firm”) to resolve their disagreement. The Surviving
Corporation and the Sellers’ Representative will direct the Firm to render a
determination within sixty (60) calendar days of its retention and the Surviving
Corporation and the Sellers’ Representative and their respective agents will
cooperate with the Firm during its engagement. The Firm will consider only those
items and amounts in the Closing Date Balance Sheet set forth in the Objection
Notice which the Surviving Corporation and the Sellers’ Representative are
unable to resolve. In resolving any disputed item, the Firm may not assign a
value to any item greater than the greatest value for such item claimed by
either party or less than the smallest value for such item claimed by either
party. The Firm’s determination will be based on such review as the Firm deems
necessary to make its determination, and on the definition of the Closing Date
Working Capital Amount included herein. The determination of the Closing Date
Working Capital Amount by the Firm will be conclusive and binding upon the
Surviving Corporation, the Sellers’ Representative and the Sellers. The
Surviving Corporation and the Sellers shall bear the costs and expenses of the
Firm based on the percentage which the portion of the contested amount not
awarded to each party bears to the amount actually contested by or on behalf of
such party, and the Sellers’ Representative (on behalf of the Sellers) and the
Surviving Corporation shall each pay one-half of any retainer required by the
Firm at the initiation of the engagement, such amount to be reallocated and
credited or reimbursed by the other party depending on the final award of the
contested amount by the Firm. The Closing Date Working Capital Amount, as
finally determined pursuant to this Section 1.8(b), is referred to herein as the
“Actual Closing Date Working Capital Amount.”

(c) Payment of Working Capital Adjustments.

(i) Payment by the Surviving Corporation. If the Actual Closing Date Working
Capital Amount exceeds the Estimated Working Capital (the amount of such excess
being defined as the “Working Capital Excess Adjustment”), the Surviving
Corporation shall, within five (5) business days after the determination
thereof, pay to the Sellers’ Representative, for subsequent distribution in
accordance with this Agreement, an amount equal to the Working Capital Excess
Adjustment, together with interest on such amount from the Closing Date to and
including the date of payment at an interest rate equal to the interest such
amount would have earned in the escrow through the Escrow Agreement, if any,
after taking into account any amounts paid pursuant to Section 1.8(c)(iii). Such
payment shall be made by wire transfer or delivery of other immediately
available funds in United States Dollars to the Sellers’ Representative in cash,
by cashier’s or certified check, or by wire transfer of immediately available
funds to an account designated by the Sellers’ Representative.

 

- 9 -



--------------------------------------------------------------------------------

(ii) Payment by Sellers. If the Actual Closing Date Working Capital Amount is
less than the Estimated Working Capital (the amount of such deficit being the
“Working Capital Deficit Adjustment”), the Surviving Corporation and the
Sellers’ Representative shall jointly instruct the Escrow Agent to pay to the
Surviving Corporation, from the Escrowed Amount, an aggregate amount equal to
the Working Capital Deficit Adjustment, together with interest earned in the
escrow thereon, if any, as provided in the Escrow Agreement, after taking into
account any amounts paid pursuant to Section 1.8(c)(iii). Such payment will be
made in cash, by cashier’s or certified check, or by wire transfer of
immediately available funds to an account designated by the Surviving
Corporation.

(iii) Payment Pending Resolution of Dispute. If, pursuant to Section 1.8(a)
above, a dispute exists as to the final determination of the Actual Closing Date
Working Capital Amount, the Surviving Corporation and Sellers shall promptly pay
to the other, as appropriate in accordance with Sections 1.8(c)(i) and
1.8(c)(ii), such amounts as are not in dispute, pending final determination of
such dispute pursuant to Section 1.8(b).

1.9. Sellers’ Representative.

(a) In order to efficiently administer (i) the determination of the Merger
Consideration and the Actual Closing Date Working Capital Amount, (ii) the
distribution of any amounts payable or distributable to Sellers, (iii) the
waiver of any condition to the obligations of the Company to consummate the
Contemplated Transactions, and (iv) the defense and/or settlement of any
Proceedings with respect to which any Buyer Indemnified Party may be entitled to
be indemnified pursuant to Section 9 hereof, by approving this Agreement, or by
executing and delivering any of the Seller Deliveries, Sellers hereby designate
BC Sellers’ Representative LLC as their representative (the “Sellers’
Representative”).

(b) Sellers, by approving this Agreement or by executing one of the Seller
Deliveries, shall authorize the Sellers’ Representative (i) to make all
decisions relating to the determination of the Merger Consideration and the
Actual Closing Date Working Capital Amount, (ii) to make all decisions relating
to the distribution of any amounts payable or distributable to Sellers
hereunder, in accordance with this Agreement and the Escrow Agreement, (iii) to
take all action necessary in connection with the waiver of any condition to the
obligations of the Company to consummate the Contemplated Transactions, or the
defense and/or settlement of any Proceedings with respect to which any Buyer
Indemnified Party may be entitled to be indemnified pursuant to Section 9
hereof, (iv) to give and receive all notices required to be given under this
Agreement or the Escrow Agreement, (v) to take any and all additional action as
is contemplated to be taken by or on behalf of Sellers by the terms of this
Agreement, (vi) to take all other actions to be taken by or on behalf of Sellers
in connection herewith, (vii) to withhold funds to pay Seller-related expenses
and obligations, (viii) to withhold

 

- 10 -



--------------------------------------------------------------------------------

additional funds as determined by the Sellers’ Representative in its discretion
to pay future or contingent Seller expenses and obligations and (ix) to seek
recourse against any Seller for the benefit of the other Sellers in the event of
a disbursement to the Buyer Indemnified Parties due to any breach of the
representations and warranties made by such Seller in a Seller Delivery.

(c) In the event that the Sellers’ Representative is dissolved, becomes unable
to perform its responsibilities hereunder or resigns from such position, Sellers
holding, prior to the Closing, a majority of the voting Common Stock and
Preferred Stock as set forth in Section 2.4(a) of the Company Disclosure
Schedule shall select another representative to fill such vacancy and such
substituted representative shall be deemed to be the Sellers’ Representative for
all purposes of this Agreement.

(d) All decisions and actions by the Sellers’ Representative, including, without
limitation, any agreement between the Sellers’ Representative and the Surviving
Corporation relating to the determination of the Actual Closing Date Working
Capital Amount or the defense or settlement of any Proceedings with respect to
which any Buyer Indemnified Party may be entitled to be indemnified pursuant to
Section 9 hereof, shall be binding upon all of the Sellers, and no Seller shall
have the right to object, dissent, protest or otherwise contest the same.

(e) By approving this Agreement, or by executing a Letter of Transmittal, an
Option Cancellation and Payment Acknowledgement or a Warrant Cancellation and
Payment Acknowledgement, Sellers agree that:

(i) Parent, Buyer, the Surviving Corporation and each other Buyer Indemnified
Party shall be able to rely conclusively on the instructions and decisions of
the Sellers’ Representative as to the determination of the Actual Closing Date
Working Capital Amount or the settlement of any claims for indemnification by
any Buyer Indemnified Party pursuant to Section 9 hereof or any other actions
required to be taken by the Sellers’ Representative hereunder, and no Seller or
party hereunder shall have any cause of action against Parent, Buyer, the
Surviving Corporation or any other Buyer Indemnified Party for any action taken
by any such Person in reliance upon the instructions or decisions of the
Sellers’ Representative;

(ii) all actions, decisions and instructions of the Sellers’ Representative
shall be conclusive and binding upon all of the Sellers and no Seller shall have
any cause of action against the Sellers’ Representative for any action taken,
decision made or instruction given by the Sellers’ Representative under this
Agreement, except for fraud or willful breach of this Agreement by the Sellers’
Representative;

(iii) the provisions of this Section 1.9 are independent and severable, are
irrevocable and coupled with an interest and shall be enforceable
notwithstanding any rights or remedies that any Seller may have in connection
with the Contemplated Transactions;

 

- 11 -



--------------------------------------------------------------------------------

(iv) the provisions of this Section 1.9 shall be binding upon the executors,
heirs, legal representatives and successors of each Seller, and any references
in this Agreement or the Escrow Agreement to a Seller or Sellers shall mean and
include the successors to Sellers’ rights hereunder, whether pursuant to
testamentary disposition, the laws of descent and distribution or otherwise;

(v) the Company Fees and Expenses shall include the sum of $500,000 to be paid
to the Sellers’ Representative and to be used by the Sellers’ Representative for
the payment of all costs and expenses incurred by the Sellers’ Representative in
connection with the exercise by it of the authority granted to it herein
(including reasonable attorney fees and expenses and the fees and expenses of
any accountants or other professional advisors retained by the Sellers’
Representative). From time to time after the Effective Time, Sellers’
Representative may distribute to Sellers, pro rata in accordance with their
respective ownership of all shares of Preferred Stock that are not converted at
the Effective Time, plus the Fully Diluted Shares Outstanding immediately prior
to the Effective Time, such portion of such sum as the Sellers’ Representative
reasonably determines will not be needed for the payment of future costs and
expenses. Any portion of such sum remaining after the final resolution of all
claims asserted against, or asserted by or on behalf of, Sellers hereunder or
under the Escrow Agreement and the final distribution to Sellers of all monies
that are or could be distributable to them hereunder or under the Escrow
Agreement shall be distributed to Sellers in their respective percentages based
upon all shares of Preferred Stock that are not converted at the Effective Time,
plus the Fully Diluted Shares Outstanding; provided, however, that if the
Sellers’ Representative incurs costs and expenses disproportionately due to a
Seller’s breach of representations and warranties made by such Seller in one of
the Seller Deliveries, such breaching Seller shall reimburse the Sellers’
Representative for the additional costs and expenses disproportionately
incurred; and

(vi) they will indemnify and hold harmless the Sellers’ Representative,
severally and not jointly, from and against any and all damages which may at any
time be imposed on, incurred by or asserted against the Sellers’ Representative
in any way relating to or arising out of this Agreement, or any related
agreement or instrument or any action taken or omitted to be taken by the
Sellers’ Representative under or in connection herewith, unless such damages
resulted solely from the bad faith of the Sellers’ Representative.

(f) All fees and expenses incurred by the Sellers’ Representative in excess of
$500,000 shall be paid from any funds otherwise due to Sellers (including from
the Escrowed Amount, if any, after such amount is released to Sellers’
Representative) in proportion to their ownership of all shares of Preferred
Stock that are not converted at the Effective Time, plus the Fully Diluted
Shares Outstanding as set forth in Section 2.4(a) of the Company Disclosure
Schedule attached hereto and if no funds are available from the Escrowed Amount,
then directly from Sellers pro rata in accordance with their respective
ownership of all Shares of Preferred Stock that are not converted at the
Effective Time, plus the Fully Diluted Shares Outstanding immediately prior to
the Effective Time.

1.10. Closing. Upon the terms and subject to the conditions of this Agreement,
the consummation of the transactions provided for herein (the “Closing”) shall
take place at the offices of Alston & Bird LLP, 1201 West Peachtree Street,
Atlanta, Georgia 30309, at 9:00 a.m., Eastern Time, on the second business day
following the satisfaction or

 

- 12 -



--------------------------------------------------------------------------------

waiver of all conditions to the obligations of the parties set forth herein
(other than conditions that by their terms are to be satisfied on the Closing
Date, subject to such conditions being satisfied on the Closing Date), or at
such other place, time or date as may be mutually agreed upon in writing by the
parties (the “Closing Date”). The Closing shall be deemed to have occurred at
12:01 a.m. Eastern Time on the Closing Date (i.e., the Closing Date belongs to
the Buyer).

1.11. Further Assurances. Following the Effective Time, the parties shall, and
shall cause each of their Affiliates to, from time to time, execute and deliver
such additional instruments, documents, conveyances or assurances and take such
other actions as shall be necessary, or otherwise reasonably requested, to
confirm and assure the rights and obligations provided for in this Agreement and
render effective the consummation of the Contemplated Transactions, or otherwise
to carry out the intent and purposes of this Agreement.

1.12. Lost, Stolen or Destroyed Certificates. In the event any certificates
evidencing shares of Common Stock or Preferred Stock or evidencing Warrants or
Options shall have been lost, stolen or destroyed, the holder thereof shall be
paid the merger consideration with respect to such lost, stolen or destroyed
certificates only upon the making of an affidavit of that fact by the holder
thereof in a form reasonably acceptable to Parent; provided, however, that
Parent may, in its sole discretion, require the delivery of a satisfactory
indemnity, which indemnity shall require the posting of a bond or other
collateral, unless Parent determines that such bond or other collateral is not
necessary.

1.13. Transfer Taxes. All transfer, documentary, sales, use, stamp,
registration, and other similar transaction taxes and fees (including any
penalties and interest) (collectively, “Transfer Taxes”), if any, imposed solely
and directly by reason of the Contemplated Transactions shall be paid by the
Surviving Corporation when due, and the Surviving Corporation will, at its own
expense, file all necessary Tax Returns and other documentation with respect to
all such transfer, documentary, sales, use, stamp, registration, and other
similar taxes and fees, and, if required by Applicable Law, the Sellers will
join in the execution of any such Tax Returns and other documentation.

1.14 Net Operating Losses. Any and all federal, state, local or foreign
jurisdiction net operation losses (“NOLs”) available to the Company or its
Subsidiaries shall be retained solely for use by the Surviving Corporation along
with all other tangible and intangible assets as of the Effective Time.

2. Representations of the Company. The Company represents and warrants to Parent
and Buyer that the statements contained in this Section 2 are correct and
complete as of the date hereof and as of the Closing Date, except as set forth
in the Company disclosure schedule attached hereto (the “Company Disclosure
Schedule”). The Company Disclosure Schedule will be arranged in paragraphs
corresponding to the numbered and lettered paragraphs contained in this
Section 2; provided, however, that disclosure of any item in the Company
Disclosure Schedule with respect to one paragraph of Section 2 shall be deemed
disclosure both to the referenced paragraph and to every other paragraph of
Section 2 as to which the relevance of such item to such other paragraph of
Section 2

 

- 13 -



--------------------------------------------------------------------------------

is reasonably apparent on the face of such disclosure (it being understood that
to be so apparent it is not required that such other paragraph is
cross-referenced; provided, however, that the Company represents and warrants
that it has made all reasonable efforts to specifically cross reference in the
Company Disclosure Schedule all sections where a particular disclosure qualifies
or applies).

2.1. Organization, Qualification, and Power.

(a) Each of the Company and the Subsidiaries of the Company is duly organized,
validly existing, and in good standing under the laws of the jurisdiction under
which it has been organized, with full power and authority necessary to conduct
its business as now being conducted, to own or use the properties and assets
that it purports to own or use.

(b) The jurisdictions under the laws of which each of the Company and the
Subsidiaries of the Company has been organized are listed in Section 2.1(b) of
the Company Disclosure Schedule. Each of the Company and the Subsidiaries of the
Company is duly qualified to do business as a foreign entity and is in good
standing under the laws of each state or other jurisdiction in which either the
ownership or leasing of its properties or the nature or conduct of its business
requires such qualification, except where the failure to be so qualified would
not individually or in the aggregate reasonably be expected to be material to
the Company and its Subsidiaries, taken as a whole.

(c) Except as set forth in Section 2.1(c) of the Company Disclosure Schedule,
neither the Company nor the Subsidiaries of the Company owns any shares of
capital stock, partnership (limited or general) interest, membership interest or
other form of investment (either debt or equity) in any corporation,
partnership, limited liability company, joint venture or other form of business
entity.

2.2. Authorization of Transaction; Enforceability; Notice.

(a) The Company has the full corporate power and authority to execute and
deliver this Agreement and the agreements contemplated herein to which it is or
will be a party (the “Company Ancillary Agreements”), to perform its obligations
hereunder and thereunder, and subject to obtaining the Stockholders’ Approvals,
to consummate the Contemplated Transactions. Subject to Section 5.5(b), the
Company’s Board of Directors has (i) approved this Agreement, the Company
Ancillary Agreements, the Merger and the other Contemplated Transactions and
declared the Merger and this Agreement advisable, (ii) resolved to recommend and
has recommended that the Merger and this Agreement be approved and adopted by
the Stockholders and (iii) directed that the Merger and this Agreement be
submitted to the Stockholders for approval and adoption. The Company’s Board of
Directors has not withdrawn, rescinded or modified such approval, declaration,
recommendation or direction. The sole required approval of the Stockholders of
this Agreement and the Merger is the Stockholders’ Approvals. Subject to
obtaining Stockholders’ Approvals, the execution, delivery and performance of
the terms, conditions and obligations of this Agreement and the Company
Ancillary Agreements, including, without limitation, consummation of the
Contemplated Transactions, have been duly authorized and approved by all

 

- 14 -



--------------------------------------------------------------------------------

necessary corporate action. This Agreement has been duly executed and delivered
by the Company and constitutes the valid and legally binding obligation of the
Company, enforceable in accordance with its terms and conditions, subject to
applicable bankruptcy, reorganization, insolvency, moratorium, and other laws
affecting creditors’ rights generally from time to time in effect and to general
equitable principles. When duly executed and delivered by the parties thereto at
the Closing, the Company Ancillary Agreements will constitute the valid and
legally binding obligations of the Company, enforceable against the Company in
accordance with their respective terms, subject to applicable bankruptcy,
reorganization, insolvency, moratorium, and other laws affecting creditors’
rights generally from time to time in effect and to general equitable
principles.

(b) Except as set forth in Section 2.2(b) of the Company Disclosure Schedule,
the Company is not required to give any notice to, make any filing with, or
obtain any Consent of any Governmental Body in order to consummate the
Contemplated Transactions.

2.3. No Conflict. Except as set forth in Section 2.3 of the Company Disclosure
Schedule, neither the execution and the delivery of this Agreement or the
Company Ancillary Agreements by the Company, nor the performance of its
obligations hereunder or thereunder, nor the consummation of the Contemplated
Transactions, will directly or indirectly (with or without notice or lapse of
time, or both):

(a) require any notice to be given under, contravene, conflict with, or result
in a violation of any provision of, or give any Governmental Body or third party
the right to challenge this Agreement, any Company Ancillary Agreement or any of
the Contemplated Transactions or to exercise any remedy or obtain any relief
under, any Applicable Law or any judgment, decree or order of any Governmental
Body by which the Company, any Subsidiary of the Company or any of their
respective assets are bound;

(b) contravene, conflict with, or result in a violation or breach of any
provision of (i) the Certificate of Incorporation, bylaws or other governing
documents of the Company, (ii) any resolution adopted by the Board of Directors
of the Company (or any committee thereof) or the Stockholders or (iii) the
corresponding governing documents or resolutions of any Subsidiary of the
Company;

(c) require any notice to be given under, contravene, conflict with, or result
in a violation or breach of any provision of, or require the Consent of any
third party under, or give a third party the right to declare a default or
exercise any remedy under, or to accelerate the maturity of or any performance
under, or to cancel, terminate, or modify, any Material Contract to which the
Company, any Subsidiary of the Company or any of their respective assets are
bound;

(d) result in the imposition or creation of any Lien upon or with respect to any
of the assets of the Company or any of its Subsidiaries; or

 

- 15 -



--------------------------------------------------------------------------------

(e) require any notice to be given under, contravene, conflict with, or result
in a violation of any of the terms or requirements of, or give any Governmental
Body the right to challenge, revoke, withdraw, suspend, cancel, terminate, fail
to renew or modify, any Governmental Authorization that is held by the Company
or any of its Subsidiaries, or that otherwise relates to the business of, or any
of the assets owned or used by, the Company or any of its Subsidiaries.

2.4. Capitalization.

(a) The Company’s authorized capital stock consists of thirty-seven million
(37,000,000) shares of capital stock, consisting of (i) thirteen million
(13,000,000) shares of Class A Common Stock, (ii) seven million
(7,000,000) shares of Class B Common Stock, and (iii) seventeen million
(17,000,000) shares of Preferred Stock. Of the Preferred Stock, nine million,
fifty thousand (9,050,000) shares are designated as Series B Preferred Stock,
five hundred thousand (500,000) shares are designated as Series B-1 Preferred
Stock, one hundred two thousand, eight hundred sixty-three (102,863) shares are
designated as Series C Preferred Stock, and one million, five hundred
twenty-eight thousand, one hundred seventy-five (1,528,175) shares are
designated as Series D Preferred Stock. The issued and outstanding Common Stock
and Preferred Stock of the Company as of the date hereof is set forth in
Section 2.4(a) of the Company Disclosure Schedule. All such issued and
outstanding shares of Common Stock and Preferred Stock have been and on the
Closing Date will be duly authorized and validly issued, are fully paid and
non-assessable and free of any pre-emptive or other similar rights, and have
been offered, issued, sold and delivered by the Company in material compliance
with all applicable federal and state securities laws.

(b) Other than the options to purchase shares of Common Stock listed in
Section 2.4(b) of the Company Disclosure Schedule (the “Options”), the warrants
to purchase shares of Common Stock listed in Section 2.4(b) of the Company
Disclosure Schedule (the “Warrants”), the rights of the holders of shares of
Preferred Stock to convert such shares into shares of Common Stock, and the
Company’s repurchase rights under the Management Restricted Stock Agreement,
there are not on the date hereof, and on the Closing Date there will not be,
outstanding: (i) any options, warrants or other rights to purchase or acquire
from the Company any capital stock of the Company; (ii) any securities
convertible into or exchangeable for shares of such stock; (iii) any calls,
subscriptions, pre-emptive rights, agreements, arrangements, understandings or
other commitments of any kind for the purchase or issuance of additional shares
of capital stock or options, warrants or other securities of the Company; or
(iv) any “phantom stock” or similar obligations of the Company. The Options will
be converted into and exchanged for the right to receive the consideration for
the Options specified in Section 1.5(d); the Warrants will be converted and
exchanged for the right to receive the consideration for the Warrants specified
in Section 1.5(e); shares of Preferred Stock are convertible into shares of
Common Stock as set forth in Section 1.5 and in accordance with the Company’s
Certificate of Incorporation; and certain shares of Common Stock will be
repurchased by the Company pursuant to the Management Restricted Stock
Agreement.

(c) The capitalization and authorized and issued capital stock or other equity
interests of each Subsidiary of the Company is described and held, beneficially
and of record, as set forth in Section 2.4(c) of the Company Disclosure
Schedule. All of the outstanding shares of capital stock or other equity
interests of the Subsidiaries of the Company are duly

 

- 16 -



--------------------------------------------------------------------------------

authorized, validly issued, fully paid, non-assessable and free of any
pre-emptive or similar rights with respect thereto and, except as set forth in
Section 2.4(c) of the Company Disclosure Schedule, all such shares are owned, of
record and beneficially, by the Company or another wholly-owned (either direct
or indirect) Subsidiary of the Company free and clear of all Liens or
limitations on the right to vote, sell or otherwise dispose of such shares.
There are no options, warrants, convertible or exchangeable securities, calls,
subscriptions, pre-emptive rights or other rights to purchase or acquire from
the Company or any Subsidiary of the Company, or other agreements or commitments
of any character relating to, the issued or unissued capital stock or other
securities of, or other equity interests in, any Subsidiary of the Company.
There are no agreements, arrangements, understandings, obligations or other
commitments of the Company or any Subsidiary of the Company to issue, transfer
or sell or cause to be issued, transferred or sold any shares of capital stock
or other securities of, or other equity interests in, any Subsidiary of the
Company. There are no “phantom stock” or similar obligations of the Company or
any Subsidiary of the Company with respect to any Subsidiary of the Company.

(d) Except for the Management Restricted Stock Agreement and as set forth in
Section 2.4(d) of the Company Disclosure Schedule, neither the Company nor any
of its Affiliates, nor, to the Knowledge of the Company, any Seller is a party
to or is bound by any agreements, arrangements, commitments, obligations or
understandings with respect to the voting (including voting trusts and proxies)
or sale or transfer (including agreements imposing transfer restrictions) of any
shares of capital stock or any other equity interests or securities of the
Company or any of its Subsidiaries. Except as set forth in Section 2.4(d) of the
Company Disclosure Schedule, the Company has not granted any registration rights
or adopted a rights agreement or “poison pill” anti-takeover plan with respect
to any equity security, partnership interest or similar ownership interest of
any class of the Company or any of its Subsidiaries.

(e) There are no holders of bonds, debentures, notes or other Indebtedness of
the Company having the right to vote (nor holders of bonds, debentures, notes or
other Indebtedness of the Company convertible into, or exchangeable for,
securities (equity, debt or otherwise) having the right to vote) on the Merger,
the other Contemplated Transactions or any other matters on which Stockholders
may vote.

2.5. Title to Personal Property; Encumbrances; Leases; Condition and
Sufficiency.

(a) Each of the Company and the Subsidiaries of the Company has good and
marketable title to all items of tangible personal property owned by the Company
or such Subsidiary of the Company, as the case may be and material to the
business and operation of the Company and the Subsidiaries of the Company, taken
as a whole (collectively, the “Personal Property”), free and clear of all Liens
except Permitted Exceptions. A listing of the owned Personal Property of the
Company and the Subsidiaries of the Company is attached at Section 2.5(a) of the
Company Disclosure Schedule; however, no certification is made in regards to any
owned Personal Property with individual values below $5,000 and leased Personal
Property involving annual payments below $100,000. All Personal Property held
under lease by the Company or a Subsidiary of the Company is held by the Company
or a Subsidiary of

 

- 17 -



--------------------------------------------------------------------------------

the Company under a valid and enforceable lease and neither the Company nor a
Subsidiary of the Company is in default under or in breach of any such lease,
and, to the Company’s Knowledge, no event has occurred which with the passage of
time or the giving of notice or both would result in a default or breach by the
Company or a Subsidiary of the Company under such leases. No written notice has
been given, or Proceeding asserted, adverse to the rights of the Company or any
Subsidiary of the Company under any such lease or affecting its rights to the
continued use and possession of any such leased property. The Personal Property
owned, leased or used in the business of the Company and the Subsidiaries of the
Company is in good operating condition and fit for use in the Ordinary Course of
Business, except for ordinary wear and tear and ordinary and routine maintenance
and repairs. The rights, properties and assets owned by, or leased or licensed
to, the Company and the Subsidiaries of the Company are sufficient in all
material respects for the operation and conduct of the business as presently
conducted by the Company and such Subsidiaries.

(b) Except as set forth on Section 2.5(b) of the Company Disclosure Schedule,
neither the Company nor any of its Subsidiaries has (i) engaged in any
risk-bearing or risk-sharing activities, in any capacity, including, without
limitation, as a party to any Material Contract whereby the Company or any of
the Subsidiaries agrees (A) to return any portion of its Commissions already
received to any Carrier based upon the loss ratios generated by any insurance
program that the Company or any of the Subsidiaries administers for such
Carrier, (B) to participate in any underwriting gains or losses, and/or
(C) otherwise to bear any portion of the total insurance risk placed through any
insurance program administered by the Company or any of the Subsidiaries for any
Carrier; or (ii) placed or provided any securities products or services for any
Client Account. The Parties acknowledge and agree that the foregoing description
of activities shall not include arrangements or agreements with a Carrier for
the receipt of Contingent Revenues.

2.6. Financial Statements.

(a) The Company has made available to Parent the audited consolidated balance
sheets of the Company as of each of the fiscal years ended December 31, 2011 and
2012 (the “Audited Balance Sheets”) and the related consolidated statements of
income, stockholders’ equity and cash flows of the Company for each of the
fiscal years then ended (collectively, the “Audited Financial Statements”). The
Company has also made available to Parent the unaudited consolidated balance
sheet of the Company as of April 30, 2013 (the “Current Balance Sheet”) and the
related consolidated statements of operations and cash flows of the Company for
the four-month period then ended (collectively, the “Current Financial
Statements”). The date of the Current Balance Sheet is referred to herein as the
“Current Balance Sheet Date.” The Audited Financial Statements, the Current
Financial Statements and the interim financial statements (the “Interim
Financial Statements”) to be delivered pursuant to Section 5.3 hereof
(collectively, the “Financial Statements”) have been (or, in the case of the
Interim Financial Statements, will be) prepared from the books and records of
the Company and its Subsidiaries in accordance with generally accepted
accounting principles applied as of the date the financial statements were
prepared and applied consistently with past practices (“GAAP”) and fairly
present the financial

 

- 18 -



--------------------------------------------------------------------------------

condition and results of operation of the Company and its Subsidiaries as at the
dates of, and for the periods covered by, such Financial Statements. The Audited
Financial Statements have been certified without qualification by
PricewaterhouseCoopers LLP, the Company’s independent public accountants. The
Current Financial Statements do not, and the Interim Financial Statements will
not, include footnotes and are subject to customary year-end adjustments (the
effect of which will not, individually or in the aggregate, be material and
adverse).

(b) The Company has established a system of internal accounting controls
sufficient in all material respects to provide reasonable assurance that:
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP; and (iii) that any
unauthorized use, acquisition or disposition of the Company’s assets that would
materially affect the Company’s financial statements would be detected or
prevented in a timely manner.

(c) Except as set forth in Section 2.6(c) of the Company Disclosure Schedule,
there are no Liabilities of the Company or the Subsidiaries of the Company
(whether absolute, accrued, contingent or otherwise and whether or not due)
except (i) those reflected or otherwise reserved against in the Current Balance
Sheet, (ii) those Liabilities incurred in the Ordinary Course of Business since
the Current Balance Sheet Date, (iii) executory obligations under Contracts to
which the Company or a Subsidiary of the Company are party or under Governmental
Authorizations held by the Company or a Subsidiary of the Company, (iv) those
Liabilities incurred in the Ordinary Course of Business and not required to be
shown on the Financial Statements in accordance with GAAP and (v) Liabilities
identified in another section of the Company Disclosure Schedule that are
specifically cross-referenced in Section 2.6(c) of the Company Disclosure
Schedule.

(d) Except as set forth in Section 2.6(d) of the Company Disclosure Schedule,
the Company and its Subsidiaries do not have any Indebtedness.

2.7. Books and Records. The books of account and other financial records of the
Company and the Subsidiaries of the Company are complete and correct in all
material respects.

2.8. Compliance with Applicable Laws.

(a) Each of the Company and the Subsidiaries of the Company is in compliance in
all material respects with, and has complied in all material respects with, each
Applicable Law, and has not received any notice alleging a material violation of
any Applicable Law.

(b) Neither the Company nor any of its Subsidiaries nor, to the Knowledge of the
Company, any director, officer, agent, employee or affiliate of the Company or
any of its Subsidiaries are currently in breach of any Sanction.

 

- 19 -



--------------------------------------------------------------------------------

(c) The operations of the Company and its Subsidiaries are conducted at all
times in compliance with applicable financial record keeping and reporting
requirements and money laundering statutes in all jurisdictions in which the
Company or any of its Subsidiaries conduct business, the rules and regulations
thereunder and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any Governmental Body (the “Money Laundering Laws”)
and no action, suit or proceeding by or before any court or Governmental Body or
any arbitrator involving the Company or any of its Subsidiaries with respect to
Money Laundering Laws is pending and, to the Company’s Knowledge, no such
actions, suits or proceedings are threatened or contemplated.

2.9. Description of Material Contracts. Section 2.9 of the Company Disclosure
Schedule sets forth each Contract to which the Company or any of its
Subsidiaries is a party, or by which any of their respective assets are bound,
and that is described in any of the following subsections (each, a “Material
Contract”):

(a) collective bargaining agreement or other agreement with any labor union;

(b) Contract requiring an annual or lump-sum payment of $500,000 or more for the
employment of any officer, individual employee or other Person on a full-time or
consulting basis or any severance agreements;

(c) Contract under which it is lessee of, or holds or operates, any personal
property owned by any other party calling for payments in excess of $500,000
annually and that cannot be terminated by the Company or a Subsidiary of the
Company without penalty upon thirty (30) days’ notice or less;

(d) all Leases involving annual rent payments by the Company or any of its
Subsidiaries in excess of $50,000;

(e) Contract with any Affiliate, or current or former officer or director, of
the Company;

(f) Contract relating to the acquisition or disposition by the Company or its
Subsidiaries of any assets outside of the Ordinary Course of Business, any
operating business or the capital stock of any other Person;

(g) Contract relating to the incurrence of Indebtedness (including any
promissory note or debenture evidencing Indebtedness) or the making of any loans
or guarantees to or for the benefit of any other Person, in each case by the
Company or any Subsidiary of the Company;

(h) Contract (including mortgages, pledges, conditional sales contracts,
security agreements, factoring agreements and other similar agreements) pursuant
to which any assets or properties of the Company or its Subsidiaries are subject
to any Lien, other than Permitted Exceptions;

 

- 20 -



--------------------------------------------------------------------------------

(i) Contract (other than a Contract pursuant to which the Company or its
Subsidiaries provides services in the Ordinary Course of Business) containing
any obligation or liability of the Company or any Subsidiary of the Company to
indemnify, defend or hold harmless any other Person or to contribute to any
damages suffered by any other Person or for which any other Person may be liable
or to assume any tax, environmental or other Liability of any Person;

(j) Contract calling for payments in excess of $250,000 annually entered into
outside of the Ordinary Course of Business;

(k) Contract (including any consent decree) containing covenants of the Company
or of any Subsidiary of the Company not to compete in any line of business or
with any Person in any geographical area or covenants of any other Person not to
compete with the Company or any Subsidiary of the Company in any line of
business or in any geographical area;

(l) Contract with any Governmental Body (other than a Contract entered into in
the Ordinary Course of Business);

(m) Contract that provides for any joint venture, partnership or similar
arrangement with the Company or any Subsidiary;

(n) Contract pursuant to which Pool Management Services are provided to any
Insurance Pool;

(o) Contract including the provision of Captive Management Services as described
in Section 2.27 providing payments in excess of $100,000 to the Company or its
Subsidiaries for the Captive Management Services requirements of the Contract;
or

(p) any other Contract that calls for payments in excess of $500,000 annually
and that is material to the Company or its Subsidiaries.

Except as disclosed in Section 2.9 of the Company Disclosure Schedule, (i) to
the Company’s Knowledge, the other party to each Material Contract has performed
in all material respects all the obligations required to be performed by it in
connection with such Material Contract, no Material Contract has been breached
or canceled by the other party and no event has occurred which with the passage
of time or the giving of notice or both would result in a default or breach by
the other party thereunder, (ii) each of the Company and the Subsidiaries of the
Company, as applicable, has performed in all material respects all the
obligations required to be performed by it in connection with any Material
Contract and is not in default under or in breach of any such Material Contract,
and, to the Company’s Knowledge, no event has occurred which with the passage of
time or the giving of notice or both would result in a default or breach by the
Company or the Subsidiary of the Company thereunder, and (iii) each Material
Contract is legal, valid, binding and enforceable, except to the extent
enforceability may be limited by applicable bankruptcy, reorganization,
insolvency, moratorium and other laws affecting creditors’ rights, generally,
and by general equitable principles, is in full force and effect and, assuming
all required Consents to assignment, sublease or other transfer of rights
thereunder are obtained, will continue as such following the consummation of the
Contemplated Transactions.

 

- 21 -



--------------------------------------------------------------------------------

2.10. Legal Proceedings; Orders.

(a) All Proceedings (other than Proceedings to obtain workers’ compensation
benefits) pending, or, to the Company’s Knowledge, threatened, against the
Company or any of its Subsidiaries, or relating to any of their respective
businesses, assets and properties, are set forth in Section 2.10(a) of the
Company Disclosure Schedule. There is no pending or, to the Company’s Knowledge,
threatened Proceeding: (i) that may reasonably be expected to be material to the
Company and its Subsidiaries, taken as a whole; or (ii) that challenges, or that
may reasonably be expected to have the effect of preventing, delaying, making
illegal, or otherwise interfering with, any of the Contemplated Transactions.

(b) Except as set forth in Section 2.10(b) of the Company Disclosure Schedule,
there is no judgment, decree or order of any Governmental Body to which the
Company, its Subsidiaries or any of their respective properties is subject
(i) that may reasonably be expected to be material to the Company and its
Subsidiaries, taken as a whole; (ii) that has, or could reasonably be expected
to have, the effect of preventing, delaying, making illegal, or otherwise
interfering with, any of the Contemplated Transactions or (iii) that materially
affects the conduct of the business as currently conducted. To the Company’s
Knowledge, no officer, director, agent, or employee of the Company or any
Subsidiary of the Company is subject to any judgment, decree or order of any
Governmental Body that prohibits such officer, director, agent, or employee from
engaging in or continuing any conduct, activity, or practice relating to the
business of the Company or any Subsidiary of the Company as currently conducted.

(c) For purposes hereof, “Proceeding” shall mean any action, arbitration, audit,
investigation, litigation, or suit (whether civil, criminal, administrative,
investigative, or informal) commenced, brought, conducted, or heard by or
before, or otherwise involving, any Governmental Body.

2.11. Tax Matters.

(a) Except as set forth in Section 2.11(a) of the Company Disclosure Schedule,
all state and federal income Tax Returns and all other material Tax Returns that
the Company or any Subsidiary of the Company was required to file have been duly
and timely filed or are subject to lawful and current filing extensions set
forth in Section 2.11(a) of the Company Disclosure Schedule. All such Tax
Returns properly reflect all liabilities for Taxes for the periods covered by
such Tax Returns and otherwise are true, correct and complete in all material
respects.

(b) Except as set forth in Section 2.11(b) of the Company Disclosure Schedule,
all Taxes due and payable by the Company or any Subsidiary of the Company,
whether or not shown on any such Tax Return, have been timely paid in full.
There are no Liens (other than Permitted Exceptions) on any of the Company’s or
Subsidiary of the Company’s assets in connection with any failure (or alleged
failure) to pay any Tax by the Company or any Subsidiary of the Company.

 

- 22 -



--------------------------------------------------------------------------------

(c) Except as set forth in Section 2.11(c) of the Company Disclosure Schedule,
no deficiency, assessment or liability for any Taxes has been proposed, asserted
or assessed in writing by a Taxing Authority against the Company or any
Subsidiary of the Company, which deficiency, assessment or liability has not
been paid in full.

(d) Each of the Company and the Subsidiaries of the Company has timely withheld
and timely paid over to the proper Taxing Authority all Taxes required to have
been withheld and paid by the Company and the Subsidiaries of the Company in
connection with any amounts paid or owing by the Company or any Subsidiary of
the Company to any employee, independent contractor, creditor, stockholder, or
other third party.

(e) Neither the Company nor any Subsidiary of the Company has waived any statute
of limitations in respect of Taxes or agreed to any extension of time with
respect to an assessment or deficiency with respect to Taxes.

(f) Except as set forth in Section 2.11(f) of the Company Disclosure Schedule,
the Company has not been advised in writing, and does not otherwise have
Knowledge, that any foreign, federal, state, or local Tax audits or
administrative or judicial Tax proceedings are pending or being conducted with
respect to the Company or any Subsidiary of the Company.

(g) Neither the Company nor any of the Subsidiaries of the Company is a party to
or bound by, and has no obligation under, any Contract or Employee Benefit Plan
that has resulted or would reasonably be expected to result, individually or in
the aggregate, in the payment of any “excess parachute payment” within the
meaning of Code §280G or any corresponding provision of state, local or foreign
Tax law. Neither the Company nor any of the Subsidiaries of the Company has any
indemnity or gross-up obligation for any taxes or interest imposed under
Section 4999 or Section 280G of the Code. Neither the Company nor any of the
Subsidiaries of the Company has been a member of an affiliated group within the
meaning of Code §1504(a) (other than an affiliated group of which the Company is
the common parent) filing a consolidated federal income Tax Return. Neither the
Company nor any of the Subsidiaries of the Company has any liability for the
Taxes of any Person or entity (other than the Company and the Subsidiaries of
the Company) under Reg. §1.1502-6 (or any similar provision of state, local, or
foreign law) as a transferee or successor, by contract, or otherwise.

(h) The unpaid Taxes of the Company and the Subsidiaries of the Company for all
periods or portions thereof ending on or before the date of the Current Balance
Sheet did not as of the Current Balance Sheet Date exceed the amount of the
current liability accrual for Taxes (excluding reserves for deferred Taxes
established to reflect timing differences between book and Tax income) set forth
on the face of the Current Balance Sheet (rather than in any notes thereto) and
will not, as of the Closing Date, materially exceed such current liability
accrual for Taxes as adjusted for the passage of time through the Closing Date
in accordance with the past custom and practice of the Company and its
Subsidiaries in filing their Tax Returns.

 

- 23 -



--------------------------------------------------------------------------------

(i) No power of attorney granted by the Company or any Subsidiary of the Company
with respect to any Taxes is currently in force.

(j) Neither the Company nor any Subsidiary is or has been a party to any “listed
transaction” or, to the Knowledge of the Company, any other “reportable
transaction” as defined in Treasury Regulations Section 1.6011-4(b).

(k) Neither the Company nor any Subsidiary will be required to include any item
of income in, or exclude any item of deduction from, taxable income for any
taxable period (or portion thereof) ending after the Closing Date as a result of
(i) any installment sale or open transaction disposition made on or prior to the
Closing Date, (ii) any prepaid amount received on or prior to the Closing Date,
(iii) any change in method of accounting initiated prior to the Closing by the
Company or any of its Subsidiaries, or (iv) any “closing agreement” as described
in Code Section 7121(or any corresponding or similar provision of state, local
or foreign income Tax law) executed prior to the Closing.

(l) Neither the Company nor any Subsidiary has distributed stock of another
Person, or has its stock distributed by another Person, in a transaction
occurring during the two year period ending on the date of this Agreement that
was purported or intended to be governed in whole or in part by Code Section 355
or Code Section 361.

(m) The Company has made available to Parent for inspection as of the date of
this Agreement (i) complete and correct copies of all income Tax Returns and all
other Tax Returns of the Company and its Subsidiaries that have been filed as of
the date of this Agreement and (ii) complete and accurate copies of all letter
rulings, revenue agent reports, material information document requests, notices
of proposed deficiencies, deficiency notices, protests, petitions, closing
agreements, settlement agreements, pending ruling requests, and any similar
documents, in each case, in the possession of the Company and any Subsidiary,
submitted by, received by or agreed to by or on behalf of the Company or any of
its Subsidiaries as of the date of this Agreement, in each case since January 1,
2009, or that would apply to taxable periods thereafter.

(n) As used in this Agreement, (i) “Tax Return” means any return, declaration,
report, claim for refund, information return, or statement, and any schedule,
attachment, or amendment thereto, including, without limitation, any
consolidated, combined or unitary return or other document (including any
related or supporting information), filed or required to be filed by any Taxing
Authority in connection with the determination, assessment, collection,
imposition, payment, refund or credit of any federal, state, local or foreign
Tax or the administration of the laws relating to any Tax, and (ii) “Tax” or
“Taxes” means any and all taxes, charges, fees, levies, deficiencies or other
assessments including, without limitation, all net income, gross income,
profits, gross receipts, excise, real or personal property, sales, ad valorem,
withholding, social security, retirement, excise, employment, unemployment,
minimum, estimated, severance, stamp, property, occupation, environmental,
windfall profits, use, service, net worth, payroll, franchise, license, gains,
customs, transfer, recording and other taxes imposed by any Taxing Authority,
together with any interest, penalties or additions to tax relating thereto.

 

- 24 -



--------------------------------------------------------------------------------

2.12. Employee Benefits.

(a) Section 2.12(a) of the Company Disclosure Schedule sets forth a list of each
“Employee Pension Benefit Plan” as defined in Section 3(2) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), “Employee Welfare
Benefit Plan” (as defined in Section 3(1) of ERISA), plan of deferred
compensation, incentive plans, bonus plans or arrangements, stock option, stock
purchase plan, golden parachute plans, medical plan, life insurance plan,
long-term disability plan, dental plan or other plan providing for the welfare
of any of the Company’s or Subsidiary of the Company’s employees or former
employees or beneficiaries thereof currently maintained, sponsored or adopted by
the Company or any Subsidiary of the Company or for which the Company or any
Subsidiary of the Company has any material liability (the “Employee Benefit
Plans”). Except as set forth in Section 2.12(a) of the Company Disclosure
Schedule, each of the Employee Benefit Plans complies with and has been
administered in all material respects with ERISA, the Code, and all other
Applicable Laws, agreements and instruments by which it is governed. All
Employee Benefit Plans that are intended to be subject to Code Section 401(a)
and any trust agreement that is intended to be tax exempt have been determined
by the Internal Revenue Service to be qualified under Code Section 401(a) and
exempt from taxation or the remedial amendment period for receiving such
favorable determination from the Internal Revenue Service has not yet passed or
is maintained under a prototype or volume submitter plan and may rely upon a
favorable opinion or advisory letter issued by the Internal Revenue Service with
respect to such prototype or volume submitter plan. No event has occurred that
would reasonably be expected to cause such favorable determination to be revoked
or any such Employee Benefit Plan or its underlying trust to fail to qualify
under Section 401(a) of the Code. Except for routine claims for benefits, no
litigation, claims or disputes are pending or, to the Knowledge of the Company,
threatened with respect to any Employee Benefit Plan that could reasonably be
expected to give rise to a Company Material Adverse Effect. There are no
proceedings, audits or investigations pending before the Internal Revenue
Service, the United States Department of Labor or other Governmental Authority
with respect to any Employee Benefit Plan, nor to the Knowledge of the Company
is any such proceeding or investigation threatened. Neither the Company nor its
ERISA Affiliates (as defined below) have at any time sponsored, contributed to,
or been obligated under Title I or Title IV of ERISA to contribute to a “defined
benefit plan” (as defined in ERISA 3(35)). The Company and the Subsidiaries of
the Company have neither maintained in the past nor currently maintain an
Employee Benefit Plan providing welfare benefits (as defined in ERISA
Section 3(1)) to employees after retirement or other separation of service
except to the extent required under Part 6 of Title I of ERISA or Code
Section 4980B or their successors or other Applicable Law. Except as set forth
in Section 2.12(a) of the Company Disclosure Schedule, and except for
acceleration of the vesting of Options and the payment of deferred compensation
as set forth in Section 2.12(a) of the Company Disclosure Schedule, neither the
execution and delivery of this Agreement nor the consummation of the
Contemplated

 

- 25 -



--------------------------------------------------------------------------------

Transactions will (i) entitle any current or former employee or current or
former director of the Company or any Subsidiary of the Company to severance
pay, or any payment contingent upon a change in control or ownership of the
Company, (ii) increase or enhance any benefits payable under any Employee
Benefit Plan, or (iii) accelerate the time of payment or vesting, or increase
the amount, of any compensation due to any such current or former employee or
current or former director. For purposes of this Section 2.12, “ERISA Affiliate”
shall mean any trade or business, whether or not incorporated, that together
with the Company would be deemed to be a single employer for purposes of
Section 4001 of ERISA or Section 414 of the Code.

(b) There are no unpaid contributions due prior to the date hereof with respect
to any Employee Benefit Plan that are required to have been made under its terms
and provisions, any related insurance contract or any Applicable Law. All group
health plans have been operated in material compliance with the requirements of
Section 4980B of the Code and Part 6 of Title I of ERISA, the provisions of law
enacted by the Health Insurance Portability and Accountability Act of 1996, and
any similar state Applicable Law. Neither the Company nor any other
“disqualified person” or “party in interest,” as defined in Section 4975 of the
Code and Section 3(14) of ERISA, respectively, has engaged in any material
non-exempt “prohibited transaction,” as defined in Section 4975 of the Code or
Section 406 of ERISA, with respect to any Employee Benefit Plan, nor have there
been any fiduciary violations under ERISA by any employee of the Company or any
Subsidiary of the Company, which could, to the Knowledge of the Company, subject
the Company or any such Subsidiary (or any officer, director or employee
thereof) to any material penalty or tax under Section 502(i) of ERISA or
Sections 4971 and 4975 of the Code. Seller has accrued for all Employee Benefit
Plans that constitute self-insured group health plans all claims that have been
incurred and filed for reimbursement but not paid prior to Closing Date.

(c) Complete copies of all Employee Benefit Plans have been made available to
Parent and, to the extent applicable: (i) any related trust agreement; (ii) all
material employee communications (including all summary plan descriptions and
summaries of material modifications); (iii) the most recent determination,
opinion or advisory letter received from the IRS for each Employee Benefit Plan
intended to qualify under Section 401(a) of the Code; (iv) the coverage and
nondiscrimination testing for the last three (3) years for each Employee Benefit
Plan intended to qualify under Section 401(a) of the Code and (v) for the most
recent plan year, the Form 5500 and attached schedules.

(d) Each Employee Benefit Plan that is a “nonqualified deferred compensation
plan” (as defined in Section 409A(d)(1) of the Code) to the extent applicable,
has been maintained in compliance in all material respects in both form and in
operation with Code Section 409A, except where such non-compliance may be
corrected under IRS correction programs without any material liability to the
Company, a Subsidiary or any of their employees. Neither the Company nor any
Subsidiary (i) has been required to report to any government or regulatory
authority any corrections made or taxes due as a result of a failure to comply
with Section 409A or (ii) has any indemnity or gross-up obligation for any taxes
or interest imposed or accelerated under Section 409A.

 

- 26 -



--------------------------------------------------------------------------------

(e) Neither the Company nor its ERISA Affiliates have had, at any time, an
“obligation to contribute” (as defined in ERISA Section 4212) to a
“multiemployer plan” (as defined in ERISA Sections 4001(a)(3) and 3(37)(A)) or
incurred a “complete or partial withdrawal” (as defined in ERISA Sections 4203
and 4205).

2.13. Environmental Matters; Environmental and Safety Laws. Each of the Company
and the Subsidiaries of the Company is in compliance in all material respects
with, and has complied in all material respects with, each Environmental Law.
The Company and the Subsidiaries of the Company have not received any written
notice or other written communication from (i) any Governmental Body, (ii) the
current or prior owner or operator of any of the Company’s or the Subsidiaries
of the Company’s properties or facilities, or (iii) any other Person of any
violation or failure to comply with any Environmental Law, or of any obligation
to undertake or bear the cost of any Environmental, Health, and Safety
Liabilities with respect to any of the Company’s or the Subsidiaries of the
Company’s properties or facilities, or with respect to any property or facility
at or to which Hazardous Materials generated, manufactured, refined,
transferred, imported, used, or processed by the Company or any Subsidiary of
the Company, or any third party for whose conduct the Company or any Subsidiary
of the Company is responsible, have been transported, treated, stored, handled,
transferred, disposed, recycled, or received. To the Company’s Knowledge and
except as specifically listed in Section 2.13 of the Company Disclosure
Schedule, there are no Environmental, Health and Safety Liabilities.

2.14. Broker Fees. With the exception of fees payable to the Company Financial
Advisor pursuant to the Advisory Agreement, all of which will be set forth on
the Third Party Payables Schedule, the Company has incurred no liability for any
fee, commission or other compensation on account of the employment of a broker
or finder in connection with the Contemplated Transactions.

2.15. Governmental Authorizations. Each of the Company and the Subsidiaries of
the Company has obtained all Consents, licenses, permits and certificates from
Governmental Bodies material and necessary to the conduct of their respective
businesses as presently conducted (the “Governmental Authorizations”).
Section 2.15 of the Company Disclosure Schedule sets for all such Governmental
Authorizations. Each of the Company and the Subsidiaries of the Company is in
material compliance with the terms and conditions of each such Governmental
Authorization, has received no notice that it is in violation of any of the
terms or conditions of such Governmental Authorization, and has taken all
necessary action to maintain such Governmental Authorization.

2.16. Labor Matters.

(a) Except as set forth in Section 2.16(a) of the Company Disclosure Schedule,
each of the Company and the Subsidiaries of the Company is in compliance with
and since January 1, 2010 has complied with, in all material respects, all laws,
rules and regulations relating to the employment of personnel and labor
(including, but not limited to, laws relating to the payment of wages and
benefits, labor standards, non-discrimination, non-harassment, immigration,
workers’ compensation, worker safety, mass lay-offs and plant closures,

 

- 27 -



--------------------------------------------------------------------------------

unemployment, social security, application and employee background checking,
verification of employment eligibility, employee leave and classification of
workers as employees and independent contractors). Except as set forth in
Section 2.16(a) of the Company Disclosure Schedule and other than Proceedings to
obtain workers’ compensation benefits, there are no Proceedings pending or, to
the Knowledge of the Company, reasonably expected or threatened, between the
Company or any of its Subsidiaries, on the one hand, and any or all of their
respective current or former employees, on the other hand, including, but not
limited to, any claims for salary, wages and other compensation (including
commissions and bonuses), tax withholding and payroll deductions, severance,
breach of contract, wrongful termination, actual or alleged harassment, equal
employment opportunity (including discrimination based on race, color, national
origin, age, sex, sexual orientation, marital status, religion, disability,
veteran’s status, or any other recognized class, status or attribute under any
Applicable Law prohibiting discrimination), verification of eligibility for
employment and immigration law compliance, invasion of privacy, defamation,
intentional or negligent infliction of emotional distress, interference with
contract or interference with actual or prospective economic advantage,
occupational safety and health, workplace injuries, unfair labor practices,
collective bargaining agreements (including claims, grievances or Proceedings
thereunder) or any other matter relating to the employment relationship or the
termination thereof.

(b) The Company and the Subsidiaries of the Company have not experienced any
labor strike, lockout, work stoppage, work interruption or work slowdowns since
January 1, 2008, and to the Company’s Knowledge, there is no reasonable
likelihood of any labor strike, lockout, work stoppage, work interruption or
work slowdown.

(c) Except as set forth in Section 2.16(c) of the Company Disclosure Schedule,
neither the Company nor any Subsidiary of the Company is subject to any order,
decree, settlement agreement or award requiring the payment by it to any
employee, former employee or labor organization of any back wages or other money
damages in a material amount for any reason whatsoever, nor to the Knowledge of
the Company is any such order, decree, or award threatened or settlement
agreement contemplated.

(d) The Company and each of its Subsidiaries are in material compliance with all
applicable Immigration Laws. Except as set forth in Section 2.16(d) of the
Company Disclosure Schedule, since January 1, 2010, neither the Company nor any
of the Subsidiaries of the Company has been the subject of any inspection or
investigation relating to its compliance with or violation of the Immigration
Laws, nor has the Company or any of its Subsidiaries been fined, penalized,
warned or received any other written notice of any failure to comply with the
Immigration Laws. For purposes of this Section 2.16(d), the terms “employee” and
“employer” shall have the meanings ascribed to them by Section 274a.1 of Title
8, Code of Federal Regulations.

2.17. Intellectual Property.

(a) Section 2.17(a) of the Company Disclosure Schedule contains a complete and
correct list of all of the following that are owned or licensed by the Company
or any Subsidiary of the Company or that relate to or are used in the business
of the Company or

 

- 28 -



--------------------------------------------------------------------------------

any Subsidiary of the Company: (i) patented or registered Intellectual Property
and pending patent applications or other applications for registrations of
Intellectual Property; (ii) material unregistered trademarks, material
unregistered service marks, trade names, corporate names, and Internet domain
names; (iii) computer software (other than commercially available off-the-shelf
software purchased or licensed for less than a total annual cost of $25,000);
and (iv) any other material Intellectual Property (collectively, the “Business
Intellectual Property”).

(b) Except as set forth in Section 2.17(b) of the Company Disclosure Schedule:
(i) the Business Intellectual Property does not infringe upon, misappropriate or
otherwise conflict in any material respect with, and the operation of the
Company’s or any Subsidiary of the Company’s business as currently conducted
will not in any material respect infringe upon, misappropriate or otherwise
conflict with, any Intellectual Property of any third party, and the Company is
not aware of any facts that indicate any reasonable likelihood of any of the
foregoing; (ii) to the Company’s Knowledge, no third party has infringed,
misappropriated or otherwise conflicted with any of the Business Intellectual
Property and the Company is not aware of any facts that indicate a reasonable
likelihood of any of the foregoing; (iii) the Company owns or holds a valid and
subsisting license to use the Business Intellectual Property, free and clear of
all Liens, other than the terms of any related license agreement; and (iv) to
the Company’s Knowledge as of the date hereof, no current or former employee,
officer, director, stockholder, consultant or independent contractor has
notified the Company in writing of any right, claim or interest in or with
respect to any Business Intellectual Property.

(c) Except as set forth in Section 2.17(c) of the Company Disclosure Schedule,
neither the Company nor any Subsidiary has received written notice during the
past three (3) years alleging either the Company or a Subsidiary has infringed,
misappropriated or otherwise violated the Intellectual Property rights of any
other Person.

(d) For purposes hereof, “Intellectual Property” shall mean (i) all inventions
(whether patentable or unpatentable and whether or not reduced to practice), all
improvements thereto, and all patents, patent applications, and patent
disclosures, together with all reissuances, continuations,
continuations-in-part, revisions, extensions, registrations and reexaminations
thereof, (ii) all trademarks, service marks, trade dress, logos, slogans, trade
names, Internet domain names and corporate names, together with all
translations, adaptations, derivations, and combinations thereof and including
all goodwill associated therewith, and all applications, registrations, and
renewals in connection therewith, (iii) all copyrightable works, all copyrights,
and all applications, registrations, and renewals in connection therewith,
(iv) all mask works and all applications, registrations, and renewals in
connections therewith, (v) all trade secrets and confidential business
information (including ideas, research and development, know-how, formulas,
compositions, manufacturing and production processes and techniques, technical
data, designs, drawings, specifications, customer and supplier lists, pricing
and cost information, and business and marketing plans and proposals), (vi) all
computer software (including source code, executable code, data and related
documentation), (vii) all other proprietary rights, and (viii) all copies and
tangible embodiments thereof (in whatever form or medium).

 

- 29 -



--------------------------------------------------------------------------------

2.18. Real Property.

(a) Owned Real Property. Neither the Company nor any Subsidiary of the Company
owns any real property.

(b) Leased Real Property. Section 2.18(b) of the Company Disclosure Schedule
sets forth the address of all real property leased or subleased by the Company
or any Subsidiary of the Company (the “Leased Real Property”). To the Knowledge
of the Company, (i) all improvements on the Leased Real Property materially
conform to all requirements contained in the associated Lease and all Applicable
Laws (including use restrictions, building codes and health and safety codes)
and (ii) there are no studies, reports or notices indicating that any of the
improvements on the Leased Real Property are defective in design or
construction. There are no pending or, to the Company’s Knowledge, threatened
condemnation, assessment, annexation or similar Proceedings affecting or
relating to the Leased Real Property, or any portion thereof, and, to the
Company’s Knowledge, no such Proceedings are contemplated by any Governmental
Body. The Company and its Subsidiaries have all easements and rights in respect
of the Leased Real Property necessary to conduct their respective business,
including easements for all utilities, services, roadway, railway (if any) and
other means of ingress and egress to the Leased Real Property.

(c) Leases. Except as set forth in Section 2.18(c) of the Company Disclosure
Schedule, with respect to each real property lease document, including all
amendments, extensions, renewals, guarantees and other agreements with respect
to the lease (collectively, the “Leases”): (i) the Company’s (or any of its
Subsidiaries’) possession and quiet enjoyment of the Leased Real Property under
such Lease has not been disturbed, and there are no disputes with respect to
such Lease and (ii) except for Permitted Exceptions, neither the Company nor any
Subsidiary of the Company has subleased, licensed or otherwise granted any
Person the right to use or occupy such Leased Real Property or any material
portion thereof.

(d) For purposes hereof, “Permitted Exceptions” means: (i) Liens for Taxes,
charges and assessments imposed by any foreign, federal, state or local
government or other taxing authority which are not yet due and payable or which
are being contested in good faith by appropriate proceedings listed in
Section 2.11(f) of the Company Disclosure Schedule, if reserves or other
appropriate provisions, as shall be required by GAAP, shall have been made
therefor; (ii) Applicable Laws regulating the use or occupancy of the Leased
Real Property and/or the character, dimensions or locations of the improvements
on any Leased Real Property, provided that there are no provisions of Applicable
Law or violations of same which would prohibit use of the Leased Real Property
for the purpose for which it has been customarily used by the Company or a
Subsidiary of the Company; (iii) exceptions created by the Company or a
Subsidiary of the Company after the date of this Agreement with the prior,
written consent of Parent; (iv) Liens reflected on the Current Balance Sheet;
(v) mechanics’, suppliers’, installment sales and similar Liens for services
rendered or materials furnished, the charges for which are not yet due and
payable or which are being contested in good faith by appropriate proceedings
listed in Section 2.11(f) of the Company Disclosure Schedule, if reserves or
other appropriate provisions, as shall be required by GAAP,

 

- 30 -



--------------------------------------------------------------------------------

shall have been made therefor; (vi) defects or imperfections in title, easements
or rights, and restrictions which do not materially interfere with the use of
such properties, as presently used by the Company or its Subsidiaries, the
conduct of the business, as presently conducted by the Company and the
Subsidiaries of the Company, or the marketability or salability of such
properties; (vii) Liens under any credit facility of the Company or the
Subsidiaries of the Company which will be released upon the Closing;
(viii) Liens arising in connection with purchase money and equipment lease
financing arrangements which do not exceed $50,000 of annual payments in the
aggregate per lease; and (ix) exceptions listed in Section 2.18(d) of the
Company Disclosure Schedule.

2.19. Absence of Certain Developments. Except as set forth in Section 2.19 of
the Company Disclosure Schedule, since December 31, 2012, neither the Company
nor any Subsidiary of the Company has:

(a) amended its charter documents or bylaws;

(b) issued, delivered, sold, granted, pledged or otherwise disposed of or
encumbered, or redeemed, purchased or otherwise acquired or granted negotiation
rights with respect to, any shares of the Company’s or any of its Subsidiaries’
capital stock or other equity interests, or bonds or other securities or any
securities convertible into or exchangeable for, or any rights, warrants or
options to acquire, any such shares, other equity interests, voting securities
or convertible or exchangeable securities other than (i) shares of Common Stock
issued to Optionholders in connection with the exercise of Options, (ii) shares
of Common Stock issued to Warrantholders in connection with the exercise of
Warrants or (iii) shares of Common Stock issued upon the conversion of the
Preferred Stock;

(c) (i) split, combined or reclassified any of the Company’s or its
Subsidiaries’ capital stock or other equity interests (including through the
declaration or payment of an in-kind dividend) or issued or authorized the
issuance of any other securities in respect of, in lieu of or in substitution
for shares of the Company’s or its Subsidiaries’ capital stock or other equity
interests or any of their other securities or (ii) purchased or redeemed any
shares or other securities of the Company or any of its Subsidiaries;

(d) suffered any damage, destruction or casualty loss, individually or in the
aggregate, in excess of $50,000;

(e) to the Company’s Knowledge, suffered any theft, individually or in the
aggregate, in excess of $10,000;

(f) incurred or become subject to any material liabilities or obligations, other
than liabilities and obligations incurred in the Ordinary Course of Business;

(g) subjected any portion of its material properties or assets to any Lien
except for Permitted Exceptions;

 

- 31 -



--------------------------------------------------------------------------------

(h) sold, leased, assigned or transferred (including, without limitation,
transfers to stockholders, directors, officers or employees) any material
portion of its tangible or intangible assets, except in the Ordinary Course of
Business, or canceled without fair consideration any material debts or claims
owing to or held by it;

(i) suffered any extraordinary losses or waived any rights of material value;

(j) entered into any other material transaction other than in the Ordinary
Course of Business, or materially changed any business practice;

(k) made or granted any bonus or any wage, salary or compensation increase to,
or severance agreement with, any director, officer, employee or sales
representative, group of employees or consultant other than, in the case of
employees, in the Ordinary Course of Business, or made or granted any increase
in the benefits under any Employee Benefit Plan or arrangement, or amended or
terminated any existing Employee Benefit Plan or arrangement or adopted any new
Employee Benefit Plan or arrangement;

(l) made any other change in employment terms for any of its directors,
officers, and employees, other than a change in employment terms for any of its
employees in the Ordinary Course of Business;

(m) conducted its cash management customs and practices other than in the
Ordinary Course of Business (including, without limitation, with respect to
collection of accounts receivable, purchases of inventory and supplies, repairs
and maintenance, payment of accounts payable and accrued expenses, levels of
capital expenditures and operation of cash management practices generally);

(n) other than in the Ordinary Course of Business, made any capital expenditures
or commitments for capital expenditures in excess of $150,000 individually or
$350,000 in the aggregate;

(o) made any loans or advances to, or guarantees for the benefit of, any third
party;

(p) made any material change in accounting methods;

(q) made any capital investment in, any loan to, or any acquisition of the
securities or assets of, any other Person;

(r) instituted or settled any Proceeding for more than $150,000;

(s) (i) made any Tax election or changed any Tax election, accounting method or
annual Tax accounting period, (ii) settled or compromised any liability for
Taxes, (iii) entered into any Tax sharing, Tax indemnity or closing agreement,
(iv) consented to any extension or waiver of the limitation period applicable to
any Tax, or any claim or assessment in respect of any Tax, with any taxing
authority, or (v) filed (A) any Tax Return in a manner inconsistent with past
practice, or (B) any amended Tax Return or claim for a Tax refund;

 

- 32 -



--------------------------------------------------------------------------------

(t) created, incurred, assumed or guaranteed any Indebtedness (including,
without limitation, obligations in respect of capital leases), other than
Indebtedness reflected on the Current Balance Sheet;

(u) made any cash payment (i) to any Related Person outside of the Ordinary
Course of Business, (ii) outside of the Ordinary Course of Business, or (iii) on
or in respect of the capital stock or other equity interests of the Company
(including dividends or other distributions), other than any of the foregoing
payments that will be reflected on the Third Party Payables Schedule as Company
Fees and Expenses or that are made in accordance with the Management Restricted
Stock Agreement; or

(v) committed to do any of the foregoing.

2.20. Bank Accounts. Section 2.20 of the Company Disclosure Schedule lists all
bank accounts (designating each authorized signatory with respect thereto) for
the Company and the Subsidiaries of the Company. Except as set forth in
Section 2.20 of the Company Disclosure Schedule, no Person holds a power of
attorney to act on behalf of the Company or its Subsidiaries. Neither the
Company nor any of its Subsidiaries has maintained any bank account or disbursed
any of their respective funds except as reflected in the normally-maintained
books and records of the Company and its Subsidiaries.

2.21. Insurance. The Company and its Subsidiaries maintain policies of insurance
covering such risks, in such amounts and with such deductibles and exclusions as
are reasonable for the business transacted by the Company and its Subsidiaries
and their respective businesses and assets. Section 2.21 of the Company
Disclosure Schedule lists all insurance policies of the Company and the
Subsidiaries of the Company currently in place (including, carrier, premium
amount, deductible, term and coverage). Each such insurance policy is in full
force and effect and the Company and its Subsidiaries are not in breach or
default under any such insurance policy (including without respect to the
payment of premiums), and no event has occurred that, with notice or the lapse
of time or both, would constitute such a breach or default or permit
termination, modification or acceleration under such policy. Neither the Company
nor any of its Subsidiaries has received any written notice from or on behalf of
any insurance carrier issuing policies or binders relating to or covering the
Company, its Subsidiaries or their respective businesses or assets that there
has been or will be a cancellation or non-renewal of any material existing
policies.

2.22. Accounts Receivable. All accounts receivable shown on the Financial
Statements represent, and the accounts receivable of the Company and its
Subsidiaries outstanding on the Closing Date will represent, sales actually made
or services actually performed in the Ordinary Course of Business in bona fide
transactions, are not subject to any defenses, counterclaims, or rights of
setoff other than those arising in the Ordinary Course of Business, and in
accordance with past practice, should be collectible in accordance with their
terms at their recorded amounts, subject only to the reserves for uncollectible
accounts receivable

 

- 33 -



--------------------------------------------------------------------------------

reflected on the Financial Statements as adjusted for the passage of time
through the Closing Date in the Ordinary Course of Business. The reserves for
uncollectible accounts receivable reflected on the Financial Statements were
established in accordance with GAAP and are adequate in light of all the facts
then known to the Company and were determined on a basis consistent with the
Company’s historical methods and practices in establishing such reserves.

2.23. Transactions with Related Persons. Except as disclosed in Section 2.23 of
the Company Disclosure Schedule, (a) no Related Person has any direct or
indirect interest in any property (whether real, personal or mixed and whether
tangible or intangible) owned or leased by the Company or its Subsidiaries or
used in or pertaining to the Company’s or its Subsidiaries’ business, (b) no
Related Person is a party to any material Contract to which the Company or any
of its Subsidiaries are party or by which any of their respective assets are
bound and (c) no Related Person is party to any material transaction with the
Company or its Subsidiaries or that pertains to the business of the Company or
its Subsidiaries or has any interest in any property used in or pertaining to
such business. For purposes hereof, a “Related Person” means any officer or
director of the Company, or any of their Affiliates (excluding limited partners
of any such Affiliate).

2.24. Certain Payments. Neither the Company nor its Subsidiaries nor, to the
Knowledge of the Company, any agent, employee, contractor or other Person
associated with or acting on behalf of the Company or its Subsidiaries
(including any Person to whom the Company or any Subsidiary of the Company has
paid or is obligated to pay any referral fees) has, directly or indirectly,
(a) used any corporate funds for unlawful contributions, gifts, entertainment or
other unlawful expenses relating to political activity, (b) made any unlawful
payment to foreign or domestic government officials or employees or to foreign
or domestic political parties or campaigns from corporate funds, (c) violated
any provision of the Foreign Corrupt Practices Act of 1977, as amended, the
Prevention of Corruption Acts of 1889 and 1916, the UK Bribery Act 2010, or any
other equivalent Applicable Law, or (d) made any bribe or unlawful rebate,
payoff, influence payment, kickback or other similar unlawful payment to any
Person.

2.25. Guaranties. Except as set forth in Section 2.25 of the Company Disclosure
Schedules, none of the Company of any of its Subsidiaries is a guarantor or
otherwise is liable for any Liability of any other Person.

2.26. Disaster Recovery. The Company and its Subsidiaries currently maintain,
and have maintained, a plan with respect to disaster recovery activities (the
“Disaster Recovery Plan”) that is attached to Section 2.26 of the Company
Disclosure Schedule. The Disaster Recovery Plan is current and consistent with
industry standards and is adequate to ensure that the technology and data of the
Company and its Subsidiaries (the “Necessary Items”) can be restored in all
material respects notwithstanding the occurrence of any disaster, act of God,
act of war, act of hostilities, any other force majeure event, the achievement
of any particular dates or any effects thereof (each, a “Force Majeure Event”).
Without limiting the generality of the foregoing, none of the computer software,
computer hardware (whether general or special purpose), telecommunications
capabilities (including all voice, data and video networks) and other similar or
related items of automated, computerized, and/or software systems and any other

 

- 34 -



--------------------------------------------------------------------------------

networks or systems and related services that are used by or relied on by the
Company and its Subsidiaries and that are material and necessary in the conduct
of their businesses (collectively, the “Systems”) (i) will become unavailable
for more than three (3) Business Days due to any single Force Majeure Event, or
(ii) have experienced material bugs, failures, breakdowns, or continued
substandard performance in the past 12 months that has caused any material and
substantial disruption or interruption in or to the use of any such Systems.

2.27. Certain Insurance Matters.

(a) All management services provided by the Company and its Subsidiaries to
captive insurance companies were provided in material compliance with Applicable
Laws. Except as disclosed on Section 2.27(a) of the Company Disclosure Schedule
and to the Company’s Knowledge, no material deficiencies have been asserted by
any Governmental Body with respect to reports, registrations, filings and
submissions Company or its Subsidiaries has filed with any insurance
Governmental Body (including under any Applicable Laws) on behalf of the captive
insurance companies it manages that have not been cured or remedied to the
satisfaction of the applicable insurance Governmental Body.

(b) With respect to each of the captive insurance companies managed by any of
the Company and its Subsidiaries and to the Knowledge of the Company, neither
the Company nor its Subsidiaries has received any notice from any Governmental
Bodies that a captive insurance company the Company or its Subsidiaries manage
does not hold all material required qualifications, registrations, filings,
licenses, permits, certificates, Consents, approvals or authorizations issued or
granted by such Governmental Bodies to write the types of insurance products
written by it and otherwise as necessary for the conduct of its insurance
businesses in each of the jurisdictions where the captive insurance companies
managed by any of the Company and its Subsidiaries conducts or operates its
business (the “Captive Insurance Licenses”).

(c) To the Knowledge of the Company, all of the Captive Insurance Licenses for
such captive insurance companies are valid and in full force and effect and to
the Knowledge of the Company, each of the captive insurance companies managed by
any of the Company and its Subsidiaries is not the subject of any pending or, to
the Knowledge of the Company, threatened Proceeding for or contemplating the
suspension, termination, modification, limitation, cancellation, revocation,
nonrenewal or impairment of its Captive Insurance Licenses except as set forth
on Section 2.27(c) of the Company Disclosure Schedule. To the Knowledge of the
Company, the captive insurance companies managed by the Company and its
Subsidiaries (i) have each marketed, sold and issued insurance products in
compliance with Applicable Laws related to the domicile of the applicable
captive (specifically excluding any Applicable Law related to Taxes) in all
material respects and (ii) are each in compliance in all material respects with
each Applicable Law. To the Knowledge of the Company and its Subsidiaries, no
Proceeding or customer complaint has been filed with the insurance Governmental
Bodies that would reasonably be expected to lead to the revocation, failure to
renew, limitation, suspension, restriction, or impairment of the ability of the
Company or its Subsidiaries to perform its captive management services.

 

- 35 -



--------------------------------------------------------------------------------

(d) Neither the Company nor any of its Subsidiaries have, as part of the Captive
Management Services, been engaged to assume decision making responsibility for
any (i) investment strategy or placement, (ii) Tax treatment (either by U.S. or
foreign Taxing Authorities), (iii) formation of captive entities, (iv) legal
effect of formation or operation of a captive entity or (v) drafting or policy
language.

(e) Company’s captive insurance company, Green Insurance Company Limited
(“GICL”), is duly registered and authorized as (i) a Class 3 insurer under the
Bermuda Insurance Act 1978, as amended, and related rules and regulations (the
“Insurance Act”) and regulated by the Bermuda Monetary Authority (“BMA”) and
(ii) a segregated accounts company pursuant to the Bermuda Segregated Accounts
Companies Act 2000 (the “SAC Act”) and its operations are in material compliance
with Applicable Laws, including those applicable to captive insurance companies
and segregated accounts companies, and no material deficiencies have been
asserted by any Governmental Body with respect to GICL that have not been cured
or remedied to the satisfaction of the applicable insurance Governmental Body.
GICL has at all times since the date it was acquired by the Company
(1) conducted business in accordance with the SAC Act, the Insurance Act and any
direction issued to it by the BMA in all material respects, (2) duly complied
with the SAC Act in all material respects, (3) notified all of its clients and
customers that they were contracting with a segregated account and the identity
of the segregated account to which the transaction relates, and (4) segregated
the assets and liabilities of each segregated account from the general account
maintained by GICL and from each other segregated account of GICL, and the
general account of GICL is not liable for any debts or liabilities incurred by
any segregated accounts maintained by GICL.

2.28. Employee Obligations. The current obligation of the Company and/or its
Subsidiaries for payments due to existing or former employees in regards to
vested payments for bonus payments, deferred compensation, or other rights to
receive Shares or payments based on the value of Shares (“Employee Obligations”)
are set out in Section 2.28 of the Company Disclosure Schedule, which disclosure
provides employee name, current estimated accrual as of June 30, current
projected amount of the obligation and the payment date of any such obligation.

3. Representations of Parent and Buyer.

Parent and Buyer represent and warrant to the Company and Sellers that the
statements contained in this Section 3 are correct and complete as of the date
hereof and as of the Closing Date.

3.1. Organization and Authority. Parent is a corporation organized, validly
existing and in good standing under the laws of the State of Florida, and has
all requisite power and authority to own its properties and to carry on its
business as now being conducted. Parent has full power to execute and deliver
this Agreement and the agreements contemplated herein to which it is or will be
a party (the “Parent Ancillary Agreements”), and to consummate the Contemplated
Transactions. Buyer is a newly-formed corporation, duly organized, validly
existing and in good standing under the laws of the State of Delaware, formed
solely for the purpose of engaging in the Contemplated Transactions, and has not
engaged in any other business activities.

 

- 36 -



--------------------------------------------------------------------------------

3.2. Financial Strength. Parent has and will cause Buyer to have, sufficient
capital to fund and close the Contemplated Transactions.

3.3. Authorization.

(a) The execution and delivery of this Agreement and the Parent Ancillary
Agreements by Parent and Buyer, and the consummation by Parent and Buyer of the
Contemplated Transactions, have been duly authorized by all requisite corporate
action. This Agreement constitutes the valid and legally binding obligations of
Parent and Buyer, enforceable against Parent and Buyer in accordance with its
terms, subject to applicable bankruptcy, reorganization, insolvency, moratorium,
and other laws affecting creditors’ rights generally from time to time in effect
and to general equitable principles. When duly executed and delivered by the
parties thereto at the Closing, the Parent Ancillary Agreements will constitute
the valid and legally binding obligations of Parent and Buyer, enforceable
against Parent and Buyer in accordance with their respective terms, subject to
applicable bankruptcy, reorganization, insolvency, moratorium, and other laws
affecting creditors’ rights generally from time to time in effect and to general
equitable principles.

(b) The execution, delivery and performance of this Agreement and the Parent
Ancillary Agreements, and the consummation by Parent and Buyer of the
Contemplated Transactions, will not, with or without the giving of notice or the
passage of time or both: (i) violate the provisions of any Applicable Laws;
(ii) violate the provisions of Parent’s or Buyer’s organizational documents or
bylaws, as applicable; (iii) violate any judgment, decree, order or award of any
Governmental Body which is binding on Parent or Buyer; or (iv) conflict with or
result in the breach or termination of any term or provision of, or constitute a
default under, or cause any acceleration under, any Contract to which Parent or
Buyer is a party or by which Parent or Buyer is or may be bound to the extent
that any of the foregoing has, or could reasonably be expected to have, the
effect of preventing, delaying, making illegal, or otherwise interfering with,
any of the Contemplated Transactions.

3.4. Legal Proceedings. There is no Proceeding pending or, to the knowledge of
Parent or Buyer, threatened to which Parent or Buyer is subject that has, or
could reasonably be expected to have, the effect of preventing, delaying, making
illegal, or otherwise interfering with, any of the Contemplated Transactions.

4. Access to Information; Public Announcements.

4.1. Access to Management, Properties and Records.

(a) From the date hereof until the Closing Date, the Company and its
Subsidiaries shall afford the officers, attorneys, accountants and other
authorized representatives of Parent and its Affiliates access upon reasonable
advance notice and during normal business hours to all management personnel,
offices, properties, Contracts, books and records of the

 

- 37 -



--------------------------------------------------------------------------------

Company and its Subsidiaries, such rights of access to be exercised in a manner
that does not unreasonably interfere with the operations of the Company and its
Subsidiaries. The Company and its Subsidiaries shall furnish to Parent such
financial and operating data and other information as to the business of the
Company and its Subsidiaries as Parent shall reasonably request.

(b) Notwithstanding anything to the contrary contained herein, the Company and
its Subsidiaries shall not be obligated pursuant to any provision of this
Agreement to provide access to any information that would cause the loss of
attorney-client privilege with respect thereto.

4.2. Confidentiality. (a) The parties confirm and acknowledge the continuing
obligations under that certain Mutual Nondisclosure Agreement by and between
Parent and the Company dated February 22, 2013 (the “Confidentiality
Agreement”).

4.3. Public Announcements. The parties agree that prior to the Closing Date,
except as otherwise required by Applicable Law or any listing agreement with any
national securities exchange, any and all general public pronouncements or other
general public communications concerning this Agreement and the Merger, and the
timing, manner and content of such disclosures, shall be subject to the mutual
agreement of the Company, the Sellers’ Representative and Parent, such agreement
not to be unreasonably withheld by any party, and, with respect to any
pronouncement or communication required by Applicable Law or listing agreement
with any national securities exchange, the party making such pronouncement or
communication should provide a copy of such pronouncement or communication to
the other party prior to making such pronouncement or communication and provide
such other party the opportunity to comment on such pronouncement or
communication and to consider in good faith any such comments.

5. Pre-Closing Covenants of the Company.

5.1. Conduct of Business. From and after the date hereof and until the Closing
Date, except as otherwise required under this Agreement, or except to the extent
otherwise consented to by Parent (such consent not to be unreasonably withheld,
provided Parent shall have discretion to consider the impact of any and all
actions and the impact of such actions on the value of the Company and its
Subsidiaries to be acquired) or as disclosed in Section 5.1 of the Company
Disclosure Schedule, the Company and the Subsidiaries of the Company shall:

(a) conduct the respective businesses of the Company and its Subsidiaries, and
maintain and operate their respective assets and Leased Real Property, only in
the Ordinary Course of Business and in material compliance with all Applicable
Laws;

(b) use commercially reasonable efforts to preserve the present business
operations and organization of the Company and its Subsidiaries and the goodwill
of their suppliers, customers and others having business relations with them;

 

- 38 -



--------------------------------------------------------------------------------

(c) preserve, in accordance with past practices, all material rights, Business
Intellectual Property, licenses, permits, Governmental Authorizations, Consents
and approvals and related registrations of its business, owned by it or in which
it has any rights, to the extent of such rights;

(d) maintain the assets of the Company and its Subsidiaries in good repair,
order and condition (normal wear and tear expected) consistent with current
needs and not subject said assets to any material encumbrances of any kind
except for Permitted Exceptions; and

(e) keep in full force all current insurance policies.

Nothing contained in this Agreement shall give Parent or Buyer, directly or
indirectly, the right to control or direct the Company’s or any of its
Subsidiaries’ operations prior to the Closing.

5.2. Absence of Material Changes. From and after the date hereof until the
Closing Date, except as otherwise required under this Agreement or except to the
extent otherwise consented to by Parent (such consent not to be unreasonably
withheld, provided Parent shall have full discretion to consider the impact of
any and all actions and the impact of such actions on the value of the Company
and its Subsidiaries to be acquired) or as disclosed in Section 5.2 of the
Company Disclosure Schedule, neither the Company nor any of its Subsidiaries
shall:

(a) take any action to amend its charter documents or bylaws;

(b) issue, deliver, sell, grant, pledge or otherwise dispose of or encumber, or
redeem, purchase or otherwise acquire or grant negotiation rights with respect
to, any shares of the Company’s or any of its Subsidiaries’ capital stock or
other equity interests, or bonds or other securities or any securities
convertible into or exchangeable for, or any rights, warrants or options to
acquire, any such shares, other equity interests, voting securities or
convertible or exchangeable securities other than (i) shares of Common Stock
issued to Optionholders in connection with the exercise of Options outstanding
on the date hereof, (ii) shares of Common Stock issued to Warrantholders in
connection with the exercise of Warrants outstanding on the date hereof,
(iii) shares of Common Stock issued upon the conversion of the Preferred Stock,
(iv) pursuant to the Management Restricted Stock Agreement, or (v) with respect
to Appraisal Shares in accordance with Section 1.5(i);

(c) incur any Liability (absolute or contingent), except Liabilities incurred in
the Ordinary Course of Business and pursuant to Contracts described in clause
(d) below;

(d) enter into any Contract outside of the Ordinary Course of Business (other
than with respect to the Contemplated Transactions);

 

- 39 -



--------------------------------------------------------------------------------

(e) create, incur, assume or guarantee any Indebtedness (including, without
limitation, obligations in respect of capital leases) except for Indebtedness
incurred in the Ordinary Course of Business not to exceed $50,000;

(f) (i) split, combine or reclassify any of the Company’s or its Subsidiaries’
capital stock or other equity interests (including through the declaration or
payment of an in-kind dividend) or issue or authorize the issuance of any other
securities in respect of, in lieu of or in substitution for shares of the
Company’s or its Subsidiaries’ capital stock or other equity interests or any of
their other securities (except as otherwise permitted by this Agreement) or
(ii) purchase or redeem any shares or other securities of the Company or any of
its Subsidiaries other than Appraisal Shares in accordance with Section 1.5(i)
or in accordance with the Management Restricted Stock Agreement;

(g) pledge or encumber, sell, assign, lease, license, dispose of or otherwise
transfer any assets (i) that are material to the Company and its Subsidiaries,
taken as a whole (including any accounts, leases, contracts or Intellectual
Property or any assets or the stock of any of its Subsidiaries) or (ii) outside
of the Ordinary Course of Business (in an amount not to exceed $100,000);

(h) cancel any rights, debts or claims, except in the Ordinary Course of
Business;

(i) (i) except as contemplated by this Agreement, pre-pay any long-term debt,
(ii) pay, discharge or satisfy any claims, liabilities or obligations (absolute,
accrued, contingent or otherwise), except in the Ordinary Course of Business and
in accordance with their terms, (iii) accelerate or delay collection of notes or
accounts receivable in advance of or beyond their regular due dates or the dates
when the same would have been collected in the Ordinary Course of Business or
(iv) delay or accelerate payment of any account payable in advance of its due
date or the date such liability would have been paid in the Ordinary Course of
Business;

(j) create any new Subsidiary, enter into any joint venture or partnership with
any other Person or acquire the securities of, or invest in, any other Person;

(k) enter into or consummate any agreement (as either buyer or seller) with
respect to any acquisition (i) by merger or consolidation with, or by the
purchase of all or a substantial portion of the assets or any stock of, or by
any other manner, any business or any corporation, partnership, joint venture,
limited liability company, association or other business organization or
division thereof or (ii) of any assets, except in the case of purchases of
assets in the Ordinary Course of Business in an amount not to exceed $100,000
(in transactions not otherwise subject to subparagraph (i) of this
Section 5.2(k);

(l) except as contemplated by this Agreement, make, accrue or become liable for
any bonus, profit sharing or incentive payment, except for accruals under
existing plans, if any, or increase the rate of compensation payable or to
become payable by it to any of its officers, directors or employees, other than
increases to employees in the Ordinary Course of Business;

 

- 40 -



--------------------------------------------------------------------------------

(m) change any of its accounting principles, procedures, methods or practices,
except as required by GAAP upon notice to Parent;

(n) (i) except as required by Applicable Law, make or change any Tax accounting
method or annual Tax accounting period, (ii) settle or compromise any liability
for Taxes, (iii) enter into any Tax sharing, Tax indemnity or closing agreement,
(iv) consent to any extension or waiver of the limitation period applicable to
any Tax, or any claim or assessment in respect of any Tax, with any Taxing
Authority, (v) except as required by Applicable Law, file (A) any Tax Return in
a manner inconsistent with past practice or (B) any amended Tax Returns or claim
for a Tax refund, (vi) fail to file any federal or state income Tax Return or
any other material Tax Return when due (taking into account extensions if
written notice thereof had been provided to Parent), (vii) fail to pay any Tax
when due, or (viii) fail to accrue any Tax in accordance with past practice;

(o) modify, amend, alter or terminate any Material Contract or knowingly waive,
release or assign any material rights or claims under any such Material Contract
in a manner adverse to the Company or any of its Subsidiaries (including any
write-off or other compromise of any material accounts receivable of the Company
or any of its Subsidiaries), except, in each case, in the Ordinary Course of
Business consistent with past practice;

(p) enter into, adopt or approve any new Employee Benefit Plan;

(q) modify, amend, alter or terminate any existing Employee Benefit Plan,
whether or not listed in Section 2.12(a) of the Company Disclosure Schedule,
except as may reasonably be required to comply with Applicable Law;

(r) except as contemplated by this Agreement, increase the rate of compensation
or benefits of, or pay or agree to pay any benefit to (including, but not
limited to, severance or termination pay), present or former managers,
directors, officers or employees, other than to employees in the Ordinary Course
of Business, or negotiate or enter into any collective bargaining agreement, or
make any commitment with respect to collective bargaining or recognition of any
labor organization or bargaining unit;

(s) cancel, terminate or permit the lapse of any insurance policy naming it as a
beneficiary or a loss payable payee without obtaining comparable substitute
insurance coverage;

(t) waive, release, assign, settle or compromise any claims or any litigation or
arbitration other than in the Ordinary Course of Business in an amount not to
exceed $100,000;

(u) modify, amend or terminate, or waive, release or assign any rights or claims
with respect to any confidentiality or standstill agreement to which the Company
is a party;

 

- 41 -



--------------------------------------------------------------------------------

(v) open or close any facility or office or enter into any new, or cease to
operate in, exit or discontinue any existing, line of business or business
segment other than in the Ordinary Course of Business;

(w) except as contemplated by this Agreement, make any cash payment (i) to any
Related Person outside of the Ordinary Course of Business in an amount not to
exceed $50,000, or (ii) on or in respect of the capital stock or other equity
interests of the Company (including dividends or other distributions), other
than any of the foregoing payments that will be reflected on the Third Party
Payables Schedule as Company Fees and Expenses;

(x) make or incur any capital expenditure other than in the Ordinary Course of
Business in an amount not to exceed $50,000; or

(y) agree, whether in writing or otherwise, to do any of the foregoing.

5.3. Delivery of Interim Financial Statements. Within forty-five (45) days after
the end of each month, the Company shall deliver to Parent the internal income
statement and balance sheet for the Company and its Subsidiaries for the month
period then ended. Such internal income statement and balance sheet will be
prepared in a manner consistent with past practices.

5.4. Exclusive Dealing. None of the Company nor its Subsidiaries will, directly
or indirectly, through any officer, director, employee, agent, broker,
investment banker, financial advisor or otherwise, (a) solicit, initiate or
encourage submission of proposals or offers from any Person relating to an
acquisition or purchase of (i) any assets of the Company or its Subsidiaries
outside of the Ordinary Course of Business, (ii) any equity, debt or other
securities of the Company or any of its Subsidiaries or (iii) any merger,
consolidation or business combination involving the Company or any of its
Subsidiaries (each a “Potential Transaction”), or (b) enter into any Contract
with respect to a Potential Transaction or enter into any Contract requiring it
to abandon, terminate or fail to consummate the Merger or any other Contemplated
Transactions; provided that the Company, its Subsidiaries and each of their
respective Representatives may, in response to an inquiry that was not the
result of a material violation of this Section 5.4, inform the Person making
such inquiry that the Company and its Subsidiaries are bound by an agreement
including a non-solicitation provision that prohibits discussions or
negotiations subject to limited exceptions. The Company shall use commercially
reasonable efforts to enforce any existing confidentiality agreements relating
to the Company and its Subsidiaries and not waive any rights thereunder in
making any such disclosure.

5.5. Submission of Vote for Merger.

(a) The Company shall submit this Agreement and the Merger to votes of the
relevant groups of Stockholders to obtain the Stockholders’ Approvals as soon as
reasonably practicable after the date hereof, in accordance with the DGCL and
the Company’s Certificate of Incorporation and bylaws.

 

- 42 -



--------------------------------------------------------------------------------

(b) The Board of Directors of the Company shall not withdraw, qualify or modify
in a manner adverse to Parent and Buyer the approval of the Board of Directors
of this Agreement, the Merger and the other Contemplated Transactions or the
recommendation that the Stockholders provide the Stockholders’ Approval;
provided, that prior to the receipt of the Stockholders’ Approval, the Board of
Directors of the Company shall be permitted to (i) not recommend to the
Stockholders that they provide the Stockholders’ Approvals, or (ii) withdraw,
qualify or modify in a manner adverse to Buyer the recommendation to the
Stockholders that they provide the Stockholders’ Approvals, in each case,
however, only if the Board of Directors determines in good faith, in
circumstances not involving a breach of the Agreement, after receiving the
advice of counsel that the failure to do so would be inconsistent with its
fiduciary duties to the Stockholders under Applicable Law; and provided further,
that this Agreement may be terminated and the Contemplated Transactions
abandoned by Parent if the Company fails to deliver the executed Written Consent
to Parent by 9:00 A.M. Eastern time three (3) Business Days immediately
following the date of this Agreement.

(c) As promptly as practicable following the date of this Agreement, the Company
shall prepare an information statement accurately describing in all material
respects this Agreement (including the indemnification provisions hereunder and
the appointment of the Sellers’ Representative), the Merger and a request for a
waiver of the applicable appraisals’ rights provisions of the DGCL (the
“Information Statement”), and shall deliver the Information Statement to all
Sellers with rights to vote on the Merger, for the purpose of requesting their
approval of this Agreement, the Merger and the other Contemplated Transactions.
The Company shall provide Parent with the reasonable opportunity to review and
comment on the Information Statement (and any amendment or supplement thereto).

(d) The Company agrees to take, and to use commercially reasonable efforts to
cause the Investors to take, all action necessary to exercise any drag along or
similar rights with respect to any Stockholder that is a party to any Contract
containing such rights and to use its commercially reasonable efforts to cause
such other Stockholders to comply with any such obligations thereunder.

5.6. Takeover Statutes. If any “fair price,” “moratorium,” “control share
acquisition,” “business combination” or other anti-takeover law becomes
applicable to this Agreement, the Merger or the other Contemplated Transactions,
the Company, Parent and Buyer and their respective Boards of Directors or
general partners shall take all necessary action to exempt this Agreement, the
Merger and the other Contemplated Transactions from, or if necessary to
challenge the validity or applicability of, any such laws and to otherwise
ensure that the Merger and the other Contemplated Transactions are consummated
as promptly as practicable upon the terms and subject to the conditions set
forth in this Agreement and otherwise act to eliminate or minimize the effects
of such laws.

 

- 43 -



--------------------------------------------------------------------------------

5.7. Notification; Supplemental Disclosure.

(a) Between the date hereof and the Closing Date, the Company shall promptly
notify Parent in writing of (i) any event constituting a Company Material
Adverse Effect and (ii) any material matter hereafter arising or discovered
that, if existing or known on the date hereof, would have been required to be
disclosed on the Company Disclosure Schedule in order for the representations
and warranties set forth in Section 2 to be true and correct as of the date
hereof.

(b) If any information provided by the Company pursuant to Section 5.7(a) shall
disclose the existence or occurrence of a circumstance or event that, alone or
together with other previously disclosed or discovered circumstances or events,
would prevent the conditions set forth in Section 7.1 from being satisfied,
Parent and Buyer shall have the right to terminate this Agreement by written
notice to that effect (specifying the basis for such termination) within thirty
(30) days after its receipt of such supplemental disclosure. No such disclosed
information shall be deemed to amend the Company Disclosure Schedule as of the
date hereof.

5.8. Share Based Compensation or Earn-Out Payments. The Company shall reach
agreement with those Persons entitled to receive Shares of the Company after the
Closing in consideration of deferred compensation, earn-out payments or other
contractual obligations of the Company to convert any such rights into the right
to receive cash in lieu of such Shares. The Company shall not agree to provide
cash in lieu of such Shares in an amount greater than such Person would have
received in Shares at the time of payment without the prior consent of Parent,
such consent not to be unreasonably withheld, provided Parent shall have
discretion to consider the impact of any and all actions and the impact of such
actions on the value of the Company and its Subsidiaries to be acquired. At or
prior to Closing, the Company shall provide to Parent a written consent (“Share
Conversion Consent”) acknowledged by each such Person entitled to receive Share
based payments regarding conversion of such rights to an obligation to make such
payment in cash.

6. Commercially Reasonable Efforts to Obtain Satisfaction of Conditions;
Hart-Scott-Rodino Act Filings.

6.1. Commercially Reasonable Efforts. Subject to the terms of this Agreement,
the Company, Parent and Buyer covenant and agree to use their commercially
reasonable efforts to obtain the satisfaction of the conditions of the other
parties specified in Section 7 and Section 8 of this Agreement.

6.2. Hart-Scott-Rodino Act Filings. Each of Parent and the Company shall
promptly file any notification and report forms and related materials required
under the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended (the
“Hart-Scott-Rodino Act”), and shall make any further filings pursuant thereto as
may be necessary, proper or advisable in connection therewith, shall supply all
information required in connection therewith and shall cooperate with each other
in responding to any such request. Parent and the Company shall each be
responsible for one-half of the filing fees required to be paid under the
Hart-Scott-Rodino Act at the date of initial filing.

 

- 44 -



--------------------------------------------------------------------------------

7. Conditions to Obligations of Buyer and Parent. The obligations of Buyer and
Parent to consummate the Merger and the other Contemplated Transactions under
this Agreement are subject to the fulfillment, on the Closing Date, of the
following conditions precedent, each of which may be waived in writing by
Parent, in the sole discretion of Parent:

7.1. Continued Truth of Representations and Warranties of the Company;
Compliance with Covenants and Obligations. The representations and warranties of
the Company in this Agreement (i) that are set forth in Section 2.4 shall be
true and correct in all respects on the date hereof and at and as of the Closing
Date as though such representations and warranties were made as of such date,
except for de minimis inaccuracies, (ii) that are not qualified by materiality
or Company Material Adverse Effect shall be true and correct in all material
respects on the date hereof and at and as of the Closing Date as though such
representations and warranties were made as of such date, and (iii) that are
qualified by materiality or Company Material Adverse Effect shall be true and
correct (without regard to any materiality, Company Material Adverse Effect or
similar materiality qualifications set forth in any such representation or
warranty) in all respects on the date hereof and at and as of the Closing Date
as though such representations and warranties were made at and as of such date,
other than representations and warranties that expressly speak only as of a
specific date or time, which shall be true and correct as of such specified date
or time, and except in each case where the failure of such representations and
warranties to be true and correct in all respects on the Closing Date have not
resulted in and could not reasonably be expected to result, individually or in
the aggregate, in a Company Material Adverse Effect. The Company and its
Subsidiaries shall have performed and complied, in all material respects, with
all terms, conditions, covenants, obligations, agreements and restrictions
required by this Agreement to be performed or complied with by each of them
prior to or at the Closing Date.

7.2. Hart-Scott-Rodino Act; Governmental Approvals.

(a) All required filings under the Hart-Scott-Rodino Act shall have been
completed and all applicable time limitations under such Act shall have expired
without a request for further information by the relevant federal authorities
under such Act, or in the event of such a request for further information, the
expiration of all applicable time limitations under such Act shall have occurred
without the objection of such federal authorities.

(b) All Consents of Governmental Bodies which are necessary under any Applicable
Law for the consummation of the Contemplated Transactions and are set forth on
Section 2.2(b) of the Company Disclosure Schedule, shall have Consented to the
Contemplated Transactions.

7.3. Adverse Proceedings. No Proceeding shall have been instituted by any
Governmental Body or Person whatsoever which shall seek to restrain, prohibit or
invalidate the Contemplated Transactions.

7.4. Stockholders’ Approvals; Appraisal Shares. The Stockholders’ Approvals
shall have been obtained by a written consent or vote of Stockholders, and no
more than 5% of the outstanding shares of Common Stock and Preferred Stock shall
be Appraisal Shares.

 

- 45 -



--------------------------------------------------------------------------------

7.5. No Company Material Adverse Effect. There shall not have occurred or become
known to Parent any change, event, violation or circumstance that has caused or
would reasonably be expected to cause a Company Material Adverse Effect.

7.6. Closing Deliveries. Parent shall have received at or prior to the Closing
such documents, instruments or certificates as Parent may reasonably request
including, without limitation:

(a) certificates of the Company’s officers in customary form with respect to the
satisfaction of the conditions specified in this Section 7;

(b) a certificate of the Secretary of the Company attesting to the incumbency of
the Company’s officers, the authenticity of the Stockholders’ Approvals and the
resolutions authorizing the Contemplated Transactions;

(c) a certificate, duly executed by the Secretary or Assistant Secretary of the
Company, dated the Closing Date, to the effect that attached thereto is a true
and complete copy of the (A) applicable Organizational Documents for each of the
Company and each Subsidiary, (B) certificate of good standing or similar
instrument for each of the Company and each Subsidiary from the jurisdiction of
such entity’s incorporation, (C) resolutions of the Board of Directors of the
Company approving and authorizing the execution, delivery, and performance of
this Agreement, the Transaction Documents and the Contemplated Transactions, and
recommending this Agreement, the Transaction Documents and the Contemplated
Transactions, to the Stockholders for their approval; and (D) resolutions of the
Board of Directors of the Company (1) terminating the Company’s 401(k) plan, if
requested by Buyer or Parent prior to Closing, and terminating any deferred
stock plan, and other equity-based compensation plans in compliance with Code
Section 409A, to the extent applicable, with such termination, contingent upon
the consummation of the Acquisition, to be effective before the Closing Date
(the “Terminated Plans”), (2) providing that no contributions shall be made to
the Terminated Plans after the termination date except for (i) contributions
that have been accrued on behalf of the plan participants prior to the
termination date; (ii) contributions made on behalf of the plan participants
that are based on service performed prior to the termination date; (iii) any
corrective contributions necessary to effectuate the plan termination; or
(iv) repayments for loans issued prior to the termination date, (3) if
appropriate under applicable Law or the terms of the Terminated Plans, directing
the Company’s legal counsel to apply for a determination letter from the IRS
with respect to the termination of the Terminated Plan, and (4) terminating or
transferring any life insurance policies procured by the Company for its benefit
on the lives of any Stockholders or any directors or officers of the Company,
together with any agreements to provide any such life insurance policies at the
expense of the Company;

(d) as and to the extent requested by Parent in writing no later than five
(5) Business Days before the Closing, resignation letters from the directors and
officers of the Company and each Subsidiary, effective as of the Closing;

(e) the stock record book, minute book and seal (if any) of each of the Company
and each Subsidiary (such delivery shall be deemed to have occurred if the stock
record book, minute book and seal (if any) of the Company or a subsidiary are
located on the premises of the Company or at the offices of counsel to the
Company or to such Subsidiary);

 

- 46 -



--------------------------------------------------------------------------------

(f) evidence of the payment of the Company Fees and Expenses and Indebtedness,
as provided in Section 1.6(f), including the Payoff Letters, which letters
provide for the release of all Liens relating to such repaid Indebtedness
immediately upon satisfaction of the terms contained in the Payoff Letters;

(g) a statement, in a form reasonably satisfactory to Buyer, issued by the
Company pursuant to sections 1.1445-2(c)(3) and 1.897-2(h) of the Treasury
Regulations, certifying that the capital stock of the Company is not a U.S. real
property interest;

(h) delivery of all Option Cancellation and Payment Acknowledgments and Warrant
Cancellation and Payment Acknowledgments;

(i) delivery of the Share Conversion Consent;

(j) copy of the Non-Compete Agreement duly executed and delivered by each the
parties listed on Schedule 7.6(j);

(k) copy of the Non-Solicitation Agreement duly executed and delivered by each
of the parties listed on
Schedule 7.6(k);

(l) copy of the Modified Non-Compete Agreement duly executed and delivered by
each of the parties listed on Schedule 7.6(l);

(m) the Key Employee Agreements duly executed and delivered by the employees of
the Company and its Subsidiaries set forth on Schedule 7.6(m);

(n) the Release executed by the Investors and the Principal Stockholders;

(o) evidence, in form reasonably acceptable to Parent, of receipt of all
required Consents set forth in Schedule 7.6(o);

(p) the Closing Statement, executed by the Sellers’ Representative;

(q) a copy of the Escrow Agreement duly executed and delivered by the Escrow
Agent and Sellers’ Representative;

(r) evidence, in form reasonably acceptable to Parent, that all financial
obligations (other than those set forth on Schedule 7.6(r)) owed to any of the
Company or any Subsidiary by any Stockholder or any Affiliate, director, or
officer of the Company have been paid in full prior to Closing; and

(s) evidence, in form reasonably acceptable to Parent, of the Company’s
arrangement to purchase the Required Tail Coverage.

 

- 47 -



--------------------------------------------------------------------------------

8. Conditions to Obligations of the Company. The obligations of the Company to
consummate the Merger and the other Contemplated Transactions under this
Agreement are subject to the fulfillment, on the Closing Date, of the following
conditions precedent, each of which may be waived in writing in the sole
discretion of the Sellers’ Representative, who shall have the power and
authority to bind the Sellers:

8.1. Continued Truth of Representations and Warranties of Parent and Buyer;
Compliance with Covenants and Obligations. The representations and warranties of
Parent and Buyer in this Agreement shall be true and correct in all material
respects on the date hereof and at and as of the Closing Date as though such
representations and warranties were made on and as of such date, except where
the failure of such representations and warranties to be true on and as of the
Closing Date would not reasonably be expected to have a materially adverse
effect on Parent’s or Buyer’s ability to consummate the Contemplated
Transactions. Parent and Buyer shall have performed and complied, in all
material respects, with all terms, conditions, covenants, obligations,
agreements and restrictions required by this Agreement to be performed or
complied with by them prior to or at the Closing Date.

8.2. Corporate Proceedings. All corporate and other proceedings required to be
taken on the part of Parent and Buyer to authorize or carry out this Agreement
shall have been taken.

8.3. Hart-Scott-Rodino Act; Governmental Approvals.

(a) All required filings under the Hart-Scott-Rodino Act shall have been
completed and all applicable time limitations under such Act shall have expired
without a request for further information by the relevant federal authorities
under such Act, or in the event of such a request for further information, the
expiration of all applicable time limitations under such Act shall have occurred
without the objection of such federal authorities.

(b) All Consents of Governmental Bodies which are necessary under any Applicable
Law for the consummation of the Contemplated Transactions and are set forth on
Section 2.2(b) of the Company Disclosure Schedule, shall have Consented to the
Contemplated Transactions.

8.4. Adverse Proceedings. No Proceeding shall have been instituted by any
Governmental Body or Person whatsoever which shall seek to restrain, prohibit or
invalidate the Contemplated Transactions.

8.5. Stockholders’ Approvals. The Stockholders’ Approvals shall have been
obtained.

8.6. Closing Deliveries. The Company shall have received at or prior to the
Closing the following documents, instruments and certificates:

(a) certificates of Parent’s and Buyer’s officers in customary form with respect
to the satisfaction of the conditions set forth in this Section 8;

 

- 48 -



--------------------------------------------------------------------------------

(b) (i) a certificate of the Secretary of State of the State of Florida as to
the active status of Parent and (ii) a certificate of the Secretary of State of
the State of Delaware as to the legal existence of Buyer in the State of
Delaware;

(c) a certificate of the Secretary of Parent attesting to the incumbency of
Parent’s officers, the authenticity of the resolutions authorizing the
Contemplated Transactions and the Certificate of Incorporation and bylaws of
Parent;

(d) a certificate of the Secretary of Buyer attesting to the incumbency of
Buyer’s officers, the authenticity of the resolutions authorizing the
Contemplated Transactions and the Certificate of Incorporation and bylaws of
Buyer;

(e) evidence of the payment of the Merger Consideration owed under Section 1
hereof, the payment of Indebtedness pursuant to the Payoff Letters, and payment
of the Stockholder Loans through reduction of the Merger Consideration otherwise
owed to any Stockholder by the amount of principal and interest owed under any
Stockholder Loan; and

(f) a copy of the Escrow Agreement, duly executed and delivered by Parent, and
evidence of the payment of the Escrowed Amount to the Escrow Agent.

9. Indemnification.

9.1. Of Buyer Indemnities. Parent, Buyer and each of their officers, directors,
members, stockholders, partners, successors (including the Surviving Corporation
following the Closing), Affiliates (including the Subsidiaries of the Company
following the Closing), assigns and Representatives (collectively, the “Buyer
Indemnified Parties”) shall be indemnified, defended and held harmless
(including by reimbursement for Losses) as and to the extent provided for herein
and in the Escrow Agreement, out of the Escrowed Amount and up to the Aggregate
Cap, for all Losses suffered or incurred by the Buyer Indemnified Parties, or
any of them, in connection with, based upon, arising from, or relating to, each
and all of the following:

(a) any misrepresentation or breach of any representation or warranty made by
the Company in Section 2 of this Agreement;

(b) any breach of any covenant, agreement or obligation contained in this
Agreement required to be performed by the Company or its Subsidiaries prior to
or at the Closing;

(c) any amounts in excess of the Per Share Price, if any, required to be paid to
holders of Appraisal Shares that do not otherwise qualify as a Company Fee and
Expense, including any interest required to be paid thereon and the costs and
expenses, including the reasonable fees and expenses of attorneys, accountants
and other professionals incurred in connection with the determination of such
amount required to be paid;

 

- 49 -



--------------------------------------------------------------------------------

(d) without duplication, (i) any Third Party Payable that is not set forth on
the Third Party Payables Schedule, and (ii) any Indebtedness outstanding after
the Closing Date;

(e) any Pre-Closing Taxes of the Company and its Subsidiaries (except to the
extent such Taxes were included as a Liability in the calculation of the Closing
Date Working Capital Amount), including the Tax indemnification set forth in
Section 10.4(c) of this Agreement;

(f) the amount of Aged Net Receivables outstanding at six (6) months from the
Closing Date as set forth on the Final Aged Net Receivables Report following
Parent’s and the Surviving Corporation’s post-Closing efforts set forth in
Section 10.7 of this Agreement; and

(g) subject to Section 10.8, the amount of any transition costs for transition
employees in excess of $95,000 (“Transition Costs”).

9.2. Of the Seller Indemnities. Sellers and each of their officers, directors,
members, stockholders, partners, Affiliates, assigns and Representatives
(collectively, the “Seller Indemnified Parties”) shall be indemnified, defended
and held harmless (including by reimbursement for Losses) by Parent and Buyer
(including the Surviving Corporation, as successor to Buyer after the Effective
Time), as and to the extent provided for herein, in an amount, in the aggregate,
up to the Aggregate Cap (except as set forth herein), for all Losses suffered or
incurred by the Seller Indemnified Parties, or any of them, in connection with,
based upon, arising from, or relating to, each and all of the following:

(a) any misrepresentation or breach of any representation or warranty made by
Parent or Buyer in Section 3 of this Agreement; and

(b) any breach of any covenant, agreement or obligation contained in this
Agreement required to be performed by (i) Parent or Buyer prior to, at or after
the Closing, or (ii) by the Surviving Corporation after the Closing.

9.3. Claims for Indemnification. Whenever any claim shall arise for
indemnification under this Section 9, the party entitled to indemnification (the
“Indemnified Party”) shall promptly notify the party obligated to provide
indemnification under this Section 9 (the “Indemnifying Party”) of the claim
and, when known, the facts constituting the basis for such claim, but the
failure to provide such notice shall not affect the Indemnified Party’s right to
indemnification hereunder except, and then only to the extent, the Indemnifying
Party was actually and materially prejudiced by such failure to give notice. In
the event of any such claim for indemnification hereunder resulting from or in
connection with any Proceeding by a third party, the notice shall specify the
amount or an estimate of the amount of the liability arising therefrom, if
known.

 

- 50 -



--------------------------------------------------------------------------------

9.4. Third-Party Claims. In connection with any claim which may give rise to
indemnity hereunder resulting from or arising out of any Proceedings by a Person
other than the Indemnified Parties, the Indemnifying Party may, upon written
notice to the Indemnified Party within thirty (30) days of receipt of notice
under Section 9.3(a), assume the defense of any such Proceeding (at the sole
expense of the Indemnifying Party) if and only if (a) the Indemnifying Party
acknowledges its obligation to indemnify the Indemnified Party for any Losses
resulting from such Proceeding, (b) the Proceeding does not seek to impose any
liability on the Indemnified Party other than for monetary damages and (c) where
a Buyer Indemnified Party is the Indemnified Party, the Proceeding does not
relate to a Buyer Indemnified Party’s relationship with its customers or
employees. If the Indemnifying Party is entitled to assume, and assumes, the
defense of any such Proceeding, the Indemnifying Party shall select counsel
reasonably acceptable to the Indemnified Party to conduct the defense of such
Proceedings and shall take all steps reasonably necessary in the defense or
settlement thereof. The Indemnifying Party shall not consent to a settlement of,
or the entry of any judgment arising from, any such claim or Proceeding, the
defense of which has been assumed by the Indemnifying Party, without the prior
written consent of the Indemnified Party (which consent shall not be
unreasonably withheld, conditioned or delayed). The Indemnified Party shall be
entitled to participate in (but not control) the defense of any such Proceeding,
with its own counsel and at its own expense. If the Indemnifying Party is not
entitled to assume, or does not assume within thirty (30) days after the date
such claim is made, the defense of any such claim or Proceeding: (i) the
Indemnified Party shall be entitled to defend against such claim or Proceeding
and shall have the right to undertake all steps in the defense or settlement
thereof; provided that the Indemnified Parties shall not consent to a settlement
of, or the entry of any judgment arising from, any such claim or Proceeding,
without the prior written consent of the Indemnifying Party (which consent shall
not be unreasonably withheld, conditioned or delayed), and (ii) the Indemnifying
Party shall be entitled to participate in (but not control) the defense of such
action, with its counsel and at its own expense. If the Indemnifying Party
thereafter seeks to question the manner in which the Indemnified Party defended
such third party claim or the amount or nature of any such settlement, the
Indemnifying Party shall have the burden to prove by a preponderance of the
evidence that the Indemnified Party did not defend or settle such third party
claim in a reasonably prudent manner.

9.5. Survival of Representations; Claims for Indemnification. All
representations and warranties made by the Company in Section 2 hereof, and all
representations and warranties made by Parent and Buyer in Section 3 hereof,
shall survive the Closing and any investigation at any time made by or on behalf
of the Buyer Indemnified Parties until 5:00 p.m. Eastern Time eighteen
(18) months following the Closing Date, unless prior to such time a claim is
asserted in writing and identified as a claim for indemnification based upon the
good faith belief of the party making such claim that a bona fide breach of any
of such representations and warranties has occurred; provided, however, that
(a) the representations and warranties made by the Company in Section 2.16
hereof shall survive the Closing and any investigation at any time made by or on
behalf of the Buyer Indemnified Parties until 5:00 p.m. Eastern Time two
(2) years following the Closing Date, (b) all representations and warranties
made by the Company in Section 2 hereof and all representation and warranties
made by Parent and Buyer in Section 3 hereof that, in either case, are included
in the definition of “Special Matter” shall survive the Closing and any
investigation at any time made by or on behalf of the Buyer Indemnified Parties
until 5:00 p.m. Eastern Time on December 15, 2015, unless prior to such times a
claim is

 

- 51 -



--------------------------------------------------------------------------------

asserted in writing and identified as a claim for indemnification based upon the
good faith belief of the party making such claim that a bona fide breach of any
of such representations and warranties has occurred. All covenants and
agreements herein that by their terms extend past the Closing shall survive the
Closing without limitation as to time; provided, however, that except for the
indemnification obligations set forth in Sections 9.1(a) and 9.2(a) related to
breaches of representations and warranties which survive for the limited periods
described above, the other indemnification obligations set forth in Sections
9.1, 10.4 and 10.5 shall only survive the Closing and any investigation at any
time made by the Buyer Indemnified Parties until 5:00 p.m. Eastern Time on
December 15, 2015.

9.6. Limits.

(a) None of the Buyer Indemnified Parties nor the Seller Indemnified Parties
shall be entitled to indemnification with respect to Losses under Section 9.1
until the aggregate amount of all Losses under such Sections equals or exceeds
$500,000.00 (the “Threshold Amount”), at which time such Indemnified Parties
shall be entitled to indemnification for all Losses in excess of the Threshold
Amount.

(b) The maximum aggregate amount that either the Buyer Indemnified Parties or
the Seller Indemnified Parties shall be entitled to receive as indemnity for all
Losses under Section 9.1 or Section 9.2, respectively, shall not exceed the
Escrowed Amount remaining in escrow at the time a claim is properly made (the
“Aggregate Cap”). Any liability under Section 9.1 shall be satisfied to the
extent of the Aggregate Cap exclusively out of the Escrowed Amount as provided
in the Escrow Agreement. Notwithstanding the foregoing, the Aggregate Cap shall
not limit the obligation of the Buyer to pay the Merger Consideration at the
Closing.

(c) Notwithstanding the foregoing, neither the Buyer Indemnified Parties nor the
Seller Indemnified Parties shall be subject to the limits set forth in (a) above
with respect to any Losses incurred by either of the Indemnified Parties with
respect to or as a result of any Special Matter or, in regards to the Buyer
Indemnified Parties, with respect to reimbursement of Aged Net Receivables,
Transition Costs or Mississippi Pre-Closing Tax Liabilities.

(d) With respect to any representation or warranty that contains a materiality
qualifier (including “material” and “in all material respects”), such
materiality qualifier shall be deemed to have been satisfied and a breach of
such representation or warranty shall be deemed to have occurred if the
aggregate Losses arising from such breach or series of related breaches equals
or exceeds $100,000. Solely for purposes of determining the amount of Losses
actually incurred by a Buyer Indemnified Party, the representations and
warranties set forth in Section 2 shall be read without giving effect to any
materiality, Company Material Adverse Effect, or similar materiality
qualification set forth therein.

9.7. Losses. Except in respect of a third party claim, in no event shall any
Indemnified Party be entitled to indemnification under this Agreement for any
Losses in the nature of punitive, incidental or consequential damages. Each of
the Indemnified Parties and the

 

- 52 -



--------------------------------------------------------------------------------

other parties to this Agreement shall use commercially reasonable efforts to
pursue all legal rights and remedies available in order to minimize the Losses
for which indemnification is provided to it under this Section 9.
Notwithstanding anything to the contrary set forth herein, no Buyer Indemnified
Party, including the Surviving Corporation as successor in interest to Buyer,
shall be entitled to recover under this Section 9 for Losses for any item
(a) that is specifically included in the calculation of the Merger Consideration
Deductions and taken into account to reduce the amount of the Merger
Consideration, solely to the extent of such reduction, or (b) to the extent such
item specifically caused the payment of a working capital adjustment pursuant to
Section 1.8 hereof, solely to the extent of such adjustment. The preceding
sentence is intended only to avoid a Buyer Indemnified Party receiving duplicate
payments for a Loss.

9.8. Insurance Proceeds and Third Party Payments.

The amount of Losses recoverable by any Indemnified Party under this Section 9
with respect to an indemnity claim shall be reduced by any amount actually paid
to such Indemnified Party (or an Affiliate thereof), with respect to the Losses
to which such indemnity claim relates, from an insurance carrier or a third
party, including any amount actually paid from any third party from which the
Company has contractual indemnification rights. Each of the Indemnified Parties
shall use reasonable commercial efforts to pursue, and to cause its Affiliates
to pursue, all insurance claims and claims against third parties to which it may
be entitled in connection with any Losses incurred, and the Sellers’
Representative and the Surviving Corporation shall cooperate with each other and
with such other Indemnified Parties in pursuing such claims with respect to any
Losses or any indemnification obligations with respect to Losses. If any
Indemnified Party (or an Affiliate thereof) receives any insurance or third
party payment in connection with any claim for Losses for which it has already
received an indemnification payment pursuant to this Agreement or the Escrow
Agreement, it shall pay to the Indemnifying Party, within thirty (30) days of
receiving such insurance or third party payment, an amount equal to the excess
of (A) the amount previously received by such Indemnified Party under this
Section 9 with respect to such claim plus the amount of the insurance or third
party payments received, over (B) the amount of Losses with respect to such
claim which such Indemnified Party has become entitled to receive under this
Section 9.

9.9. Exclusive Remedy. (a) The indemnification provisions set forth in this
Section 9 will be the sole and exclusive remedy of the parties to this Agreement
with respect to any and all claims relating to the subject matter of this
Agreement and (b) recourse by the disbursement of funds through the Escrow
Agreement shall be the sole and exclusive remedy of the Buyer Indemnified
Parties with respect to claims covered by this Section 9.

9.10. Errors and Omissions and Employment Practices Liability Extended Reporting
(“Tail”) Coverage.

(a) On or before the Closing Date, the Company will arrange to purchase, at the
Company’s expense (to be treated as Company Fees and Expenses hereunder),
extended reporting period (“tail”) coverage extensions for each of the Company’s
professional liability (E&O) insurance policy and employment practices liability
(EPL) insurance policy (each and collectively, the “Required Tail Coverage”).

 

- 53 -



--------------------------------------------------------------------------------

The Required Tail Coverage shall extend for a period of at least five (5) years
from the Effective Time, shall have the same limits and deductibles currently in
effect, and shall otherwise be in form reasonably acceptable to Parent. Without
limiting the generality of the foregoing, the endorsement or policy evidencing
the Required Tail Coverage shall not contain an “other insurance” or similar
provision that purports to make the Required Tail Coverage excess rather than
primary and non-contributory coverage as to any error or omission or EPL
occurrence arising before later of the Closing Date and the Effective Time (an
“Excess Coverage Provision”). If the Required Tail Coverage is procured as an
endorsement to the Company’s existing E&O insurance policy or EPL insurance
policy, and the existing policy contains an Excess Coverage Provision, the
Required Tail Coverage endorsement shall amend the existing policy to (i) remove
the Excess Coverage Provision and (ii) state expressly that the Required Tail
Coverage shall be primary and non-contributory as to any error or omission or
EPL occurrence arising before the Effective Time.

(b) Notwithstanding the foregoing, it is the parties’ intent that, subject to
the terms and conditions of this Section 9: (i) as between the Required Tail
Coverage and any coverage that might be available under Parent’s policies, the
Required Tail Coverage shall be primary and non-contributory; (ii) Parent may
seek indemnity from the Escrowed Amount for any deductibles or retentions under
the Required Tail Coverage (“Required Tail Deductible”) to the extent permitted
under this Section 9.

(c) After the Closing, with respect to any Action that names or otherwise
involves the Company, Parent, the Surviving Corporation, or their Affiliates as
to which defense and/or coverage may be available for the Company, the Surviving
Corporation, Parent or their Affiliates under the Required Tail Coverage, Parent
may, at its option and sole discretion, directly pay any applicable Required
Tail Deductible under the Required Tail Coverage to the appropriate Carrier and
seek indemnity for such Required Tail Deductible pursuant to this Section 9.
Nothing in this Section 9.11 shall limit or affect the parties’ indemnity rights
and obligations under Section 9.1.

9.11. Tax Treatment. The parties agree (a) to treat all payments made under this
Section 9 as adjustments to the aggregate consideration paid hereunder, (b) that
appropriate adjustments shall be made in calculating the amount of any Losses
for which indemnification is sought under this Section 9 to take account of any
net Tax benefit that will actually be realized for the year of the Loss by the
Surviving Corporation related to the payment or incurrence of any item giving
rise to such Loss.

10. Post-Closing Agreements.

10.1. Indemnification of Officers and Directors. Prior to the Effective Time,
the Company shall obtain a directors and officers liability insurance policy
(the cost of which shall be a Company Fee and Expense) with coverage for
post-Effective Time periods for the benefit of any Person who was an officer,
director or manager of the Company or any Subsidiary of the Company or who
served as a fiduciary of any Employee Benefit Plan maintained by the Company or
any Subsidiary of the Company (the “Post-Closing D&O Policy”).

 

- 54 -



--------------------------------------------------------------------------------

10.2. Release of Sellers, Directors and Officers. In consideration of the
covenants and agreements set forth herein, and for other good and valuable
consideration, effective at the Effective Time, the Surviving Corporation hereby
releases Sellers and the directors, managers, and officers of the Company and
the Subsidiaries of the Company serving prior to Closing for any and all actions
taken or omitted to be taken by them in connection with the conduct of the
business of the Company and the Subsidiaries of the Company for any and all
periods prior to the Closing and agree not to assert any Proceedings against any
of them for any such actions, whether in their capacities as officers, managers,
directors or controlling parties of the Company or any Subsidiary of the
Company; provided, however, that nothing herein shall be deemed to modify,
impair or limit the rights of Buyer Indemnified Parties against Sellers with
respect to any claim arising under or in connection with this Agreement or the
Contemplated Transactions.

10.3. Employee Matters. Parent will cause the Surviving Corporation to continue
the employment of those employees of the Company and the Subsidiaries of the
Company agreed upon in writing between the Company and Buyer who are employed on
the date prior to the Closing Date (the “Continuing Employees”) at the same wage
and salary levels as in effect thereon. Parent will cause the Surviving
Corporation to provide to the Continuing Employees employee benefits, including
medical, dental, disability, severance, and 401(k) plan benefits as it shall
determine in its sole discretion. Subject to the provisions of any written
employment agreement, nothing contained in this Section will preclude Parent or
the Surviving Corporation at any time after the Closing Date from terminating in
its discretion the employment of any Continuing Employee, or from amending or
terminating any Employee Benefit Plan; provided, however, that the Surviving
Corporation shall bear all costs (including costs associated with severance
benefits, back pay, civil penalties, or benefits coverage under an Employee
Benefit Plan) incurred as a result of any such termination. This Agreement shall
not affect the “at will” employment of any employee of the Company or its
Subsidiaries and does not constitute an agreement to employ any Person or
provide any level of wages, salary or benefits to any Persons for any duration.

10.4. Tax Matters.

(a) Pre-Closing Tax Period Tax Returns. The Sellers’ Representative shall
prepare or cause to be prepared and timely file each Tax Return to be filed by
or on behalf of the Company and its Subsidiaries after the Closing Date which
applies to any Pre-Closing Tax Period. The Sellers’ Representative shall use
commercially reasonable efforts to deliver to Parent, no later than thirty
(30) days (or in the case of income Tax Returns, forty-five (45) days) prior to
the due date for filing (or such shorter period agreed to by the Sellers’
Representative and Parent), such Tax Return in final form, and Parent will have
the right to review and comment on each such Tax Return and will make such
revisions to such Tax Return to the extent relating to a Pre-Closing Tax Period
as are reasonably requested by Parent, if received at least five (5) days (or,
in the case of income Tax Returns, twenty (20) days) prior to the due date for
filing (or such later date agreed to by the Sellers’ Representative and Parent).
If Parent does not deliver to the Sellers’ Representative its dispute (described
in the previous sentence) within the permitted time periods (as described in the
previous sentence), then the relevant Tax Return shall be deemed to be finally
determined and the Sellers’ Representative shall be entitled to file such Tax

 

- 55 -



--------------------------------------------------------------------------------

Return. If Parent does deliver its dispute to the Sellers’ Representative within
the requisite time period, the Sellers’ Representative and Parent agree to
consult and to resolve in good faith any issue arising as a result of the review
of such Tax Returns and to mutually consent to the filing of such Tax Returns as
promptly as possible. To the extent required by the terms of Sections 9.1(e) and
10.4(c) of this Agreement, payable from the Escrowed Amount remaining in escrow
at the time a claim is properly made as described in Section 9.6(b) of this
Agreement, the Buyer Indemnified Parties shall be entitled to receive as
indemnity any Taxes shown as due by the Company and its Subsidiaries on the Tax
Returns described in this Section 10.4(a) (and excluding such Taxes included as
a liability in the calculation of the Working Capital Amount and net operating
losses deductible against the income giving rise to any Pre-Closing Taxes). No
Buyer Indemnified Party shall be entitled to any indemnification under Sections
9.1(e) and 10.4(c) of this Agreement with respect to any Tax Claim arising in
connection with any amendment of any Tax Return of the Company or any Subsidiary
for any Pre-Closing Tax Period or any Straddle Period, or the making of any Tax
election that has retroactive effect to any Pre-Closing Tax Period, in each case
absent the prior written consent of the Sellers’ Representative with respect to
such amendment or election and as otherwise in accord with Sections 10.4 and
10.5 herein.

(b) Preparation of Tax Returns.

(i) All Tax Returns referred to in (a) will be prepared in a manner consistent
with the prior practice of the Company and its Subsidiaries unless otherwise
required by Applicable Law.

(ii) Parent will prepare or cause to be prepared all Tax Returns of the Company
and its Subsidiaries for periods commencing after the Closing Date and will be
responsible for paying any Taxes shown as due on such Tax Returns (subject to
the indemnification provisions hereunder).

(c) Tax Indemnification. Without duplication and subject to Section 9 as it
applies to Tax matters, in addition to claims for indemnification by the Buyer
Indemnified Parties under Section 9 of this Agreement relating to Tax matters,
the Buyer Indemnified Parties will be indemnified and held harmless, against all
Losses reasonably incurred, suffered or sustained by them, directly or
indirectly, arising out of, as a result of, or with respect to or in connection
with:

(i) all Losses attributable to (A) all Taxes (or the non-payment thereof) of the
Company and its Subsidiaries for all taxable periods ending on or before the
Closing Date and the portion through the end of the Closing Date for any taxable
period that includes (but does not end on) the Closing Date (“Pre-Closing Tax
Period”), (B) all Taxes of any member of an affiliated, consolidated, combined
or unitary group of which the Company or any of its Subsidiaries (or any
predecessor of any of the foregoing) is or was a member on or prior to the
Closing Date, including pursuant to Treasury Regulation Section 1.1502- 6 or any
analogous or similar state, local, or foreign law or regulation, and (C) any and
all Taxes of any Person (other than the Company and its Subsidiaries) imposed on
the Company or any of its Subsidiaries as a transferee or successor, by contract
(other than any contract the only parties of which are the Company and its
Subsidiaries) or pursuant to any law, rule, or regulation, which Taxes relate to
an event or transaction occurring before the Closing; and

 

- 56 -



--------------------------------------------------------------------------------

(ii) in the case of any taxable period that includes (but does not end on) the
Closing Date (a “Straddle Period”), (A) the amount of any Taxes based on or
measured by income or receipts of the Company and its Subsidiaries for the
Pre-Closing Tax Period shall be determined based on an interim closing of the
books as of the close of business on the Closing Date (and for such purpose, the
taxable period of any entity classified for U.S. federal income tax purposes as
a partnership or disregarded entity in which the Company or any of its
Subsidiaries holds a beneficial interest shall be deemed to terminate at such
time); provided, however, that exemptions, allowances or deductions that are
calculated on an annual basis (such as the deductions for depreciation and real
estate taxes) will be apportioned to the Pre-Closing Tax Period in a manner
consistent with the methodology described in clause (A) hereof, (B) the amount
of Delaware franchise taxes for the Pre-Closing Tax Period shall be determined
using the proration method that is applicable in Delaware upon the amendment to
the Company’s Certificate of Incorporation changing the Company’s authorized
number of shares of capital stock, and (C) the amount of other Taxes of the
Company and its Subsidiaries for a Straddle Period that relates to the
Pre-Closing Tax Period shall be deemed to be the amount of such Tax for the
entire taxable period multiplied by a fraction the numerator of which is the
number of days in the taxable period ending on the Closing Date and the
denominator of which is the number of days in such Straddle Period. If any party
(the “Paying Party”) pays or has paid a Tax for which the other party (the
“Non-Paying Party”) is responsible pursuant to the apportionment set forth in
this Section 10.4, the Paying Party shall be entitled to reimbursement from the
Non-Paying Party, unless such payment was taken into account in the calculation
of the Working Capital Amount.

(d) Satisfaction of Claims. Notwithstanding anything to the contrary in this
Agreement, (A) this Section 10.4 and Section 10.5 shall govern the procedures
for all contests, defenses and indemnification obligations related to or
attributable to Tax Claims, and (B) Sections 9, 10.4 and 10.5 shall govern the
procedures for all contests, defenses and indemnification obligations for Claims
relating to Tax Matters that are not Tax Claims.

(e) Section 338 Election. No election under Section 338(g) of the Code, or any
similar provision of state, local or foreign law, may be made with respect to
the Company or any of its Subsidiaries in connection with the Contemplated
Transactions without the Seller Representative’s written consent (on behalf of
Sellers).

(f) Transaction Tax Benefits. Notwithstanding anything to the contrary in this
Agreement, the parties agree that the expenses and other costs incurred by the
Company in connection with the Contemplated Transactions shall be reported on
applicable income Tax Returns as income Tax deductions of the Company, the
Surviving Corporation or its Subsidiaries, as applicable, for a Pre-Closing Tax
Period and shall not be treated or reported as income Tax deductions for a
Post-Closing Tax Period (including under Treasury Regulation
Section 1.1502-76(b)(1)(ii)(B) or any comparable or similar provision under
state or local Applicable Law) unless otherwise required by Applicable Law.
Unless otherwise requested by

 

- 57 -



--------------------------------------------------------------------------------

the Sellers’ Representative, Parent shall cause the Company or the Surviving
Corporation, as applicable, to make an election under IRS Revenue Procedure
2011-29 to treat seventy percent (70%) of any success-based fees that were paid
by or on behalf of the Company or the Surviving Corporation as an amount that
did not facilitate the Merger and therefore as deductible in a Pre-Closing Tax
Period for U.S. federal income Tax purposes, unless otherwise required by
Applicable Law.

(g) Conflicts. In the event of any conflict between the provisions of Section 9,
on the one hand, and Sections 10.4 and 10.5, on the other hand, the provisions
of Sections 10.4 and 10.5 shall govern.

10.5. Cooperation on Tax Matters; Tax Claims.

(a) Cooperation on Tax Matters. Each of Parent and the Sellers’ Representative
will cooperate fully, as and to the extent reasonably requested by the other
Party, in connection with the filing of all Tax Returns and any audit,
litigation or other claim with respect to Taxes (including the provision of
appropriate powers of attorney). Such cooperation will include the retention and
(upon the other Party’s request) the provision of records and information that
are reasonably relevant to any such audit, Tax Return, litigation or other claim
and using commercially reasonable efforts to make employees available on a
mutually convenient basis to provide additional information and explanation of
any material provided hereunder. Parent agrees to retain all books and records
with respect to Tax matters pertinent to the Company and its Subsidiaries
relating to any taxable period beginning before the Closing Date until the
expiration of the statute of limitations of the relevant taxable periods (and
any extensions thereof), and to abide by all record retention agreements entered
into with any Governmental Body.

(b) Amendment and Filing of Certain Pre-Closing Tax Returns. Notwithstanding
anything in this Agreement to the contrary, except as may be required by
Applicable Law, neither Parent nor any of its Affiliates (including, after the
Closing, the Company and its Subsidiaries) may amend any Tax Return with respect
to the Company or its Subsidiaries for any Pre-Closing Tax Period (including a
Straddle Period) without the prior written consent of the Sellers’
Representative (such consent not to be unreasonably withheld, conditioned or
delayed).

(c) Notice of Tax Claims. If Parent or any of its Affiliates receives any notice
of a pending or threatened Tax audit, assessment, or adjustment relating to the
Company or its Subsidiaries which may give rise to an indemnification obligation
of the Sellers hereunder (a “Tax Claim”), Parent will notify the Sellers’
Representative within ten (10) Business Days of the receipt of such notice. The
failure to so notify the Sellers’ Representative shall not relieve the Sellers’
Representative of its obligations hereunder, except to the extent such failure
shall have adversely prejudiced the Sellers’ Representative or to the extent the
survival periods stated herein have lapsed.

 

- 58 -



--------------------------------------------------------------------------------

(i) With respect to any Tax Claim that relates to one or more taxable periods
ending on or prior to the Closing Date, the Sellers’ Representative shall have
thirty (30) days after receipt of such notice of a Tax Claim to assume the
conduct and control, through counsel reasonably acceptable to Parent and at the
expense of the Sellers’ Representative, of the settlement or defense thereof (to
the extent relating to the taxable periods ending on or prior to the Closing
Date), and Parent shall cooperate with the Sellers’ Representative in connection
therewith; provided that the Sellers’ Representative shall permit Parent to
participate in (in the manner described in clause (iii) below), but not control,
such settlement or defense through counsel chosen by Parent (the fees and
expenses of such counsel shall be borne by Parent) and further provided that the
Sellers’ Representative shall not pay or settle such Tax Claim (or portion
thereof) without the prior written consent of Parent, not to be unreasonably
withheld, conditioned or delayed. If (A) the Sellers’ Representative does not
notify Parent within thirty (30) days after the receipt of the Sellers’
Representative’s notice of such Tax Claim hereunder that it elects to undertake
the defense thereof, or (B) the Sellers’ Representative elects in writing not to
conduct the defense and settlement of such Tax Claim, Parent shall have the
right to contest and defend the claim but shall not thereby waive any right to
indemnity therefor pursuant to Section 10.4(c). In such case, the Sellers’
Representative will reimburse Parent periodically (but not more than once each
calendar quarter) for the reasonable cost of any third-party expenses (if any)
incurred to defend against the portion of such Tax Claim relating to the taxable
periods ending on or prior to the Closing Date, which amounts shall be treated
as Losses. If the Sellers’ Representative does not conduct the defense and
settlement of a Tax Claim, Parent shall not pay or settle such Tax Claim without
the consent of the Sellers’ Representative (which shall not be unreasonably
withheld, conditioned or delayed).

(ii) With respect to any Tax Claim that relates to a Straddle Period, Parent and
the Sellers’ Representative shall jointly control the resolution and defense
thereof and shall keep each other informed on a regular basis regarding the
status of any such Tax Claim. Parent and the Sellers’ Representative will
separately be responsible for their own fees and expenses incurred in the
settlement and defense of such Tax Claim. Neither Parent nor the Sellers’
Representative shall pay or settle any such Tax Claim without the prior written
consent of the other party, with such consent not to be unreasonably withheld,
delayed or conditioned. Additionally, clause (i) above shall apply to the
Pre-Closing Tax Period portion of the Straddle Period.

(iii) For purposes of clause (i) above, if Parent or the Sellers’ Representative
elects to participate in the settlement or defense of a Tax Claim pursuant to
clause (i), such party will have the right to (A) participate in the defense of
the Tax Claim with counsel selected by it (at its own cost), (B) be kept
reasonably informed on a timely basis of all material communications relating to
the Tax Claim (other than privileged communications), including e-mails and
filings, (C) be consulted on all material decisions relating to the defense of
the Tax Claim, including suggesting strategic approaches to the defense, which
suggestions the controlling party shall consider in good faith, (D) participate
in meetings with Governmental Bodies with respect to the Tax Claim, and
(E) review and comment on drafts of material submissions (including settlement
proposals) to Governmental Bodies (with such drafts and comments being provided
on a timely basis).

 

- 59 -



--------------------------------------------------------------------------------

10.6. Covenant Regarding Post-Closing Payments. Parent and the Surviving Company
shall honor and pay all post-closing payment obligations listed on Schedule
10.6, in accordance with their terms.

10.7. Covenant Regarding Aged Net Receivables. With respect to all Aged Net
Receivables, the Parent covenants and agrees to do the following:

(a) Parent and the Surviving Corporation shall use commercially reasonable
efforts to collect all accounts receivable and premiums receivable, and to pay
all premiums payable, in a manner consistent with the policies and practices
used by the Company prior to Closing in the collection of its own accounts and
premiums receivable and premiums payable, a brief description of which policies
and practices has been provided to the Sellers’ Representative prior to the date
hereof;

(b) Parent and the Surviving Corporation shall use commercially reasonable
efforts to cancel any premium payable associated with a premium receivable
determined to be uncollectible after ninety (90) days;

(c) The Buyer Indemnified Parties shall offset any negative account or premium
receivable against a positive account or premium receivable associated with the
same client in determining the Aged Net Receivables. Examples of the mechanics
for offsetting the receivables and payables is attached hereto as Schedule
10.7(c); and

(d) During the period from the Closing Date until six (6) months following the
Closing Date, Parent shall forward to the Sellers’ Representative on a monthly
basis a detailed report identifying the status of the Aged Net Receivables and
such other information reasonably requested by the Sellers’ Representative
related to the Aged Net Receivables, including a final detailed report as of the
date that is six (6) months from the Closing Date identifying all Aged Net
Receivables collected during such six (6) month period and all Aged Net
Receivables that remain outstanding after such six (6) month period no later
than five business days after the end of such six (6) month period (the “Final
Aged Net Receivables Report”).

10.8 Transition Costs Agreement. Company and Parent have agreed upon certain
transition costs as set forth on Schedule 10.8, which identifies the names of
certain Company employees and the length of time they will remain as employees
of the Surviving Corporation after the Closing. Additional transition costs will
not be deemed to be Transition Costs unless they are consented to by Sellers’
Representative. Sellers’ Representative will not unreasonably withhold, delay or
condition its consent for up to a maximum of three months total transition time
for any individual set forth on Schedule 10.8 based on the representations of
Dan Donovan and Steve Denton.

 

- 60 -



--------------------------------------------------------------------------------

11. Termination of Agreement.

11.1. Termination by Lapse of Time.

(a) This Agreement may be terminated and the Contemplated Transactions abandoned
by Parent if the Closing does not occur on or before 5:00 p.m., Eastern Time, on
October 1, 2013 (the “Termination Time”), unless the failure of such occurrence
is due to the failure of Parent or Buyer to perform or observe their respective
agreements as set forth in this Agreement required to be performed or observed
at or before the Closing.

(b) This Agreement may be terminated and the Contemplated Transactions abandoned
by the Company if the Closing does not occur on or before the Termination Time
unless the failure of such occurrence is due to the failure of the Company to
perform or observe their respective agreements as set forth in this Agreement
required to be performed or observed at or before the Closing.

11.2. Termination by Agreement of the Parties. This Agreement may be terminated
and the Contemplated Transactions abandoned at any time prior to the Closing by
the mutual written agreement of the Company, Parent and the Sellers’
Representative.

11.3. Extension; Waiver. At any time prior to the Closing Date, Parent and Buyer
may, to the extent legally allowed, extend the time for the performance of any
of the obligations or other acts of the Company, waive any inaccuracies in the
representations and warranties of the Company contained herein or in any
document delivered pursuant hereto and waive compliance with any of the
agreements of the Company or the conditions to the obligations of Parent and
Buyer contained herein. Any agreement on the part of a party hereto to any such
extension or waiver shall be valid only if set forth in a written instrument
signed on behalf of such party. The failure of any party to this Agreement to
assert any of its rights under this Agreement or otherwise shall not constitute
a waiver of such rights.

11.4. Availability of Remedies at Law. In the event of termination of this
Agreement as provided in this Section 11, this Agreement shall immediately
become void and there shall be no liability or obligation on the part of Parent,
Buyer, or the Company to consummate the transactions provided for herein;
provided, however, that (a) no such termination shall relieve any party hereto
from liability for damages arising out of or with respect to the breach of this
Agreement by such party prior to such termination and (b) the Confidentiality
Agreement shall remain in full force and effect and survive any termination of
this Agreement.

12. Brokers.

12.1. For the Company. The Company represents and warrants that, other than
Macquarie Capital (USA) Inc. (the “Company Financial Advisor”) pursuant to the
Advisory Agreement, no Person, firm or corporation has acted in the capacity of
broker or finder on its behalf to bring about the negotiation of this Agreement.
All fees, expenses and other compensation owed to the Company Financial Advisor,
or any such other broker or finder, shall be Company Fees and Expenses and shall
be paid pursuant to Section 1.6(f).

 

- 61 -



--------------------------------------------------------------------------------

12.2. For Buyer. Parent agrees to pay all fees, expenses and compensation owed
to any Person, firm or corporation who has acted in the capacity of broker or
finder on its behalf or on behalf of any Affiliate thereof (other than the
Company or the Surviving Corporation) to bring about the negotiation of this
Agreement. Parent agrees to indemnify and hold harmless Sellers against any
claims or liabilities asserted against them by any Person acting or claiming to
act as a broker or finder on behalf of Buyer or any of its Affiliates.

13. Notices. Any notices or other communications required or permitted hereunder
shall be sufficiently given if delivered personally or sent by UPS or other
reliable overnight courier or facsimile transmission addressed as follows or to
such other address of which the parties may have given notice:

 

  To Buyer or Parent:   

Brown & Brown, Inc.

220 S. Ridgewood Avenue

Daytona Beach, FL 32114

Attn: Robert W. Lloyd, General Counsel

Facsimile: (386) 239-7293

     Post-Closing, to the Sellers’ Representative or Sellers, or before Closing
to the Company:   

BC Sellers’ Representative LLC

Attn: Dan Donovan

     With a copy to:   

Alston & Bird LLP

One Atlantic Center

1201 West Peachtree Street

Atlanta, GA 30309

Attn: Teri L. McMahon

Facsimile: 404-253-8190

  

Unless otherwise specified herein, such notices or other communications shall be
deemed received and become effective for all purposes at the time it shall have
been (a) delivered, if delivered personally or transmitted by overnight mail or
(b) delivered by facsimile or other electronic means with evidence of a
non-automated answer back or call back. Any party may change its address or add
or delete recipients for purposes hereof by notice to all other parties.

14. Successors and Assigns. Neither this Agreement nor any of the rights,
interests or obligations under this Agreement may be assigned or delegated, in
whole or in part, by operation of law or otherwise by any of the parties hereto
without the prior written consent of the other parties, and any such assignment
without such prior written consent shall be null and void; provided, however,
that Parent or Buyer may, without the consent of the Company, assign any of its
rights and interests under this Agreement as security to any lender or financial
institution providing financing for the Contemplated Transactions, which
assignment will not relieve either party from their respective obligations
hereunder. Subject to the preceding sentence, this Agreement shall be binding
upon, inure to the benefit of, and be enforceable by, the parties hereto and
their respective successors and permitted assigns. Nothing in this Agreement
will create or be deemed to create any third party beneficiary rights in any
person or other legal entity not party to this Agreement (except for the
Indemnified Parties with respect to claims under Section 9 and the release of
Sellers, directors and officers under Section 10.2).

 

- 62 -



--------------------------------------------------------------------------------

15. Entire Agreement; Amendments; Attachments.

(a) This Agreement, all Schedules and Exhibits hereto, all agreements and
instruments to be delivered by the parties pursuant hereto, and the
Confidentiality Agreement represent the entire understanding and agreement among
the parties hereto with respect to the subject matter hereof and supersede all
prior oral and written and all contemporaneous oral negotiations, commitments
and understandings among such parties. Parent and the Company may amend or
modify this Agreement, in such manner as may be agreed upon, by a written
instrument executed by Parent and the Company, and such amendment or
modification shall be binding on all parties to this Agreement.

(b) If the provisions of any Schedule or Exhibit to this Agreement are
inconsistent with the provisions of this Agreement, the provisions of the
Agreement shall prevail. The Exhibits and Schedules attached hereto or to be
attached hereafter are hereby incorporated as integral parts of this Agreement.

(c) With regard to all dates and time periods set forth or referred to in this
Agreement, time is of the essence.

16. Severability. Any provision of this Agreement which is invalid, illegal or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
solely to the extent of such invalidity, illegality or unenforceability, without
affecting in any way the remaining provisions hereof in such jurisdiction or
rendering that or any other provision of this Agreement invalid, illegal or
unenforceable in any other jurisdiction.

17. Governing Law and Venue. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Delaware, regardless of the laws
that might otherwise govern under applicable principles of law thereof. Parent,
Buyer, the Company and the Surviving Corporation hereby submit and consent to
the exclusive jurisdiction of any state or federal court located in the State of
Delaware (and any court having jurisdiction of appeals therefrom), and agree
that all actions or proceedings relating to this Agreement shall be litigated in
such courts (including the appropriate appellate courts), and Parent, Buyer, the
Company and the Surviving Corporation waive any objection which they may have
based on improper venue or forum non conveniens to the conduct of any such
action or proceeding in such courts. Process in any action or proceeding
referred to in this Section 17 may be served on any party anywhere in the world.

18. Section Headings; Currency. The section headings are for the convenience of
the parties and in no way alter, modify, amend, limit, or restrict the
construction of this Agreement or the contractual obligations of the parties.
All references to currency or dollar amounts in this Agreement shall be to
lawful currency of the United States of America.

 

- 63 -



--------------------------------------------------------------------------------

19. Counterparts; Electronic Signature. This Agreement may be executed in one or
more counterparts, each of which shall be deemed to be an original, but all of
which shall be one and the same document. This Agreement may be executed by
facsimile, photo or electronic signature and such facsimile, photo or electronic
signature shall constitute an original for all purposes.

20. Expenses. Except as otherwise provided herein, each of the parties shall
bear its own expenses and the expense of its counsel and other agents in
connection with preparation, negotiation and performance of this Agreement and
the consummation of the Contemplated Transactions.

21. Remedies. Except as otherwise provided herein (including, without
limitation, in Section 9 hereof), any and all remedies herein expressly
conferred upon a party shall be deemed cumulative with and not exclusive of any
other remedy conferred hereby, or by Applicable Law or equity, upon such party,
and the exercise by a party of any one remedy shall not preclude the exercise of
any other remedy. The parties hereto agree that irreparable damage would occur
in the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that, whether prior to or following the Closing Date, the
parties shall be entitled to an injunction or injunctions to prevent breaches of
this Agreement and to enforce specifically the terms and provisions of this
Agreement, this being in addition to any other remedy to which the parties are
entitled by Applicable Law or in equity.

22. Waiver of Jury Trial. EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT TO ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT OR THE CONTEMPLATED TRANSACTIONS OR DISPUTES RELATING HERETO OR
THERETO. EACH PARTY (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF
ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HAVE BEEN INDUCED TO ENTER INTO
THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 22.

23. Waiver of Conflict. Each of the parties to this Agreement hereby agrees, on
its own behalf and on behalf of its directors, members, partners, officers,
employees and Affiliates, that Alston & Bird LLP may serve as counsel to each
and any Seller, and each of their respective Affiliates (individually and
collectively, the “Seller Group”), on the one hand, and the Company, on the
other hand, in connection with the negotiation, preparation, execution and
delivery of this Agreement and the consummation of the Contemplated
Transactions, and that, following consummation of the Contemplated Transactions,
Alston & Bird LLP (or any successor) may serve as counsel to the Seller Group or
any director, member, partner, officer, employee or Affiliate of the Seller
Group, in connection with any litigation, claim or obligation arising out of or
relating to this Agreement or the Contemplated Transactions

 

- 64 -



--------------------------------------------------------------------------------

notwithstanding such representation and each of the parties hereto hereby
consents thereto and waives any conflict of interest arising therefrom, and each
of such parties shall cause any Affiliate thereof to consent to waive any
conflict of interest arising from such representation.

24. Definitions.

(a) The capitalized terms set forth below have been defined herein on the
respective pages set forth below:

 

Term

  

Page

       

Term

  

Page

Actual Closing Date Working Capital

         Current Balance Sheet Date    18

Amount

   9       Current Financial Statements    18

Advisory Agreement

   6       Disaster Recovery Plan    34

Aggregate Cap

   52       Effective Time    2

Agreement

   1       Employee Benefit Plans    25

Appraisal Shares

   4       Employee Obligations    36

Audited Balance Sheets

   18       Employee Pension Benefit Plan    25

Audited Financial Statements

   18       Employee Welfare Benefit Plan    25

BMA

   36       ERISA    25

Business Intellectual Property

   29       ERISA Affiliate    26

Buyer

   1       Estimated Closing Balance Sheet    8

Buyer Indemnified Parties

   49       Estimated Indebtedness    8

Capital Leases

   71       Estimated Third Party Payables    8

Captive Insurance Licenses

   35       Estimated Working Capital    8

Class A Common Stock

   1       Excess Coverage Provision    53

Class B Common Stock

   1       Final Aged Net Receivables Report    60

Closing

   12       Financial Statements    18

Closing Date

   12       Firm    9

Closing Date Balance Sheet

   8       Force Majeure Event    34

Closing Date Review

   8       GAAP    18

Closing Date Working Capital Amount

   8       GICL    35

Common Stock

   1       Governmental Authorizations    27

Company

   1       Hart-Scott-Rodino Act    44

Company Ancillary Agreements

   14       Indemnified Party    50

Company Disclosure Schedule

   13       Indemnifying Party    50

Company Fees and Expenses

   6       Information Statement    43

Company Financial Advisor

   61       Insurance Act    36

Company Pre-Closing Certificate

   8       Intellectual Property    29

Confidentiality Agreement

   38       Interim Financial Statements    18

Consent Fees

   7       Leased Real Property    30

Contemplated Transactions

   6       Leases    30

Continuing Employees

   54       Letters of Transmittal    5

Current Balance Sheet

   18       Liquidation Preferences    2          Material Contract    20

 

- 65 -



--------------------------------------------------------------------------------

Merger

   2       Section 262    4

Money Laundering Laws

   19       Seller Group    64

Necessary Items

   34       Seller Indemnified Parties    49

NOLs

   13       Sellers’ Representative    10

Non-Paying Party

   56       Share Conversion Consent    44

Objection Notice

   8       Stockholders’ Approvals    1

Option Cancellation and Payment Acknowledgement

   5       Straddle Period    56

Options

   16       Surviving Corporation    2

Parent

   1       Systems    34

Parent Ancillary Agreements

   36       Tail    53

Paying Party

   56       Tax    24

Permitted Exceptions

   30       Tax Claim    58

Personal Property

   17       Tax Return    24

Post-Closing D&O Policy

   54       Taxes    24

Potential Transaction

   42       Terminated Plans    46

Pre-Closing Tax Period

   56       Termination Time    60

Pre-Closing Third Party Payments

   7       Third Party Payables    7

Preferred Stock

   1       Third Party Payables Schedule    7

Proceeding

   22       Threshold Amount    51

Related Person

   34       Transfer Taxes    13

Remaining Merger Consideration

   3       Transition Costs    49

Required Tail Coverage

   53       Warrant Cancellation and Payment   

Required Tail Deductible

   53       Acknowledgement    5

SAC Act

   36       Warrants    16

Sample Working Capital Calculation

   8       Working Capital Deficit Adjustment    9          Working Capital
Excess Adjustment    9

(b) Except as otherwise provided herein, the capitalized terms set forth below
shall have the following meanings:

“Affiliate” has the meaning as defined in Rule 405 promulgated under the
Securities Act.

“Aged Net Receivables” means the net amounts of those Company’s and its
Subsidiaries’ accounts receivable, premiums receivable and premium payable that
are aged more than ninety (90) days on the Closing Date as set forth on a
schedule provided by the Company on the Closing Date, after offset of any
negative accounts receivable against positive accounts receivable from the same
clients. Any offset of premiums payable shall be subject to written approval
from the carriers entitled to receive such premiums.

“Aggregate Option Exercise Price” means the aggregate price that the holders of
Options would be required to pay to exercise all such Options outstanding
immediately prior to the Effective Time.

“Aggregate Stockholder Loan Value” means the aggregate value of all Stockholder
Loans outstanding immediately prior to the Effective Time.

 

- 66 -



--------------------------------------------------------------------------------

“Aggregate Warrant Exercise Price” means the aggregate price that the holders of
Warrants would be required to pay to exercise all such Warrants outstanding
immediately prior to the Effective Time.

“Applicable Law” means, with respect to a Person, any statute, law, code,
ordinance, rule, decree, order or regulation of a Governmental Body, including
any policy having the force and effect of law, any rule of common law and any
judicial or administrative interpretation thereof, including for the avoidance
of doubt, the laws of Bermuda, that, in any such case, is applicable to such
Person or the assets of such Person.

“Applicable Percentage” means, with respect to any Stockholder, a ratio,
expressed as a percentage (rounded to four decimal places), equal to (x) the sum
of (i) the aggregate number of shares of Common Stock held by such holder
immediately prior to the Effective Time, plus (ii) the aggregate number of
shares of Common Stock issuable in respect of all outstanding Options held by
such holder at the Effective Time, plus (iii) the aggregate number of shares of
Common Stock issuable upon the exercise in full for cash of all outstanding
Warrants held by such holder at the Effective Time, divided by (y) the Fully
Diluted Shares Outstanding.

“Baseline Working Capital Amount” means $7,000,000.00.

“Carrier” means any insurance company, surety, insurance pool, risk retention
group, risk purchasing group, self-insured group, reinsurer, Lloyd’s of London
syndicate, state fund or pool or other risk assuming entity in which any
insurance, reinsurance, or bond has been placed or obtained.

“CERCLA” means the United States Comprehensive Environmental Response,
Compensation and Liability Act and the Superfund Amendments and Reauthorization
Act, 42 U.S.C. § 9601 et seq., as amended.

“Client” means any Person to whom any insurance products or services have been
provided by an applicable Person.

“Client Account” means collectively, (a) the right to payment of a monetary
obligation, whether or not earned by performance, for the provision of any
insurance products or services to any Client, and (b) the goodwill and business
relationship with such Client relating to the provision of any insurance
products or services to such Client.

“Code” means the Internal Revenue Code of 1986, as amended.

“Commissions” means (a) commission revenues, including Overrides (if any) and
GSCs (if any), plus (b) fees (other than Service Fees) in addition to or in lieu
of commissions, provided such fees are disclosed and otherwise permissible in
accordance with applicable law, plus (c) premium financing commissions, provided
such fees are billed and received in accordance with applicable law, in each
case net of any Commissions or referral fees paid to any third party producing
or referring agent or broker. Commissions do not include Contingent Revenues.

 

- 67 -



--------------------------------------------------------------------------------

“Common Stockholders” means the Persons who, immediately prior to the Effective
Time, are the record owners of the issued and outstanding Common Stock.

“Company Material Adverse Effect” means any change, event, violation or
circumstance the effect of which is both material and adverse to (i) the
property, business, operations, assets (tangible and intangible) or financial
condition of the Company and the Subsidiaries of the Company, taken as a whole
or (ii) the ability of the Company to perform any of its obligations under this
Agreement; provided, however, none of the following shall be deemed, in and of
itself, to be a Company Material Adverse Effect: (A) a change that primarily
results from economic or political conditions or events affecting the United
States economy or world economy that does not disproportionately affect the
Company or its Subsidiaries, taken as a whole; or (B) a change that results
directly from action taken by a party to this Agreement in connection with
fulfilling its obligations hereunder.

“Consent” means any authorization, approval, consent, order of a Governmental
Body, license, permit, ratification or waiver.

“Contingent Revenues”—

(a) Contingent Revenues means all contingent, bonus, profit-sharing, subsidies,
and similar incentive-based revenues, including, without limitation, all
sliding-scale commissions arrangements.

(b) Contingent Revenues exclude:

(i) any specific percentage commission on premium to be paid by a Carrier set at
the time of purchase, renewal, placement or servicing of an insurance policy;

(ii) any specific fee, to the extent legally permissible, to be paid by the
Client Account in addition to or in lieu of such specific percentage commission;

(iii) a combination of such commissions and fees; and

(iv) Overrides.

“Contract” means any written, oral or other agreement, contract, lease,
arrangement, understanding, instrument, indenture, note, mortgage, option,
warranty, purchase order, license, sublicense, insurance policy, benefit plan or
legally binding commitment or undertaking of any nature.

“Current Assets” means and includes the following as of the date of
determination: cash and cash equivalents, restricted cash, trade accounts
receivable, premiums receivable, deposits, prepaid expenses used in the Ordinary
Course of Business and miscellaneous and other receivables and other current
assets; provided, however, that Direct Bill Receivables, deferred Tax assets and
non-refundable prepaid insurance premiums shall be excluded from such
definition.

 

- 68 -



--------------------------------------------------------------------------------

“Current Liabilities” means and includes the following as of the date of
determination: premium payables to insurance companies and brokerage companies,
commissions payable, accounts payable, accrued expenses (including, without
limitation, rent, salaries, surplus lines tax payable, vacation, sick leave,
severance payments and similar employee related expenses), accrued incentive
(including commissions, incentive pay and variable pay) of $3,274,948.28,
accrued payroll taxes of $403,233.85, a cancellation reserve of $326,584.00, the
current portion of deferred compensation, E&O reserves, audit expenses
associated with the completion of the audit for the period January 1, 2013
through the Closing Date, expenses associated with preparation of income tax
returns related to the Pre-Closing Tax Period portion of the Straddle Period,
Transfer Taxes and any Liabilities for services to be rendered in the future for
which the Company has already received payment in accordance with prior
practices of the Company and its Subsidiaries; excluding, (1) any dividends
payable, deferred compensation in excess of $327,161.15 and the current portion
of any debt and capital lease payments owed to third parties which are paid as
of Closing, and (2) any earnout, any deferred Tax liabilities and any other
amounts arising purely as an accommodation to Buyer. Notwithstanding the
foregoing and GAAP utilized by the Seller, the total amount of the accruals for
payroll taxes, cancellation reserve, and current portion of deferred
compensation shall be $1,056,979.00 and the total amount of the accruals for
commissions, incentive pay and variable pay shall be $3,274,948.28, both as
outlined in the Sample Working Capital Calculation.

“DGCL” means the Delaware General Corporation Law.

“Direct Bill Receivables” means the accounts receivable of commissions owed with
respect to premiums for which a Client is billed directly by the Carrier.

“Environment” means soil, land surface or subsurface strata, surface waters
(including navigable waters, ocean waters, streams, ponds, drainage basins, and
wetlands), groundwater, drinking water supply, stream sediments, ambient air
(including indoor air), plant and animal life, and any other environmental
medium or natural resource.

“Environmental, Health and Safety Liabilities” means any actual or contingent
liability, obligation or other responsibility of the Company, its Subsidiaries
or any director, officer, employee, agent, contractor, or representative of the
Company or any Subsidiary of the Company under any Environmental Law (i) arising
from the operations of the Company’s or any Subsidiary of the Company’s
business, including in connection with the off-site shipment of Hazardous
Materials by the Company or its Subsidiaries, or (ii) existing at or under, and
releases onto or from, any property (including the air, soil, groundwater,
surface water, or within any buildings or structures) which is or has been
owned, leased, operated or occupied by the Company or any Subsidiary of the
Company, or their respective businesses, at any time before or after the
Closing, with respect to and including, without limitation, the following:
(A) any environmental, health, or safety matter or condition (including on-site
or off-site contamination, occupational safety and health, and regulation of
chemical substances or products); (B) fines, penalties, judgments, awards,
settlements, legal or administrative proceedings, damages, losses, claims,
demands and response, investigative, remedial, or inspection costs and expenses
arising under any Environmental Law or Occupational Safety and Health Law;
(C) financial responsibility under any Environmental Law or Occupational Safety
and Health Law for cleanup

 

- 69 -



--------------------------------------------------------------------------------

costs or corrective action, including any investigation, cleanup, removal,
containment, or other remediation or response action required by any
Environmental Law or Occupational Safety and Health Law and for any natural
resource damages; or (D) any other compliance, corrective, investigative, or
remedial measure required under any Environmental Law or Occupational Safety and
Health Law. The terms “removal,” “remedial,” and “response action,” include,
without limitation, the types of activities covered by CERCLA.

“Environmental Laws” means all Applicable Laws relating to: (i) public health
and safety, including advising appropriate authorities, employees, and the
public of intended or actual releases of pollutants or hazardous substances or
materials, violations of discharge limits, or other prohibitions and of the
commencements of activities, such as resource extraction or construction, that
could have a significant impact on the Environment; (ii) preventing or reducing
to acceptable levels the release into the Environment of, or the exposure of
employees or the public to, pollutants or hazardous, toxic, radioactive or other
substances or materials alleged to be harmful; (iii) reducing the quantities,
preventing the release, or minimizing the hazardous characteristics of solid,
gaseous or liquid waste generation, handling, treatment, storage, disposal or
transportation; (iv) assuring that products are designed, formulated, packaged,
and used so that they do not present unreasonable risks to human health or the
Environment when used or disposed of; (v) protecting the air, water, land,
wetlands, natural resources, wildlife (including endangered species) or other
ecological amenities; (vi) reducing to acceptable levels the risks inherent in
the transportation of hazardous substances, pollutants, oil, or other
potentially harmful substances; (vii) cleaning up pollutants that have been
released, preventing the threat of release, or paying the costs of such cleanup
or prevention; or (viii) making responsible parties pay private parties, or
groups of them, for damages done to their health or the Environment, or
permitting self-appointed representatives of the public interest to recover for
injuries done to public assets. Without limiting the generality of the
foregoing, “Environmental Laws” includes, without limitation, CERCLA, the
Hazardous Materials Transportation Act (49 U.S.C. §§1801 et seq.), the Resource
Conservation and Recovery Act (42 U.S.C. §§6901 et seq.), the Clean Water Act
(33 U.S.C. §§1251 et seq.), the Safe Drinking Water Act (42 U.S.C. §§300f et
seq.), the Clean Air Act (42 U.S.C. §§7401 et seq.), the Toxic Substances
Control Act (15 U.S.C. §§2601 et seq.), the Federal Insecticide, Fungicide, and
Rodenticide Act (7 U.S.C. §§136 et seq.), the Occupational Safety and Health Act
(29 U.S.C. §§651 et seq.), the New Jersey Solid Waste Management Act (N.J.S.A.
13:1E-1 et seq.), the New Jersey Industrial Site Recovery Act (N.J.S.A. 13:1K-6
et seq.), the New Jersey Air Pollution Control Act (N.J.S.A. 26:2C-1 et seq.),
and the New Jersey Water Pollution Control Act (N.J.S.A. 58:10A-1 et seq. and
58:10B), as each has been amended from time to time, the regulations promulgated
pursuant thereto, and any Governmental Authorizations required thereunder.

“Escrow Agent” means SunTrust Bank.

“Escrow Agreement” means the Escrow Agreement among Parent, the Surviving
Corporation, the Escrow Agent, and the Sellers’ Representative on behalf of the
Sellers substantially in the form of Exhibit E hereto.

“Escrowed Amount” means an amount equal to the sum of (i) ten percent (10%) of
the Purchase Price, and (ii) any accrued interest thereon as provided for in the
Escrow Agreement.

 

- 70 -



--------------------------------------------------------------------------------

“Estimated Working Capital Excess” means the amount, if any, by which the
Estimated Working Capital is more than the Baseline Working Capital Amount.

“Estimated Working Capital Shortfall” means the amount, if any, by which the
Estimated Working Capital is less than the Baseline Working Capital Amount.

“Fully Diluted Shares Outstanding” means the sum of (i) the aggregate number of
Shares Outstanding plus (ii) the aggregate number of additional shares of Common
Stock that would be issued and outstanding if all Options and Warrants issued
and outstanding as of the Effective Time were exercised in full.

“Governmental Body” means any: (i) nation, state, commonwealth, province,
territory, county, municipality, district or other jurisdiction of any nature;
(ii) federal, state, local, municipal, foreign or other government; or
(iii) foreign, federal, state, local, municipal or other governmental or
regulatory authority of any nature (including any governmental division,
department, agency, commission, instrumentality, official, organization, unit,
body or entity and any court, arbitrator or other tribunal).

“Group Company” means the Company and each of its Subsidiaries. Collectively
referred to herein as “Group Companies.”

“GSCs” means guaranteed supplemental commissions.

“Hazardous Materials” include any: (i) “hazardous substance,” “pollutants,” or
“contaminant” (as defined in Sections 101(14) and (33) of CERCLA or the
regulations issued pursuant to Section 102 of CERCLA and found at 40 C.F.R.
Section 302), including any element, compound, mixture, solution or substance
that is designated pursuant to Section 102 of CERCLA; (ii) substance that is
designated pursuant to Section 311(b)(2)(A) of the FWPCA; (iii) hazardous waste
having the characteristics identified under or listed pursuant to Section 3001
of RCRA; (iv) substance containing petroleum, as that term is defined in
Section 9001(8) of RCRA; (v) toxic pollutant that is listed under Section 307(a)
of FWPCA; (vi) hazardous air pollutant that is listed under Section 112 of the
Clean Air Act, as amended (42 U.S.C. Sections 7401, 7412); (vii) imminently
hazardous chemical substance or mixture with respect to which action has been
taken pursuant to Section 7 of the Toxic Substances Control Act, as amended (15
U.S.C. Sections 2601, 2606); (viii) source, special nuclear, or by-product
material as defined by the Atomic Energy Act of 1954, as amended (42 U.S.C.
Section 2011 et seq.); (ix) asbestos, asbestos-containing material, or urea
formaldehyde or material that contains it; (x) waste oil and other petroleum
products; and (xi) any other toxic materials, contaminants, substances or wastes
defined in or regulated pursuant to any Environmental Law.

“Immigration Laws” means the Immigration Reform and Control Act of 1986, and the
rules and regulations promulgated thereunder.

“Indebtedness” means, without duplication, (i) all indebtedness of the Company
and its Subsidiaries for borrowed money together with all prepayment premiums
and penalties and accrued interest thereon, (ii) all other indebtedness under
derivatives, swap or exchange

 

- 71 -



--------------------------------------------------------------------------------

agreements, and other obligations for any guaranty of the indebtedness of any
other Person, together with all accrued interest thereon, and in each such case
all premiums, penalties, breakage costs, unwind costs, fees, termination costs,
redemption costs, expenses and other charges with respect to any of the
foregoing, (iii) all indebtedness created or arising under any conditional sale
or other title retention agreement with respect to property acquired by the
Company or any of its Subsidiaries (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (iv) all indebtedness of the Company or
any of its Subsidiaries secured by a Lien to secure all or part of the purchase
price of the property subject to such mortgage or Lien, (v) all obligations
under leases which have been or must be, in accordance with GAAP, recorded as
capital leases in respect of which the Company or any of its Subsidiaries is
liable as lessee (“Capital Leases”), (vi) liabilities under securitization or
receivables factoring arrangements or transactions, and (vii) all indebtedness
referred to above that is directly or indirectly guaranteed by the Company or
any of its Subsidiaries or which the Company or any such Subsidiary has agreed
(contingently or otherwise) to purchase or otherwise acquire or in respect of
which it has otherwise assured a creditor against loss. For the avoidance of
doubt, “Indebtedness” shall not include earn-out obligations listed in
Section 2.9(f) of the Company Disclosure Schedule or future bonus payment
obligations to employees listed in Schedule 10.6.

“Insurance Pool” means (i) a group of insurers or reinsurers through which
particular types of risks are underwritten, with premiums, losses, and expenses
shared in agreed ratios, or (ii) a group of organizations that form a shared
risk pool. Insurance Pool does not include any entity (such as an RRG or RPG)
where the members of the Insurance Pool are affiliated with each other (by
contract, ownership or otherwise) other than solely by membership in the trade
organization sponsoring the Insurance Pool.

“Investors” means BC Management Holdings, LLC, Austin Ventures VII, L.P., Austin
Ventures VIII, L.P., AV Partners VII, L.P., AV Partners VIII, L.P. and FSPM,
LLC.

“Key Employee Agreements” means, collectively, employment agreements to be
entered into as of the Effective Time between the Parent, Company and each of
those Company employees set forth in Schedule 7.6(m).

“Knowledge” and the phrases “to the knowledge of the Company,” “to the Company’s
knowledge,” and any other similar phrases as used with respect to the Company
means the actual knowledge of Management Stockholders, Tom Golub, Bret Quigley
and Jason Flaxbeard.

“Liabilities” means any direct or indirect, primary or secondary, liability,
indebtedness, obligation, penalty, cost or expense (including costs of
investigation, collection and defense), claim, deficiency, guaranty or
endorsement of or by any Person of any type, secured or unsecured whether
accrued, absolute or contingent, direct or indirect, liquidated or unliquidated,
mature or unmatured, known or unknown or otherwise.

“Lien” means any charge, burden, encumbrance, claim, community or other marital
property interest, equitable interest, lien, option, deposit, pledge, security
interest, mortgage, deed of trust, rights of a vendor under any title retention
or conditional sale agreement (or lease

 

- 72 -



--------------------------------------------------------------------------------

or other arrangement substantially equivalent thereto), right-of-way, easement,
encroachment, right of first option, right of first refusal or similar right,
restrictive covenant or other restriction or limitation of any kind (including,
without limitation, any restriction on the use, transfer, receipt of income or
other exercise of any attributes of ownership).

“Loss” means any loss, liability, claim, obligation, deficiency, demand,
judgment, damage, interest, fines, penalties, claims, suits, actions, causes of
action, assessments, awards, costs and expenses (including costs of
investigation and defense and attorneys’ and other professionals’ fees), whether
or not involving a third-party claim.

“Management Restricted Stock Agreement” means the Amended and Restated
Restricted Stock Agreement dated December 21, 2007, by and among the Company, BC
Management Holdings, LLC, Austin Ventures VIII, L.P., AV Partners VII, L.P., and
AV Partners VIII, L.P., as amended by that certain Amendment #1 to Amended and
Restated Restricted Stock Agreement dated June 16, 2008.

“Management Stockholders” means Steve Denton, Dan Donovan, Rob Bothwell, Frank
McKenna and Scott Davis.

“Merger Consideration” means (i) the Purchase Price, plus (ii) the Aggregate
Option Exercise Price, the Aggregate Warrant Exercise Price and the Aggregate
Stockholder Loan Value, plus (iii) the Estimated Working Capital Excess, if any,
minus (iv) the amount of the Merger Consideration Deductions, and minus (v) the
Escrowed Amount.

“Merger Consideration Deductions” means the aggregate amount of (i) the
outstanding Indebtedness, (ii) all outstanding Company Fees and Expenses set
forth on the Third Party Payables Schedule and (iii) the Estimated Working
Capital Shortfall, if any.

“Mississippi Pre-Closing Tax Liability” means any Taxes due and payable by the
Company for the Pre-Closing Tax Period or Straddle Period in the State of
Mississippi and any attendant Taxes due in other jurisdictions related to the
failure to file Tax Returns or pay Taxes in the State of Mississippi during the
Pre-Closing Tax Period.

“Modified Non-Compete Agreement” means those certain Non-Competition,
Non-Solicitation, Confidentiality and Non-Disclosure Agreements, in the form
attached as Exhibit F-1 hereto, to be entered into as of the Closing Date by and
among Parent, the Company and the individuals listed on Schedule 7.6(l).

“Non-Compete Agreement” means those certain Non-Competition, Non-Solicitation,
Confidentiality and Non-Disclosure Agreements, in the form attached as Exhibit
F-2 hereto, to be entered into as of the Closing Date by and among Parent, the
Company and the individuals listed on Schedule 7.6(j).

“Non-Solicitation Agreement” means those certain Non-Solicitation,
Confidentiality and Non-Disclosure Agreements, in the form attached as Exhibit
F-3 hereto, to be entered into as of the Closing Date by and among Parent, the
Company and the individuals listed on Schedule 7.6(k).

 

- 73 -



--------------------------------------------------------------------------------

“Occupational Safety and Health Law” shall mean any Applicable Law designed to
provide safe and healthful working conditions and to reduce occupational safety
and health hazards.

“Optionholders” means the Persons who, immediately prior to the Effective Time,
are the record owners of Options.

“Ordinary Course of Business” means consistent with past practices of the
Company and its Subsidiaries and in the ordinary and usual course of normal
day-to-day operations of the Company and its Subsidiaries.

“Overrides” means a fixed rate compensation method for the provision of
insurance services expressed either as a flat fee or as a percentage of the cost
of a service.

“Payoff Letters” means the letter or letters provided by the lender or lenders
of funded Indebtedness in connection with the repayment thereof at the Effective
Time as contemplated by Section 1.6(f).

“Per Share Indemnity Escrow Consideration” means the quotient obtained by
dividing (i) the Escrowed Amount held in escrow pursuant to the terms of the
Escrow Agreement, less any amounts distributed therefrom pursuant to the terms
of this Agreement and the Escrow Agreement, by (ii) the Fully Diluted Shares
Outstanding.

“Per Share Price” means an amount equal to the quotient obtained by dividing the
Remaining Merger Consideration by the Fully Diluted Shares Outstanding.

“Per Share Price Per Option” means with respect to each share of Common Stock
that would be issuable upon exercise of any Option outstanding immediately prior
to the Effective Time (i) the Per Share Price minus (ii) the applicable exercise
price per share of Common Stock under such Option.

“Per Share Price Per Warrant” means with respect to each share of Common Stock
that would be issuable upon exercise of any Warrant outstanding immediately
prior to the Effective Time (i) the Per Share Price minus (ii) the applicable
exercise price per share of Common Stock under such Warrant.

“Per Share Working Capital Excess” means, if there is a Working Capital Excess
Adjustment, the quotient obtained by dividing (A) the Working Capital Excess
Adjustment (including any interest thereon), by (B) the Fully Diluted Shares
Outstanding.

“Person” means an individual, a partnership, a joint venture, a corporation, a
limited liability company, a trust, an unincorporated organization or a
government or any department or agency thereof or any other legal entity.

 

- 74 -



--------------------------------------------------------------------------------

“Pool Management Services” means the combination of underwriting, claims
administration, preparing policy forms, selection of service providers for the
Insurance Pool, risk control services and setting rules and rates. Pool
Management Services do not include Captive Management Services or general risk
management consulting services incidental to a brokerage client’s insurance
program.

“Post-Closing Tax Period” means a taxable period or portion thereof other than a
Pre-Closing Tax Period.

“Preferred Stockholders” means the Persons who, immediately prior to the
Effective Time, are the record owners of the issued and outstanding series of
Preferred Stock.

“Principal Stockholders” means those Stockholders, Optionholders or
Warrantholders listed on Schedule 24.

“Purchase Price” means $360,000,000.00 in cash.

“Release” means that certain Release of the Company by the Investors, the
Management Stockholders, Bret Quigley and Thomas Golub, in the form attached as
Exhibit G hereto, dated as of the Closing Date.

“Sanction” means any U.S. sanctions administered by the Office of Foreign Assets
Control of the U.S. Department of the Treasury or any equivalent sanctions or
measures imposed by the United Nations and/or the European Union and/or the
United Kingdom and/or Bermuda or other relevant sanctions authority.

“Securities Act” means the Securities Act of 1933, as amended.

“Seller Deliveries” means the Letters of Transmittal, the Warrant Cancellation
and Payment Acknowledgements and the Option Cancellation and Payment
Acknowledgements.

“Sellers” means the Stockholders, Optionholders and Warrantholders.

“Shares Outstanding” means the aggregate number of shares of Common Stock issued
and outstanding as of the Effective Time (including Appraisal Shares then
outstanding, but excluding Appraisal Shares that have been redeemed or cancelled
by the Company prior to the Effective Time pursuant to a final settlement of the
demands of the holder thereof for the fair market value thereof in connection
with the Merger), but after the conversion of any Preferred Stock to Common
Stock.

“Special Matter” means any one or more of the following indemnity matters:

(i) As to Parent’s right to indemnity under this Agreement, any breach of the
Company’s representations and warranties contained in Section 2.1, Section 2.2,
Section 2.3(b) or Section 2.4; reimbursement of uncollected Aged Net Receivables
as set forth in Section 10.7 and reimbursement for Transition Costs in excess of
$95,000; and

 

- 75 -



--------------------------------------------------------------------------------

(ii) As to the Sellers’ right to indemnity under this Agreement, any breach of
Parent’s representations and warranties contained in Section 3.1, Section 3.3,
or Section 12.2.

“Stockholder Loans” means any Stockholder loans made by the Company or any of
its Subsidiaries and listed in Section 2.9(g) of the Company Disclosure
Schedule.

“Stockholders” means the Persons who, immediately prior to the Effective Time,
are the record owners of the issued and outstanding Common Stock or Preferred
Stock.

“Subsidiary” means with respect to any Person, any other Person which, directly
or indirectly, is controlled by such Person. For purposes of the preceding
sentence, “control” shall include the power to vote or direct the voting of more
than 50% of the voting shares, partnership interests, limited liability company
interests or other voting equity interests of a Person.

“Taxing Authority” means the IRS and any other state, local or foreign
Governmental Body responsible for the administration and collection of any
Taxes.

“Voting Agreement” means the Beecher Carlson Holdings, Inc. Second Amended and
Restated Voting Agreement, dated as of December 21, 2007, as amended by
Amendment No. 1 dated as of February 8, 2011, by and among the Company and the
investors listed on the signature pages thereto.

“Warrantholders” means the Persons who, immediately prior to the Effective Time,
are the record owners of Warrants.

“Working Capital Amount” means, as of any date of determination, the amount that
is equal to the difference between Current Assets and Current Liabilities, as
adjusted to the extent that any Current Assets or Current Liabilities are
included in Third Party Payables or elsewhere in the calculation of Merger
Consideration, including Aggregate Stockholder Loan Value. For the avoidance of
confusion, except for the adjustments outlined above and exhibited in the Sample
Working Capital Calculation, all amounts will be calculated using the policies,
conventions and methodologies and procedures used by the Company in preparing
the Audited Financial Statements as of and for the period ended December 31,
2012, subject to exceptions for customary year-end adjustments.

“Written Consent” means the written consent in the form of Exhibit H hereto,
approving and adopting this Agreement and the Merger, to be executed and
delivered by the Investors and the Management Stockholders immediately following
the execution and delivery of this Agreement, which written consent when
executed and delivered will be sufficient to obtain the Stockholders’ Approvals.

{Signatures are on the following page.}

 

- 76 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement and Plan of Merger has been duly executed by
the parties hereto as of and on the date first above written.

 

BUYER:

BROWN & BROWN MERGER CO.

By:

   

Name:

   

Title:

   

PARENT:

BROWN & BROWN, INC.

By:

   

Name:

   

Title:

   

COMPANY:

BEECHER CARLSON HOLDINGS, INC.

By:

   

Name:

   

Title:

    BC SELLERS’ REPRESENTATIVE LLC, SOLELY IN ITS CAPACITY AS SELLERS’
REPRESENTATIVE:

By:

   

Name:

   

Title:

   